Exhibit 10.29

EXECUTION COPY

NINTH AMENDMENT TO LOAN AGREEMENT

This Ninth Amendment to Loan Agreement (this “Amendment”) is made as of
December 20, 2019 by and among AMERICAN TOWER CORPORATION, as borrower (the
“Company”), TORONTO DOMINION (TEXAS) LLC, as Administrative Agent (the
“Administrative Agent”), and the financial institutions whose names appear as
lenders on the signature page hereof.

WHEREAS, the Company and the Administrative Agent are party to that certain Loan
Agreement, dated as of June 28, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Loan
Agreement”) among the Company, the Administrative Agent and the Lenders from
time to time party thereto.

WHEREAS, the Company, the Administrative Agent and the Lenders have agreed to
amend the Loan Agreement pursuant to Section 12.12 of the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:

1.    DEFINED TERMS. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings given to them in the Loan Agreement.

2.    AMENDMENTS. Upon the effectiveness of this Amendment, the Loan Agreement
is amended and restated in full to read as set forth in Annex A hereto (as so
amended, the “Amended Loan Agreement”).

3.    COMMITMENT INCREASE. The requirements of Section 2.14 of the Loan
Agreement are hereby waived to the extent that such Section requires prior
notice to effect an increase in the Revolving Loan Commitment of any
Lender. After giving effect to this Amendment, each of the Lenders party hereto
agree that their respective Revolving Loan Commitments shall be as set forth on
Schedule A. The execution of this Amendment is evidence of the consent of the
Company, the Swingline Lenders, the Issuing Banks and the Administrative Agent
of each Lender’s Revolving Loan Commitment as set forth on Schedule A.

4.    WAIVER; ASSIGNMENT. (a) The requirements of Sections 12.4 and 12.12(c) of
the Loan Agreement are hereby waived to the extent that such Sections require
prior notice or execution and delivery of an assignment agreement to effect an
assignment by any Lender that does not agree to extend its Revolving Loan
Commitment as set forth in this Amendment. Accordingly, after giving effect to
this Amendment, only those Lenders listed on Schedule A to this Amendment shall
have any Revolving Loan Commitment or be considered Lenders under the Loan
Agreement, with Revolving Loan Commitments in such amounts as set forth on
Schedule A. The execution of this Amendment is evidence of the consent of the
Company, the Swingline Lender, the Issuing Banks and the Administrative Agent to
assignment of each Assignor’s (as defined below) Revolving Loan Commitments to
the Assignees (as defined below), as required pursuant to Section 12.4(b)(iii)
of the Loan Agreement.

(b)    Each Lender whose Revolving Loan Commitment is reduced or terminated by
giving effect to this Amendment (each, an “Assignor”) hereby irrevocably sells



--------------------------------------------------------------------------------

and assigns, at par, to each Lender whose Revolving Loan Commitment is increased
(or created) by giving effect to this Amendment (each, an “Assignee”), and each
Assignee hereby irrevocably purchases and assumes from each Assignor, subject to
and in accordance with this Amendment and the Loan Agreement, as of the
Amendment Effective Date (as defined below), the Assigned Interests (as defined
below). Such sales and assignments and purchases and assumptions shall be made
on the terms set forth in Exhibit F to the Loan Agreement and shall comply with
Section 12.4(b) of the Loan Agreement, notwithstanding any failure of such
sales, assignments, purchases and assumptions to comply with (x) the minimum
assignment requirement in Section 12.4(b)(i) of the Loan Agreement, (y) the
requirement to pay the processing and recordation fees referenced in
Section 12.4(b)(iv) of the Loan Agreement or (z) any requirement to execute and
deliver an Assignment and Assumption in respect thereof. Without limiting the
generality of the foregoing, each Assignee hereby makes the representations,
warranties and agreements required to be made under Section 1 of Annex 1 to
Exhibit F to the Loan Agreement by an Assignee, with respect to the Assigned
Interests being assigned or assumed by such Assignee hereunder. Each sale and
assignment hereunder is without recourse to any Assignor and, except as
expressly provided in Section 1 of Annex 1 to Exhibit F to the Loan Agreement,
without representation or warranty by any Assignor.

(c)    “Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Revolving Loan Commitments of the respective Assignors to the
extent being assigned under this Agreement and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of the respective Assignors (in their respective capacities as
Lenders) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above.

(d)    On the Amendment Effective Date, subject to the terms and conditions set
forth herein, (x) to the extent any Loans or funded L/C Obligations are
outstanding on such date, each Assignee purchasing and assuming Assigned
Interests pursuant to paragraph (b) above shall pay the purchase price for such
Assigned Interests (equal to the principal amount of such outstanding Loans and
funded L/C Obligations with respect to such Assigned Interest) by wire transfer
of immediately available funds to the Administrative Agent not later than 12:00
Noon (New York City time), (y) the Company shall pay all accrued and unpaid
interest and fees and other amounts accrued to but excluding the Amendment
Effective Date for the account of each Assignor in respect of such Assignor’s
Assigned Interests (including such amount, if any, as would be payable pursuant
to Section 2.9 of the Loan Agreement if the outstanding Loans of such Assignor
were prepaid in their entirety on the date of consummation of the assignment of
the Assigned Interests) by wire transfer of immediately available funds to the
Administrative Agent not later than 12:00 Noon (New York City time) and (z) the
Administrative Agent shall pay to each of the Assignors, out of the amounts
received by the Administrative Agent pursuant to clauses (x) and (y) above, the
purchase price for the Assigned Interests assigned by such Assignor pursuant
hereto and all unpaid interest and fees and other amounts accrued for the
account of each Assignor to but excluding the Amendment Effective Date by wire
transfer of



--------------------------------------------------------------------------------

immediately available funds to the account designated by such Assignor to the
Administrative Agent not later than 5:00 p.m. (New York City time) on the
Amendment Effective Date.

5.    BRING-DOWN OF REPRESENTATIONS. The Company hereby certifies that, as of
the date of this Amendment, (i) the representations and warranties contained in
Section 4.1 of the Amended Loan Agreement are true and correct in all material
respects, except for those representations and warranties that are qualified by
materiality or Materially Adverse Effect, which shall be true and correct, both
before and after giving effect to this Amendment, except to the extent stated to
have been made as of the Agreement Date, and (ii) no Default exists.

6.    EFFECTIVENESS. This Amendment shall become effective upon:

(a) the Administrative Agent receiving this Amendment duly executed by the
Company and all of the Lenders;

(b) the payment in full of all fees and expenses required to be paid in
connection with this Amendment to the Administrative Agent and the Lenders (the
date such conditions are satisfied is the “Amendment Effective Date”); and

(c) (i) the Administrative Agent shall have received all documentation and other
information regarding the Company reasonably requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, to the extent reasonably requested in writing of the
Company at least five Business Days prior to the Amendment Effective Date and
(ii) to the extent the Company qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, any Lender that has requested, in a written
notice to the Company at least five Business Days prior to the Amendment
Effective Date, a Beneficial Ownership Certification in relation to the Company
shall have received such Beneficial Ownership Certification (provided that, upon
the execution and delivery by such Lender of its signature page to this
Amendment, the condition set forth in this clause (ii) shall be deemed to be
satisfied).

7.    COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or electronic transmission shall be effective as delivery of a
manually executed counterpart.

8.    GOVERNING LAW. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and performed in the State of New York.

9.    MISCELLANEOUS.

(a)    On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.



--------------------------------------------------------------------------------

(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(c)    On and after the effectiveness of this Amendment, this Amendment shall
for all purposes constitute a Loan Document.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
above written.

 

COMPANY:    AMERICAN TOWER CORPORATION    By: /s/ Rodney M.
Smith                                   

Name: Rodney M. Smith

  

Title: Senior Vice President, Corporate Finance and Treasurer

 

[Signature Page to Ninth Amendment to Loan Agreement]



--------------------------------------------------------------------------------

LENDERS:      

TORONTO DOMINION (TEXAS) LLC,

as Administrative Agent

 

By: /s/ Wallace Wong                                    

      Name: Wallace Wong

      Title: Authorized Signatory

     

The Toronto-Dominion Bank, New York

Branch, as a Lender

 

By: /s/ Wallace Wong                                    

      Name: Wallace Wong

      Title: Authorized Signatory

     

Mizuho Bank, Ltd.,

as a Lender

 

By: /s/ Tracy Rahn                                                 

      Name: Tracy Rahn

      Title: Authorized Signatory

     

BANK OF AMERICA, N.A.,

as a Lender

 

By: /s/ Kyle Oberkrom                                    

      Name: Kyle Oberkrom

      Title: Associate

     

BARCLAYS BANK PLC,

as a Lender

 

By: /s/ Craig Malloy                                       

      Name: Craig Malloy

      Title: Director

     

CITIBANK, N.A.,

as a Lender

 

By: /s/ Carolyn Kee                                        

      Name: Carolyn Kee

      Title: Vice President

 

[Signature Page to Ninth Amendment to Loan Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,

as a Lender

 

By: /s/ Inderjeet Aneja                            

      Name: Inderjeet Aneja

      Title: Vice President

MUFG Bank, Ltd.,

as a Lender

 

By: /s/ Lillian Kim                                

      Name: Lillian Kim

      Title: Director

MORGAN STANLEY BANK, N.A.,

as a Lender

 

By: /s/ Alysha Salinger                        

      Name: Alysha Salinger

      Title: Authorized Signatory

Royal Bank of Canada,

as a Lender

 

By: /s/ Scott Johnson                            

      Name: Scott Johnson

      Title: Authorized Signatory

Banco Bilbao Vizcaya Argentaria, S.A.

New York Branch,

as a Lender

 

By: /s/ Stephen Johnson                        

      Name: Stephen Johnson

      Title: Managing Director

 

By: /s/ Miriam Trautmann                       

      Name: Miriam Trautmann

      Title: Senior Vice President

 

[Signature Page to Ninth Amendment to Loan Agreement]



--------------------------------------------------------------------------------

Banco Santander, S.A., New York Branch,

as a Lender

 

By: /s/ Juan Galan                              

      Name: Juan Galan

      Title: Managing Director

 

By: /s/ Rita Walz-Cuccioli                 

      Name: Rita Walz-Cuccioli

      Title: Executive Director

THE BANK OF NOVA SCOTIA,

as a Lender

 

By: /s/ Joseph Ward                            

      Name: Joseph Ward

      Title: Managing Director

SOCIETE GENERALE,

as a Lender

 

By: /s/ Shelley Yu                                

      Name: Shelley Yu

      Title: Director

Sumitomo Mitsui Banking Corporation,

as a Lender

 

By: /s/ Michael Maguire                      

      Name: Michael Maguire

      Title: Executive Director

GOLDMAN SACHS BANK USA,

as a Lender

 

By: /s/ Ryan Durkin                              

      Name: Ryan Durkin

      Title: Authorized Signatory

 

[Signature Page to Ninth Amendment to Loan Agreement]



--------------------------------------------------------------------------------

Commerzbank AG,

as a Lender

 

By: /s/ Neil L. Kiernan                    

      Name: Neil L. Kiernan

      Title: Director

 

By: /s/ Robert P. Sullivan                

      Name: Robert P. Sullivan

      Title: Vice President

ING Capital LLC,

as a Lender

 

By: /s/ Shirin Fozouni                      

      Name: Shirin Fozouni

      Title: Director

 

By: /s/ Jonathan Feld                        

      Name: Jonathan Feld

      Title: Vice President

 

[Signature Page to Ninth Amendment to Loan Agreement]



--------------------------------------------------------------------------------

CoBank ACB,

as a Lender

 

By: /s/ Gary Franke                    

      Name: Gary Franke

      Title: Managing Director

 

Agreed, and executed solely in its capacity as Assignor under Section 4 of the
foregoing Amendment:

 

FIFTH THIRD BANK, National

Association,

as an Assignor

 

By: /s/ Eric Oberfield                 

      Name: Eric Oberfield

      Title: Director

 

Agreed, and executed solely in its capacity as Assignor under Section 4 of the
foregoing Amendment:

 

HSBC Bank USA, NA,

as an Assignor

 

By: /s/ Brett Bonet                    

      Name: Bret Bonet

      Title: Director

 

[Signature Page to Ninth Amendment to Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

LOAN AMOUNTS

 

Entity

 

   




 

    Revolving Loan    


Commitment    

 


 

 

The Toronto-Dominion Bank, New York Branch              $211,000,000   Mizuho
Bank, Ltd.     $211,000,000   Bank of America, N.A.     $211,000,000   Barclays
Bank PLC     $211,000,000   Citibank, N.A.     $211,000,000   JP Morgan Chase
Bank, N.A.     $211,000,000   MUFG Bank, Ltd.     $126,600,000   Morgan Stanley
Bank, N.A.     $84,400,000   Royal Bank of Canada     $211,000,000  
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch     $175,000,000  
Banco Santander, S.A., New York Branch     $175,000,000   The Bank of Nova
Scotia     $175,000,000   Societe Generale     $175,000,000   Sumitomo Mitsui
Banking Corporation     $175,000,000   Goldman Sachs Bank USA     $138,000,000  
Commerzbank AG, New York Branch     $137,000,000   ING Capital LLC    
$107,000,000   CoBank ACB     $55,000,000             Total:     $3,000,000,000
 



--------------------------------------------------------------------------------

ANNEX A

AMENDED LOAN AGREEMENT

[See attached]



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED MULTICURRENCY REVOLVING CREDIT

AGREEMENT

AMONG

AMERICAN TOWER CORPORATION

AND CERTAIN OF ITS SUBSIDIARIES,

AS THE BORROWERS;

TORONTO DOMINION (TEXAS) LLC

AS ADMINISTRATIVE AGENT FOR THE LENDERS;

THE FINANCIAL INSTITUTIONS PARTIES HERETO;

AND WITH

TD SECURITIES (USA) LLC

MIZUHO BANK, LTD.

BARCLAYS BANK PLC

BOFA SECURITIES, INC.

CITIBANK, N.A.

JPMORGAN CHASE BANK, N.A

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

and

RBC CAPITAL MARKETS1

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS;

MIZUHO BANK, LTD.

AS SYNDICATION AGENT;

AND

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

CITIBANK, N.A.

JPMORGAN CHASE BANK, N.A

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

and

ROYAL BANK OF CANADA

AS CO-DOCUMENTATION AGENTS.

Dated as of December 20, 2019

 

 

 

 

1 

A brand name for the capital markets businesses of ROYAL BANK OF CANADA and its
affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE 1 - DEFINITIONS      1  

Section 1.1

     Definitions      1  

Section 1.2

     Interpretation      24  

Section 1.3

     Cross References      24  

Section 1.4

     Accounting Provisions      24  

Section 1.5

     Letter of Credit Amounts      25  

Section 1.6

     Exchange Rates; Currency Equivalents      25  

Section 1.7

     Additional Alternative Currencies      25  

Section 1.8

     Divisions      26   ARTICLE 2 - LOANS      27  

Section 2.1

     The Revolving Loans      27  

Section 2.2

     Manner of Advance and Disbursement      27  

Section 2.3

     Interest      30  

Section 2.4

     Commitment and Letter of Credit Fees      31  

Section 2.5

     Voluntary Commitment Reductions      33  

Section 2.6

     Prepayments and Repayments      34  

Section 2.7

     Notes; Loan Accounts      35  

Section 2.8

     Manner of Payment      36  

Section 2.9

     Reimbursement      37  

Section 2.10

     Pro Rata Treatment      37  

Section 2.11

     Capital Adequacy      38  

Section 2.12

     Lender Tax Forms      39  

Section 2.13

     Letters of Credit      41  

Section 2.14

     Incremental Commitments      49  

Section 2.15

     Cash Collateral      50  

Section 2.16

     Defaulting Lenders      51  

Section 2.17

     Swingline Loans      53  

Section 2.18

     Maturity Date Extension      56   ARTICLE 3 - CONDITIONS PRECEDENT      57
 

Section 3.1

     Conditions Precedent to Effectiveness of this Agreement      57  

Section 3.2

     Conditions Precedent to Initial Advance to Each Subsidiary Borrower      58
 

Section 3.3

     Conditions Precedent to Each Advance      59  

Section 3.4

     Conditions Precedent to Issuance of Letters of Credit      60   ARTICLE 4 -
REPRESENTATIONS AND WARRANTIES      60  

Section 4.1

     Representations and Warranties      60  

Section 4.2

     Survival of Representations and Warranties, Etc      63   ARTICLE 5 -
GENERAL COVENANTS      64  

Section 5.1

     Preservation of Existence and Similar Matters      64  

Section 5.2

     Compliance with Applicable Law      64  

 

(i)



--------------------------------------------------------------------------------

Table of Contents (continued)

 

            Page  

Section 5.3

     Maintenance of Properties      64  

Section 5.4

     Accounting Methods and Financial Records      64  

Section 5.5

     Insurance      64  

Section 5.6

     Payment of Taxes and Claims      65  

Section 5.7

     Visits and Inspections      65  

Section 5.8

     Use of Proceeds      65  

Section 5.9

     Maintenance of REIT Status      65  

Section 5.10

     Senior Credit Facility      65   ARTICLE 6 - INFORMATION COVENANTS      66
 

Section 6.1

     Quarterly Financial Statements and Information      66  

Section 6.2

     Annual Financial Statements and Information      67  

Section 6.3

     Performance Certificates      67  

Section 6.4

     Copies of Other Reports      67  

Section 6.5

     Notice of Litigation and Other Matters      68  

Section 6.6

     Certain Electronic Delivery; Public Information      68  

Section 6.7

     Know Your Customer Information      69  

Section 6.8

     Additional Requested Information      69   ARTICLE 7 - NEGATIVE COVENANTS
     69  

Section 7.1

     Indebtedness; Guaranties of the Company and its Subsidiaries      70  

Section 7.2

     Limitation on Liens      71  

Section 7.3

     Liquidation, Merger or Disposition of Assets      72  

Section 7.4

     Restricted Payments      72  

Section 7.5

     Senior Secured Leverage Ratio      73  

Section 7.6

     Total Company Leverage Ratio      73  

Section 7.7

     [Reserved]      73  

Section 7.8

     Affiliate Transactions      73  

Section 7.9

     Restrictive Agreements      74  

Section 7.10

     Use of Proceeds      74   ARTICLE 8 - DEFAULT      75  

Section 8.1

     Events of Default      75  

Section 8.2

     Remedies      77  

Section 8.3

     Payments Subsequent to Declaration of Event of Default      78   ARTICLE 9
- THE ADMINISTRATIVE AGENT      78  

Section 9.1

     Appointment and Authorization      79  

Section 9.2

     Rights as a Lender      79  

Section 9.3

     Exculpatory Provisions      79  

Section 9.4

     Reliance by Administrative Agent      80  

Section 9.5

     Resignation of Administrative Agent      80  

Section 9.6

     Non-Reliance on Administrative Agent and Other Lenders      82  

Section 9.7

     Indemnification      82  

Section 9.8

     No Responsibilities of the Agents      82  

 

(ii)



--------------------------------------------------------------------------------

Table of Contents (continued)

 

            Page  

Section 9.9

     Lender ERISA Matters      82   ARTICLE 10 - CHANGES IN CIRCUMSTANCES
AFFECTING LIBOR ADVANCES AND                           INCREASED COSTS      83  

Section 10.1

     LIBOR Basis Determination Inadequate or Unfair      83  

Section 10.2

     Illegality      84  

Section 10.3

     Increased Costs and Additional Amounts      84  

Section 10.4

     Effect On Other Advances      87  

Section 10.5

     Claims for Increased Costs and Taxes; Replacement Lenders      87   ARTICLE
11 - GUARANTY      88  

Section 11.1

     Unconditional Guaranty      88  

Section 11.2

     Guaranty Absolute      88  

Section 11.3

     Waivers and Acknowledgments      90  

Section 11.4

     Subrogation      90  

Section 11.5

     Subordination      91  

Section 11.6

     Continuing Guaranty; Assignments      92   ARTICLE 12 - MISCELLANEOUS     
92  

Section 12.1

     Notices      92  

Section 12.2

     Expenses      95  

Section 12.3

     Waivers      95  

Section 12.4

     Assignment and Participation      95  

Section 12.5

     Indemnity      101  

Section 12.6

     Subsidiary Borrowers      102  

Section 12.7

     Counterparts      103  

Section 12.8

     Governing Law; Jurisdiction      103  

Section 12.9

     Severability      104  

Section 12.10

     Interest      104  

Section 12.11

     Table of Contents and Headings      105  

Section 12.12

     Amendment and Waiver      105  

Section 12.13

     Power of Attorney      106  

Section 12.14

     Entire Agreement      106  

Section 12.15

     Other Relationships; No Fiduciary Relationships      107  

Section 12.16

     Directly or Indirectly      107  

Section 12.17

     Reliance on and Survival of Various Provisions      107  

Section 12.18

     Senior Debt      107  

Section 12.19

     Obligations      107  

Section 12.20

     Confidentiality      107  

Section 12.21

     Judgment      108  

Section 12.22

     Substitution of Currency      109  

Section 12.23

     Right of Set-off      109  

Section 12.24

     Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
109  

 

(iii)



--------------------------------------------------------------------------------

Table of Contents (continued)

 

            Page   ARTICLE 13 - WAIVER OF JURY TRIAL      110  

Section 13.1

     Waiver of Jury Trial      110  

 

(iv)



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1

  

Commitments; Commitment Ratios

Schedule 2

  

Existing Letters of Credit

Schedule 3

  

Existing ABS Facilities

Schedule 4

  

Subsidiaries on the Restatement Date

Schedule 5

  

Administrative Agent’s Office, Certain Notice Addresses

EXHIBITS

 

Exhibit A

  

Form of Request for Advance

Exhibit B

  

[Reserved]

Exhibit C

  

Form of Revolving Loan Note

Exhibit D

  

Form of Loan Certificate

Exhibit E

  

Form of Performance Certificate

Exhibit F

  

Form of Assignment and Assumption

Exhibit G

  

Form of Swingline Loan Notice

Exhibit H

  

Form of Designation Agreement

 

(v)



--------------------------------------------------------------------------------

ANNEX A

AMENDED AND RESTATED MULTICURRENCY REVOLVING CREDIT

AGREEMENT

This Amended and Restated Multicurrency Revolving Credit Agreement is made as of
December 20, 2019, by and among AMERICAN TOWER CORPORATION, a Delaware
corporation (the “Company”), as a Borrower, the Subsidiary Borrowers (as defined
herein), TORONTO DOMINION (TEXAS) LLC, as Administrative Agent, and the
financial institutions parties hereto (together with any permitted successors
and assigns of the foregoing).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:

ARTICLE 1 - DEFINITIONS

Section 1.1    Definitions. For the purposes of this Agreement:

“2011 Loan Agreement” shall mean the Company’s Loan Agreement dated as of
April 8, 2011.

“ABS Facility” shall mean one or more secured loans, borrowings or facilities
that may be included in a commercial real estate securitization transaction.

“Acquisition” shall mean (whether by purchase, lease, exchange, issuance of
stock or other equity or debt securities, merger, reorganization or any other
method) (i) any acquisition by the Company or any of its Subsidiaries of any
Person that is not a Subsidiary of the Company, which Person shall then become
consolidated with the Company or such Subsidiary in accordance with GAAP;
(ii) any acquisition by the Company or any of its Subsidiaries of all or any
substantial part of the assets of any Person that is not a Subsidiary of the
Company; (iii) any acquisition by the Company or any of its Subsidiaries of any
business (or related contracts) primarily engaged in the tower, tower management
or related businesses; or (iv) any acquisition by the Company or any of its
Subsidiaries of any communications towers or communications tower sites.

“Adjusted EBITDA” shall mean, for the twelve (12) month period preceding the
calculation date, for any Person, the sum of (a) Net Income, plus (b) to the
extent deducted in determining Net Income, the sum, without duplication, of such
Person’s (i) Interest Expense, (ii) income tax expense, including, without
limitation, taxes paid or accrued based on income, profits or capital, including
state, franchise and similar taxes and foreign withholding taxes,
(iii) depreciation and amortization (including, without limitation, amortization
of goodwill and other intangible assets), (iv) extraordinary losses and
non-recurring non-cash charges and expenses, (v) all other non-cash charges,
expenses and interest (including, without limitation, any non-cash losses in
respect of Hedge Agreements, non-cash impairment charges, non-cash valuation
charges for stock option grants or vesting of restricted stock awards or any
other non-cash compensation charges, and losses from the early extinguishment of
Indebtedness), (vi) non-recurring integration costs and expenses resulting from
operational changes and improvements (including, without limitation, severance
costs and business optimization expenses) and (vii)



--------------------------------------------------------------------------------

non-recurring charges and expenses, restructuring charges, transaction expenses
(including, without limitation, transaction expenses incurred in connection with
any merger or acquisition) and underwriters’ fees, and severance and retention
payments in connection with any merger or acquisition, in each case for such
period, less extraordinary gains and cash payments (not otherwise deducted in
determining Net Income) made during such period with respect to non-cash charges
that were added back in a prior period; provided, however, (A) with respect to
any Person that became a Subsidiary of the Company, or was merged with or
consolidated into the Company or any of its Subsidiaries, during such period, or
any acquisition by the Company or any of its Subsidiaries of the assets of any
Person during such period, “Adjusted EBITDA” shall, at the option of the Company
in respect of any or all of the foregoing, also include the Adjusted EBITDA of
such Person or attributable to such assets, as applicable, during such period as
if such acquisition, merger or consolidation, including any concurrent
transaction entered into by such Person or with respect to such assets as part
of such acquisition, merger or consolidation, had occurred on the first day of
such period and (B) with respect to any Person that has ceased to be a
Subsidiary of the Company during such period, or any material assets of the
Company or any of its Subsidiaries sold or otherwise disposed of by the Company
or any of its Subsidiaries during such period, “Adjusted EBITDA” shall exclude
the Adjusted EBITDA of such Person or attributable to such assets, as
applicable, during such period as if such sale or disposition of such Subsidiary
or such assets had occurred on the first day of such period.

“Administrative Agent” shall mean Toronto Dominion (Texas) LLC, in its capacity
as Administrative Agent for the Lenders and the Issuing Banks, or any successor
Administrative Agent appointed pursuant to Section 9.5 hereof.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 5, or such other address
or account as may be designated pursuant to the provisions of Section 12.1
hereof.

“Advance” shall mean the aggregate amounts advanced by the Lenders to the
Company or any Subsidiary Borrower pursuant to Article 2 hereof on the occasion
of any borrowing and having the same Interest Rate Basis and Interest Period;
and “Advances” shall mean more than one Advance.

“Affected Lender” shall have the meaning ascribed thereto in Section 10.5
hereof.

“Affiliate” shall mean, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such first
Person. For purposes of this definition, “control,” when used with respect to
any Person, means the power to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise.

“Agreement” shall mean this Amended and Restated Multicurrency Revolving Credit
Agreement, as amended, supplemented, restated or otherwise modified in writing
from time to time.

“Alternative Currency” shall mean each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.7.

 

-2-



--------------------------------------------------------------------------------

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the relevant
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.

“Applicable Debt Rating” shall mean the highest Debt Rating received from any of
S&P, Moody’s and Fitch; provided that if the lowest Debt Rating received from
any such rating agency is two or more rating levels below the highest Debt
Rating received from any such rating agency, the Applicable Debt Rating shall be
the level that is one level below the highest of such Debt Ratings; provided,
however, that if two ratings are at the same highest level, the Applicable Debt
Rating shall be the highest level.

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, treaties, rules, regulations and orders of governmental
bodies or regulatory agencies applicable to such Person, including, without
limiting the foregoing, the Licenses, the Communications Act, zoning ordinances
and all environmental laws, and all orders, decisions, judgments and decrees of
all courts and arbitrators in proceedings or actions to which the Person in
question is a party or by which it is bound.

“Applicable Margin” shall mean the interest rate margin applicable to Base Rate
Advances and LIBOR Advances, as the case may be, in each case determined in
accordance with Section 2.3(f) hereof.

“Attributable Debt” in respect of any Sale and Leaseback Transaction shall mean,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
Sale and Leaseback Transaction (including any period for which such lease has
been extended or may, at the option of the lessor, be extended). Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP.

“Australian Dollars” or “AUD” shall mean the lawful currency of Australia.

“Authorized Signatory” shall mean such senior personnel of a Person as may be
duly authorized and designated in writing by such Person to execute documents,
agreements and instruments on behalf of such Person.

“Available Revolving Loan Commitment” shall mean, as of any date, the difference
between (i) the Revolving Loan Commitments in effect on such date minus (ii) the
sum of (A) the Dollar Equivalent of the Revolving Loans then outstanding plus
(B) the Dollar Equivalent of the L/C Obligations then outstanding plus (C) the
Swingline Loans then outstanding.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

-3-



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Toronto
Dominion as its “prime rate.” The “prime rate” is a rate set by Toronto Dominion
based upon various factors including Toronto Dominion costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Toronto Dominion shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Advance” shall mean an Advance denominated in Dollars which the
Company or any Subsidiary Borrower requests to be made as a Base Rate Advance or
is Converted to a Base Rate Advance, in accordance with the provisions of
Section 2.2 hereof, and which shall be in a principal amount of at least
$1,000,000.00 and in an integral multiple of $500,000.00.

“Base Rate Basis” shall mean a simple interest rate equal to the sum of (i) the
Base Rate and (ii) the Applicable Margin applicable to Base Rate Advances for
the applicable Loans. The Base Rate Basis shall be adjusted automatically as of
the opening of business on the effective date of each change in the Base Rate to
account for such change, and shall also be adjusted to reflect changes of the
Applicable Margin applicable to Base Rate Advances.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Borrower” shall mean the Company or any Subsidiary Borrower designated from
time to time by the Company until (in the case of any Subsidiary Borrower) such
time as such Subsidiary Borrower is removed as a party hereto pursuant to
Section 12.6(b) hereto. On the Restatement Date, ATC European Holdings, Inc. is
the only Subsidiary Borrower.

“Borrower Materials” shall have the meaning ascribed thereto in Section 6.6
hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and

(a)    if such day relates to any Revolving Loan made as a LIBOR Advance and
denominated in a currency other than Euro, shall mean any such day that is also
a London Banking Day;

 

-4-



--------------------------------------------------------------------------------

(b)    if such day relates to any Revolving Loan made as a LIBOR Advance and
denominated in Euro, shall mean any such day that is also a TARGET Day; and

(c)    if such day relates to any Revolving Loan made as a LIBOR Advance and
denominated in a currency other than Dollars or Euro, shall also mean any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency.

“Canadian Dollars”, “CAD” or “Cdn. $” shall mean the lawful currency of Canada.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or Issuing
Banks (as applicable) and the Lenders, as collateral for L/C Obligations, or
obligations of Lenders to fund participations in respect thereof, cash or
deposit account balances or, if the Issuing Bank benefiting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the applicable Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” shall mean ‘cash equivalents’ as defined under and determined
in accordance with generally accepted accounting principles.

“CDOR Rate” shall mean the rate per annum, equal to the average of the annual
yield rates applicable to Canadian banker’s acceptances at or about 10:00 a.m.
(Toronto, Canada time) on the first day of such Interest Period on the “CDOR
Page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service (or such other page or commercially available source displaying Canadian
interbank bid rates for Canadian Dollar bankers’ acceptances as may be
designated by the Administrative Agent from time to time) for a term equivalent
to such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period.

“Change of Control” shall mean (a) the acquisition, directly or indirectly, by
any Person or group (as such term is used in Section 13(d)(3) of the Exchange
Act) of more than fifty percent (50%) of the voting power of the voting stock of
either the Company (if the Company is not a Subsidiary of any Person) or of the
ultimate parent entity of which the Company is a Subsidiary (if the Company is a
Subsidiary of any Person), as the case may be, by way of merger or consolidation
or otherwise, or (b) a change shall occur in a majority of the members of the
Company’s board of directors (including the Chairman and President) within a
year-long period such that such majority shall no longer consist of Continuing
Directors.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

-5-



--------------------------------------------------------------------------------

“Commercial Letter of Credit” shall mean a documentary letter of credit issued
in respect of the purchase of goods or services by the Company or any of its
Subsidiaries by an Issuing Bank in accordance with the terms of this Agreement.

“Commitment Ratio” shall mean the percentage in which a Lender is severally
bound to fund its portion of Advances to the Company or any Subsidiary Borrower
under the Revolving Loan Commitments, as set forth on Schedule 1 attached hereto
(together with Dollar amounts) (and which may change from time to time in
accordance with the terms hereof).

“Commitments” shall mean, collectively, the Revolving Loan Commitments and, if
applicable, the L/C Commitments.

“Communications Act” shall mean the Communications Act of 1934, and any similar
or successor Federal statute, and the rules and regulations of the FCC or other
similar or successor agency thereunder, all as the same may be in effect from
time to time.

“Company” shall have the meaning ascribed thereto in the preamble hereof.

“Consolidated Total Assets” shall mean as of any date the total assets of the
Company and its Subsidiaries on a consolidated basis shown on the consolidated
balance sheet of the Company and its Subsidiaries as of such date and determined
in accordance with GAAP.

“Continue”, “Continuation”, “Continuing” and “Continued” shall mean the
continuation pursuant to Article 2 hereof of a LIBOR Advance as a LIBOR Advance
from one Interest Period to a different Interest Period.

“Continuing Director” means a director who either (a) was a member of the
Company’s board of directors on the date of this Agreement, (b) becomes a member
of the Company’s board of directors subsequent to the date of this Agreement and
whose appointment, election or nomination for election by the Company’s
stockholders is duly approved by a majority of the directors referred to in
clause (a) above constituting at the time of such appointment, election or
nomination at least a majority of that board, or (c) becomes a member of the
Company’s board of directors subsequent to the date of this Agreement and whose
appointment, election or nomination for election by the Company’s stockholders
is duly approved by a majority of the directors referred to in clauses (a) and
(b) above constituting at the time of such appointment, election or nomination
at least a majority of that board.

“Convert”, “Conversion” and “Converted” shall mean a conversion pursuant to
Article 2 hereof of a LIBOR Advance denominated in Dollars into a Base Rate
Advance or of a Base Rate Advance into a LIBOR Advance, as applicable.

“Credit Extension” shall mean each of the following: (a) an Advance and (b) with
respect to any Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the increase of the amount thereof.

“Debt Rating” shall mean, as of any date, the senior unsecured debt rating of
the Company that has been most recently announced by S&P, Moody’s or Fitch, as
the case may be.

 

-6-



--------------------------------------------------------------------------------

“Default” shall mean any Event of Default, and any of the events specified in
Section 8.1 hereof, regardless of whether there shall have occurred any passage
of time or giving of notice, or both, that would be necessary in order to
constitute such event an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to the sum of
(a) the then applicable Interest Rate Basis (including the Applicable Margin),
and (b) two percent (2.0%).

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
(3) Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Company, or the Administrative Agent, an
Issuing Bank or the Swingline Lender that it does not intend to comply with its
funding obligations hereunder or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements generally
in which it commits to extend credit, (c) has failed, within three (3) Business
Days after request by the Administrative Agent, to confirm in a manner
reasonably satisfactory to the Administrative Agent that it will comply with its
funding obligations under this Agreement, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a voluntary
proceeding under any bankruptcy or other debtor relief law or has become the
subject of a Bail-In Action, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any voluntary or involuntary proceeding under any
bankruptcy or other debtor relief law or any such appointment; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Company, each Issuing Bank, the Swingline Lender and each Lender.

“Designated Person” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order (as defined in the
definition of “Sanctions Laws and Regulations”), (b) named as a “Specifically
Designated National and Blocked Person” on the most current list published by
the U.S. Department of the Treasury Office of Foreign Assets Control at its
official website or any replacement website or other replacement official
publication of such list (the “SDN List”), (c) any Person listed in any
Sanctions-related list of designated Persons maintained by the United Nations
Security Council, the European Union, the

 

-7-



--------------------------------------------------------------------------------

United Kingdom or any EU member state, (d) any Person operating, organized or
resident in a Sanctioned Country or (e) in which an entity or person on the SDN
List (or any combination of such entities or persons) has 50% or greater direct
or indirect ownership interest or that is otherwise controlled, directly or
indirectly, by an entity or person on the SDN List (or any combination of such
entities or persons).

“Designation Agreement” shall mean, with respect to any Subsidiary Borrower, an
agreement in the form of Exhibit H hereto signed by such Subsidiary Borrower and
the Company.

“Dollar” and “$” shall mean lawful money of the United States.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the relevant Issuing Bank,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” shall mean, with respect to any Person, any Subsidiary of
such Person that is not a Foreign Subsidiary. Unless otherwise qualified, all
references to a “Domestic Subsidiary” or to “Domestic Subsidiaries” in this
Agreement shall refer to a Domestic Subsidiary or Domestic Subsidiaries of the
Company.

“EEA Financial Institution” means (a) any credit institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” shall mean the legislative measures of the EMU for the
introduction of, changeover to or operation of a single or unified European
currency.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

 

-8-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any Person, including a Subsidiary or an Affiliate
of the Company, that is a member of any group of organizations of which the
Company is a member and is treated as a single employer with the Company under
Section 414 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBOR Rate” means, for any Interest Period for each Advance denominated in
Euro comprising part of the same Borrowing, an interest rate per annum equal to
(a) the Euro interbank offered rate administered by the Banking Federation and
of the European Union (or any other person which takes over administration of
that rate) for the relevant period displayed on page EURIBOR01 of the Reuters
screen at or about 11:00 A.M. (Central European time) two TARGET Days before the
first day of such Interest Period or, if such page or such service shall cease
to be available, such other page or such other service for the purpose of
displaying an average rate of the Banking Federation of the EMU as the
Administrative Agent, after consultation with the Lenders and the Company, shall
reasonably select or (b) if no quotation for the Euro for the relevant period is
displayed and the Administrative Agent has not selected an alternative service
on which a quotation is displayed, the rate per annum at which deposits in Euro
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Advance being made, Continued or Converted and
with a term equivalent to such Interest Period would be offered by Toronto
Dominion’s London branch (or other branch or Affiliate) to leading banks in the
European interbank market at or about 11:00 A.M. (Central European time) two
TARGET Days before the first day of such Interest Period.

“Euro”, “EUR” and “€” shall mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period with respect to a LIBOR
Advance, the rate per annum equal to

(a)    with respect to any Advance denominated in Dollars, Sterling or Yen
(i) the ICE Benchmark Administration Settlement Rate (or the successor thereto
if the ICE Benchmark Administration is no longer making such a rate available)
(“LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) London
Banking Days prior to the commencement of such Interest Period, for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period or, (ii) if such rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Advance being made, Continued or Converted and
with a term equivalent to such Interest Period would be offered by Toronto
Dominion’s London branch (or other branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
commencement of such Interest Period;

(b)    with respect to any Advance denominated in Euro, the EURIBOR Rate;

 

-9-



--------------------------------------------------------------------------------

(c)    with respect to any Advance denominated in Canadian Dollars, the rate per
annum equal to (i) the CDOR Rate plus 0.10% per annum or (ii) if such rate is
not available at such time for such term for any reason, the rate per annum
determined by the Administrative Agent to be the discount rate (calculated on an
annual basis and rounded upward, if necessary, to the nearest whole multiple of
1/100 of 1%, with 5/1,000 of 1% being rounded up) as of 10:00 a.m. (Toronto,
Canada time) on such day at which the Administrative Agent is then offering to
purchase bankers’ acceptances accepted by it having an aggregate face amount
equal to the aggregate face amount of, and with a term equivalent to or
comparable to the term of, such Interest Period (or if such Interest Period is
not equal to a number of months, having a term equivalent to the number of
months closest to such Interest Period); and

(d)    with respect to Australian Dollars (i) the rate of interest per annum
equal to the per annum rate of interest which appears as “BID” on the page
designated as “BBSY” on the Reuters Monitor System (or such other comparable
page as may, in the opinion of the Administrative Agent, replace such BBSY page
on such system for the purpose of displaying the bank bill swap rates) with
maturities comparable to such Interest Period at approximately 10:30 am (Sydney
time) on the first day of such Interest Period or (ii) if such rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent as the average of the buying rates quoted to Toronto
Dominion’s London branch at or around 10:30 am (Sydney time) on the first day of
such Interest Period for bills of exchange accepted by leading Australian banks
which have a tenor equal to such Interest Period;

provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Eurocurrency Reserve Percentage” shall mean the percentage which is in effect
from time to time under Regulation D of the Board of Governors of the Federal
Reserve System, as such regulation may be amended from time to time, as the
maximum reserve requirement applicable with respect to Eurocurrency Liabilities
(as that term is defined in Regulation D), whether or not any Lender has any
such Eurocurrency Liabilities subject to such reserve requirement at that time.

“Event of Default” shall mean any of the events specified in Section 8.1 hereof;
provided, however, that any requirement stated therein for notice or lapse of
time, or both, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Existing ABS Facility” shall mean each mortgage loan facility existing on the
Restatement Date and listed on Schedule 3.

“Existing Credit Agreements” shall mean (i) the Amended and Restated Term Loan
Agreement dated as of the Restatement Date, among the Company and certain agents
and lenders from time to time party thereto and (ii) the Second Amended and
Restated Revolving Credit Agreement dated as of the Restatement Date, among the
Company and certain agents and lenders from time to time party thereto.

 

-10-



--------------------------------------------------------------------------------

“Existing Indebtedness” shall mean the existing Indebtedness of the Company due
April 8, 2016 under the 2011 Loan Agreement.

“Extending Lender” shall have the meaning ascribed thereto in Section 2.18(a)
hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

“FCC” shall mean the Federal Communications Commission, or any other similar or
successor agency of the Federal government administering the Communications Act.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the rate published for such day
(or, if such day is not a Business Day, for the next preceding Business Day) by
the Federal Reserve Bank of New York for overnight Federal funds transactions
with members of the Federal Reserve System, or, if such rate is not so published
for any day that is a Business Day, the quotation for such day on such
transactions received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided that if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

“Fitch” shall mean Fitch, Inc. (Fitch Ratings), and its successors.

“Foreign Subsidiary” shall mean a Subsidiary whose place of registration,
incorporation, organization or domicile is outside of the United States of
America. Unless otherwise qualified, all references to a “Foreign Subsidiary” or
to “Foreign Subsidiaries” in this Agreement shall refer to a Foreign Subsidiary
or Foreign Subsidiaries of the Company.

“Foreign Subsidiary Borrower” shall mean any Subsidiary Borrower that is not a
Domestic Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Commitment Ratio
of the outstanding L/C Obligations in respect of Letters of Credit issued by
such Issuing Bank other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Ratio of Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders in accordance with
the terms hereof.

“Funds From Operations” means net income (computed in accordance with GAAP),
excluding gains (or losses) from sales of property and extraordinary and unusual
items, plus depreciation, amortization and dividends declared on preferred
stock, and after adjustments for unconsolidated minority interests, on a
consolidated basis for the Company and its Subsidiaries.

 

-11-



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied and as in effect on the date of this Agreement.

“Granting Lender” shall have the meaning ascribed thereto in Section 12.4(f)
hereof.

“Guaranty”, as applied to an obligation, shall mean and include (a) a guaranty,
direct or indirect, in any manner, of all or any part of such obligation, and
(b) any agreement, direct or indirect, contingent or otherwise, the practical
effect of which is to assure in any way the payment or performance (or payment
of damages in the event of non-performance) of all or any part of such
obligation, including, without limiting the foregoing, any reimbursement
obligations as to amounts drawn down by beneficiaries of outstanding letters of
credit or capital call requirements; provided, however, that the term “Guaranty”
shall only include guarantees of Indebtedness.

“Hedge Agreements” shall mean, with respect to any Person, any agreements or
other arrangements to which such Person is a party relating to any rate swap
transaction, basis swap, forward rate transaction, interest rate cap
transaction, interest rate floor transaction, interest rate collar transaction,
currency swap transaction, cross-currency rate swap transaction, or any other
similar transaction, including an option to enter into any of the foregoing or
any combination of the foregoing.

“Incremental Commitment” shall have the meaning ascribed thereto in Section 2.14
hereof.

“Indebtedness” shall mean, with respect to any Person and without duplication:

(a)    indebtedness for money borrowed of such Person and indebtedness of such
Person evidenced by notes payable, bonds, debentures or other similar
instruments or drafts accepted representing extensions of credit;

(b)    all indebtedness of such Person upon which interest charges are
customarily paid (other than trade payables arising in the ordinary course of
business, but only if and so long as such accounts are payable on customary
trade terms);

(c)    all Capitalized Lease Obligations of such Person;

(d)    all reimbursement obligations of such Person with respect to outstanding
letters of credit;

(e)    all indebtedness of such Person issued or assumed as full or partial
payment for property or services (other than trade payables arising in the
ordinary course of business, but only if and so long as such accounts are
payable on customary trade terms);

(f)    all net obligations of such Person under Hedge Agreements valued on a
marked to market basis on the date of determination;

(g)    all direct or indirect obligations of any other Person secured by any
Lien to which any property or asset owned by such Person is subject, but only to
the extent of the

 

-12-



--------------------------------------------------------------------------------

higher of the fair market value or the book value of the property or asset
subject to such Lien (if less than the amount of such obligation), if the
obligation secured thereby shall not have been assumed; and

(h)    Guaranties by such Person of any of the foregoing of any other Person.

“Indemnitee” shall have the meaning ascribed thereto in Section 12.5 hereof.

“Initial Issuing Banks” means the banks listed on the signature pages hereof as
the Initial Issuing Banks.

“Interest Expense” shall mean, for any Person and for any period, all cash
interest expense (including imputed interest with respect to Capitalized Lease
Obligations and commitment fees) with respect to any Indebtedness (including,
without limitation, the Obligations) and Attributable Debt of such Person during
such period pursuant to the terms of such Indebtedness.

“Interest Period” shall mean (a) in connection with any Base Rate Advance, the
period beginning on the date such Advance is made as or Converted to a Base Rate
Advance and ending on the last day of the fiscal quarter in which such Advance
is made as or Converted to a Base Rate Advance; provided, however, that if a
Base Rate Advance is made or Converted on the last day of any fiscal quarter, it
shall have an Interest Period ending on, and its Payment Date shall be, the last
day of the following fiscal quarter, and (b) in connection with any LIBOR
Advance, the term of such LIBOR Advance selected by the Company or the relevant
Subsidiary Borrower or otherwise determined in accordance with this Agreement.
Notwithstanding the foregoing, however, (i) any applicable Interest Period which
would otherwise end on a day which is not a Business Day shall be extended to
the next Business Day unless, with respect to LIBOR Advances only, such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (ii) any applicable Interest Period,
with respect to LIBOR Advances only, which begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period is to end shall (subject to clause (i) above) end on the last day of such
calendar month, and (iii) neither the Company nor any Subsidiary Borrower shall
select an Interest Period which extends beyond the Maturity Date or such earlier
date as would interfere with any Borrower’s repayment obligations under
Section 2.6 hereof. Interest shall be due and payable with respect to any
Advance as provided in Section 2.3 hereof.

“Interest Rate Basis” shall mean the Base Rate Basis or the LIBOR Basis, as
appropriate.

“Investment” shall mean any investment or loan by the Company or any of its
Subsidiaries in or to any Person which Person, after giving effect to such
investment or loan, is not consolidated with the Company and its Subsidiaries in
accordance with GAAP.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

 

-13-



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Bank and the Company (or any Subsidiary) or in
favor of the applicable Issuing Bank and relating to such Letter of Credit.

“Issuing Banks” shall mean each Initial Issuing Bank, each Lender with an
outstanding Letter of Credit listed on Schedule 2, and any other Lender approved
as a Issuing Bank by the Administrative Agent and the Company and any assignee
to which a L/C Commitment hereunder has been assigned pursuant to Section 12.4
so long as each such Lender or such assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its applicable lending office and the amount of its L/C
Commitment (which information shall be recorded by the Administrative Agent in
the Register), for so long as such Initial Issuing Bank, Lender or assignee, as
the case may be, shall have a L/C Commitment.

“known to the Company”, “to the knowledge of the Company” or any similar phrase,
shall mean known by, or reasonably should have been known by, the executive
officers of the Company (which shall include, without limitation, the chief
executive officer, the chief operating officer, if any, the chief financial
officer and the general counsel of the Company).

“L/C Advance” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as Revolving Loans.

“L/C Commitment” shall mean, with respect to any Issuing Bank at any time, the
amount set forth opposite such Issuing Bank’s name on Schedule 1 hereto under
the caption “L/C Commitment” or set forth for such Issuing Bank in the Register
maintained by the Administrative Agent pursuant to Section 12.4(c) as such
Issuing Bank’s “L/C Commitment,” as such amount may be reduced at or prior to
such time pursuant to Section 2.5, or such other amount as may be approved by
the Administrative Agent and the Company.

“L/C Loan” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Advance in accordance with its Commitment Ratio.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Advances. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.5. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lenders” shall mean the Persons whose names appear as “Lenders” on Schedule 1,
any other Person which becomes a “Lender” hereunder after the Restatement Date
by executing an

 

-14-



--------------------------------------------------------------------------------

Assignment and Assumption substantially in the form of Exhibit F attached hereto
in accordance with the provisions hereof, any New Lender and, unless the context
requires otherwise, the Swingline Lender; and “Lender” shall mean any one of the
foregoing Lenders.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the scheduled Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.4(b)(ii).

“Letter of Credit Sublimit” shall mean, at any time, an amount equal to
$200,000,000. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Loan Commitments.

“Letters of Credit” shall mean, collectively, each Standby Letter of Credit or
Commercial Letter of Credit issued by the Issuing Banks on behalf of the Company
or any of its Subsidiaries in accordance with the terms hereof; provided that
any Commercial Letter of Credit issued hereunder shall provide solely for cash
payment upon presentation of a sight draft.

“LIBOR Advance” shall mean an Advance which the Company or any Subsidiary
Borrower requests to be made as, Converted to or Continued as a LIBOR Advance in
accordance with the provisions of Section 2.2 hereof, and which shall be in a
principal amount of at least the Dollar Equivalent of $5,000,000.00 and in an
integral multiple of the Dollar Equivalent of $1,000,000.00. Revolving Loans
made as a LIBOR Advances may be denominated in Dollars or an Alternative
Currency. All Loans denominated in an Alternative Currency must be made as LIBOR
Advances.

“LIBOR Basis” shall mean a simple per annum interest rate (rounded upward, if
necessary, to the nearest one-hundredth (1/100th) of one percent (1%)) equal to
the sum of (a) the quotient of (i) the Eurocurrency Rate divided by (ii) one (1)
minus the Eurocurrency Reserve Percentage, if any, stated as a decimal, plus
(b) the Applicable Margin. The LIBOR Basis shall apply to Interest Periods of
one (1), two (2), three (3), or six (6) months, and, once determined, shall
remain unchanged during the applicable Interest Period, except for changes to
reflect adjustments in the Eurocurrency Reserve Percentage and the Applicable
Margin as adjusted pursuant to Section 2.3(f) hereof. The LIBOR Basis for any
LIBOR Advance shall be adjusted as of the effective date of any change in the
Eurocurrency Reserve Percentage.

“Licenses” shall mean, collectively, any telephone, microwave, radio
transmissions, personal communications or other license, authorization,
certificate of compliance, franchise, approval or permit, whether for the
construction, the ownership or the operation of any communications tower
facilities, granted or issued by the FCC and held by the Company or any of its
Subsidiaries.

 

-15-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
charge, security interest, title retention agreement or other encumbrance of any
kind in respect of such property.

“Loan Documents” shall mean, collectively, this Agreement, the Notes, all fee
letters, all Designation Agreements, Requests for Advance, all Requests for
Issuance of Letters of Credit, all Letters of Credit and all other certificates,
documents, instruments and agreements executed or delivered by the Company or
any Subsidiary Borrower in connection with or contemplated by this Agreement.

“Loans” shall mean, collectively, the Revolving Loans, the L/C Loans and the
Swingline Loans.

“London Banking Day” means any day on which dealings are conducted by and
between banks in the London interbank Eurocurrency market.

“Majority Lenders” shall mean Lenders the total of whose Revolving Loan
Commitments at such time (or, after the termination thereof, the Dollar
Equivalent of the Revolving Loans of such Lenders then outstanding and such
Lenders’ Commitment Ratios of the Swingline Loans then outstanding and the
Dollar Equivalent of the L/C Obligations then outstanding) exceeds fifty percent
(50%) of the Revolving Loan Commitments of all Lenders in effect at such time
(or, after the termination thereof, the Dollar Equivalent of the Revolving Loans
of all Lenders then outstanding, the Swingline Loans then outstanding and the
L/C Obligations then outstanding), in each case, held by all Lenders entitled to
vote hereunder; provided that the Revolving Loan Commitment of, and the portion
of the Dollar Equivalent of the Revolving Loans then outstanding held or deemed
held by any Defaulting Lender, and any Defaulting Lender’s Commitment Ratio of
the Swingline Loans then outstanding and the Dollar Equivalent of the L/C
Obligations then outstanding shall be excluded for purposes of making a
determination of Majority Lenders.

“Material Subsidiary” shall mean any Subsidiary of the Company whose Adjusted
EBITDA, as of the last day of any fiscal year, is greater than ten percent (10%)
of the Adjusted EBITDA of the Company and its subsidiaries on a consolidated
basis as of such date.

“Material Subsidiary Group” shall mean one or more Subsidiaries of the Company
when taken as a whole whose Adjusted EBITDA, as of the last day of any fiscal
year, is greater than ten percent (10%) of the Adjusted EBITDA of the Company
and its subsidiaries on a consolidated basis as of such date.

“Materially Adverse Effect” shall mean (a) any material adverse effect upon the
business, assets, liabilities, financial condition or results of operations of
the Company and its Subsidiaries, taken as a whole, or (b) a material adverse
effect upon any material rights or benefits of the Lenders, the Issuing Banks or
the Administrative Agent under the Loan Documents.

“Maturity Date” shall mean June 28, 2023, or such earlier date as payment of the
Loans shall be due (whether by acceleration, reduction of the Commitments to
zero or otherwise).

“Moody’s” shall mean Moody’s Investor’s Service, Inc., and its successors.

 

-16-



--------------------------------------------------------------------------------

“Necessary Authorizations” shall mean all approvals and licenses from, and all
filings and registrations with, any governmental or other regulatory authority,
including, without limiting the foregoing, the Licenses and all approvals,
licenses, filings and registrations under the Communications Act, necessary in
order to enable the Company and its Subsidiaries to own, construct, maintain,
and operate communications tower facilities and to invest in other Persons who
own, construct, maintain, manage and operate communications tower facilities.

“Net Income” shall mean, for any Person and for any period of determination, net
income of such Person determined in accordance with GAAP.

“New Lender” shall have the meaning ascribed thereto in Section 2.14 hereof.

“Non-Consenting Lender” shall have the meaning ascribed thereto in
Section 12.12(c) hereof.

“Non-Excluded Taxes” shall have the meaning ascribed thereto in Section 10.3(b)
hereof.

“Non-Extending Lender” shall have the meaning ascribed thereto in
Section 2.18(b) hereof.

“Non-U.S. Person” shall mean a Person who is not a U.S. Person.

“Notes” shall mean, collectively, the Revolving Loan Notes.

“Obligations” shall mean all payment and performance obligations of every kind,
nature and description of the Company or any Subsidiary Borrower to the Lenders,
the Issuing Banks or the Administrative Agent, or any of them, under this
Agreement and the other Loan Documents (including, without limitation, any
interest, fees and other charges on the Loans or otherwise under the Loan
Documents that would accrue but for the filing of a bankruptcy action with
respect to any Borrower, whether or not such claim is allowed in such bankruptcy
action and the L/C Obligations), as they may be amended from time to time, or as
a result of making the Loans or issuing Letters of Credit, whether such
obligations are direct or indirect, absolute or contingent, due or not due,
contractual or based in tort, liquidated or unliquidated, arising by operation
of law or otherwise, now existing or hereafter arising.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Original Agreement Date” shall mean June 28, 2013.

“Outstanding Amount” means (i) with respect to Revolving Loans and Swingline
Loans on any date, the Dollar Equivalent of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Loans and Swingline Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

-17-



--------------------------------------------------------------------------------

“Ownership Interests” shall mean, as applied to any Person, corporate stock and
any and all securities, shares, partnership interests (whether general, limited,
special or other), limited liability company interests, membership interests,
equity interests, participations, rights or other equivalents (however
designated and of any character) of corporate stock of such Person or any of the
foregoing issued by such Person (whether a corporation, a partnership, a limited
liability company or another type of entity) and includes, without limitation,
securities convertible into Ownership Interests and rights, warrants or options
to acquire Ownership Interests.

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“Payment Date” shall mean the last day of any Interest Period.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

“Permitted Liens” shall mean, collectively, as applied to any Person:

(a)    (i) Liens on real estate or other property for taxes, assessments,
governmental charges or levies not yet delinquent and (ii) Liens for taxes,
assessments, judgments, governmental charges or levies or claims the non-payment
of which is being diligently contested in good faith by appropriate proceedings
and for which adequate reserves have been set aside on such Person’s books in
accordance with GAAP;

(b)    Liens incurred in the ordinary course of the Company’s business (i) for
sums not yet due or being diligently contested in good faith, or (ii) incidental
to the ownership of its assets that, in each case, were not incurred in
connection with the borrowing of money, such as Liens of carriers, warehousemen,
mechanics, vendors (solely to the extent arising by operation of law), laborers
and materialmen, in each case, if reserves in accordance with GAAP or
appropriate provisions shall have been made therefor;

(c)    Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance, social security obligations,
assessments or government charges which are not overdue for more than sixty
(60) days;

(d)    restrictions on the transfer of the Licenses or assets of the Company or
any of its Subsidiaries imposed by any of the Licenses by the Communications Act
and any regulations thereunder;

(e)    easements, rights-of-way, zoning restrictions, licenses, reservations or
restrictions on use and other similar encumbrances on the use of real property
which do not materially interfere with the ordinary conduct of the business of
such Person or the use of such property in the operation of the business by such
Person;

(f)    Liens arising by operation of law in favor of purchasers in connection
with any asset sale permitted hereunder; provided, however, that such Lien only
encumbers the property being sold;

 

-18-



--------------------------------------------------------------------------------

(g)    Liens in respect of Capitalized Lease Obligations, so long as such Liens
only attach to the assets leased thereunder, and Liens reflected by Uniform
Commercial Code financing statements filed in respect of true leases or
subleases of the Company or any of its Subsidiaries;

(h)    Liens to secure performance of statutory obligations, surety or appeal
bonds, performance bonds, bids or tenders;

(i)    judgment Liens which do not result in an Event of Default under
Section 8.1(h) hereof;

(j)    Liens in connection with escrow or security deposits made in connection
with Acquisitions permitted hereunder;

(k)    Liens created on any Ownership Interests of Subsidiaries of the Company
that are not Material Subsidiaries held by the Company or any of its
Subsidiaries; provided, however, that such Lien is not securing Indebtedness of
the Company or any of its Domestic Subsidiaries;

(l)    Liens in favor of the Company or any of its Subsidiaries;

(m)    banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution;
provided that such deposit account is not (i) a dedicated cash collateral
account and is not subject to restrictions against access in excess of those set
forth by regulations promulgated by the Federal Reserve Board or other
Applicable Law; and (ii) intended to provide collateral to the depositary
institution;

(n)    licenses, sublicenses, leases or subleases granted by the Company or any
of its Subsidiaries to any other Person in the ordinary course of business;

(o)    Liens in the nature of trustees’ Liens granted pursuant to any indenture
governing any Indebtedness permitted hereunder, in each case in favor of the
trustee under such indenture and securing only obligations to pay compensation
to such trustee, to reimburse its expenses and to indemnify it under the terms
thereof;

(p)    Liens on property of the Company or any of its Subsidiaries at the time
the Company or such Subsidiary acquired the property, including acquisition by
means of a merger or consolidation with or into the Company or such Subsidiary,
or an acquisition of assets; provided that such Liens (i) are not created,
incurred or assumed in connection with or in contemplation of such acquisition
and (ii) may not extend to any other property owned by the Company or such
Subsidiary;

(q)    Liens on property or assets of any Foreign Subsidiary securing the
Indebtedness of such Foreign Subsidiary; and

(r)    Liens securing obligations under Hedge Agreements in an aggregate amount
of such obligations not to exceed $100,000,000 at any time outstanding.

 

-19-



--------------------------------------------------------------------------------

“Person” shall mean an individual, corporation, limited liability company,
association, partnership, joint venture, trust or estate, an unincorporated
organization, a government or any agency or political subdivision thereof, or
any other entity.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA or any other employee benefit plan maintained for employees of the Company
or any of its Subsidiaries or ERISA Affiliates.

“Platform” shall have the meaning ascribed thereto in Section 6.6 hereof.

“Proposed Change” shall have the meaning ascribed thereto in Section 12.12(c)
hereof.

“Register” shall have the meaning ascribed thereto in Section 12.4(c) hereof.

“REIT” shall mean a “real estate investment trust” as defined and taxed under
Section 856-860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Replacement Lender” shall have the meaning ascribed thereto in Section 10.5
hereof.

“Request for Advance” shall mean a certificate designated as a “Request for
Advance,” signed by an Authorized Signatory of the applicable Borrower
requesting an Advance, Continuation or Conversion hereunder, which shall be in
substantially the form of Exhibit A attached hereto.

“Restatement Date” shall mean the date of this Agreement, December 20, 2019.

“Restricted Payment” shall mean any direct or indirect distribution, dividend or
other payment to any Person (other than to the Company or any of its
Subsidiaries) on account of any Ownership Interests of the Company or any of its
Subsidiaries (other than dividends payable solely in Ownership Interests of such
Person or in warrants or other rights or options to acquire such Ownership
Interests).

“Revaluation Date” shall mean (a) with respect to any Revolving Loan made as a
LIBOR Advance, each of the following: (i) each date of a LIBOR Advance of such
Revolving Loan denominated in an Alternative Currency, (ii) each date of a
continuation of such LIBOR Advance of such Revolving Loan denominated in an
Alternative Currency and (iii) such additional dates as the Administrative Agent
shall determine or the Majority Lenders shall reasonably require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the relevant Issuing Bank under any Letter of
Credit denominated in an Alternative Currency and (iv) such additional dates as
the Administrative Agent or the L/C Issuer shall determine or the Majority
Lenders shall reasonably require.

 

-20-



--------------------------------------------------------------------------------

“Revolving Loan Commitments” shall mean, as to each Lender its obligation to
(a) make Revolving Loans to the Company or any Subsidiary Borrower pursuant to
Section 2.1, (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swingline Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth (i) opposite such Lender’s
name on Schedule 1, (ii) in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, or (iii) opposite such New Lender’s name on the
signature page executed by such New Lender, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Revolving Loan Commitments on the Restatement Date is $3,000,000,000.

“Revolving Loan Notes” shall mean, collectively, those certain revolving
promissory notes in an aggregate original principal amount of up to the
Revolving Loan Commitments, issued by the applicable Borrower to the Lenders
having a Revolving Loan Commitment, each one substantially in the form of
Exhibit C attached hereto, and any extensions, renewals or amendments to, or
replacements of, the foregoing.

“Revolving Loan” and “Revolving Loans” shall have the meanings ascribed to such
terms in Section 2.1 hereof.

“S&P” shall mean S&P Global Ratings, and its successors.

“Sale and Leaseback Transaction” shall mean any arrangement, directly or
indirectly, with any third party whereby the Company or any of its Subsidiaries
shall sell or transfer any property, real or personal, whether now owned or
hereafter acquired, and whereby the Company or any of its Subsidiaries shall
then or thereafter rent or lease as lessee such property or any part thereof or
other property which the Company or any of its Subsidiaries intend to use for
substantially the same purpose or purposes as the property sold or transferred,
except for such arrangements for fair market value.

“Sanctioned Country” means a country that is, or whose government is, the target
or subject of a sanctions program identified on the list maintained by (a) OFAC
and available at http://www.treas.gov/offices/enforcement/ofac/programs, or as
otherwise published from time to time or (b) the United Nations Security
Council, European Union or the United Kingdom.

“Sanctions Laws and Regulations” means (i) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control that apply to a Borrower; and (ii) any sanctions measures
imposed by the United Nations Security Council, European Union or the United
Kingdom that apply to a Borrower.

“Senior Secured Debt” shall mean, for the Company and its Subsidiaries on a
consolidated basis as of any date, the aggregate amount of secured Indebtedness
plus Attributable Debt of such Persons as of such date (including, without
limitation, Indebtedness under any Existing ABS Facility and Indebtedness under
any additional ABS Facilities entered into in accordance with Section 7.1(h)
hereof).

“SPC” shall have the meaning ascribed thereto in Section 12.4(f) hereof.

 

-21-



--------------------------------------------------------------------------------

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the relevant Issuing Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two (2) Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent or the relevant Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and
provided, further, that the relevant Issuing Bank may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

“Standby Letter of Credit” shall mean a letter of credit issued by an Issuing
Bank in accordance with the terms hereof to support obligations of the Company
or any of its Subsidiaries incurred in the ordinary course of business, and
which is not a Commercial Letter of Credit.

“Sterling”, “GBP” and “£” shall mean the lawful currency of the United Kingdom.

“Subsidiary” shall mean, as applied to any Person, (a) any corporation,
partnership or other entity of which no less than a majority of the Ownership
Interests having ordinary voting power to elect a majority of its board of
directors or other persons performing similar functions or such corporation,
partnership or other entity, whether or not at the time any Ownership Interests
of any other class or classes of such corporation, partnership or other entity
shall or might have voting power by reason of the happening of any contingency,
is at the time owned directly or indirectly by such Person, or by one or more
Subsidiaries of such Person, or by such Person and one or more Subsidiaries of
such Person; provided, however, that if such Person and/or such Person’s
Subsidiaries directly or indirectly own less than a majority of such
Subsidiary’s Ownership Interests, then such Subsidiary’s operating or governing
documents must require (i) such Subsidiary’s net cash after the establishment of
reserves be distributed to its equity holders no less frequently than quarterly
and (ii) the consent of such Person and/or such Person’s Subsidiaries to amend
or otherwise modify the provisions of such operating or governing documents
requiring such distributions, or (b) any other entity which is directly or
indirectly controlled or capable of being controlled by such Person, or by one
or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person. Notwithstanding the foregoing, no Unrestricted
Subsidiary shall be deemed to be a Subsidiary of the Company or any of its
Subsidiaries for the purposes of this Agreement or any other Loan Document.

“Subsidiary Borrower” shall mean any Subsidiary that becomes a party hereto
pursuant to Section 12.6(a) until such time as such Subsidiary Borrower is
removed as a party hereto pursuant to Section 12.6(b).

 

-22-



--------------------------------------------------------------------------------

“Swingline Advance” means an Advance of a Swingline Loan pursuant to
Section 2.17.

“Swingline Lender” means The Toronto-Dominion Bank, New York Branch in its
capacity as provider of Swingline Loans, or any successor swingline lender
hereunder.

“Swingline Loan” has the meaning specified in Section 2.17(a).

“Swingline Loan Notice” means a notice of a Swingline Advance pursuant to
Section 2.17(b), which, if in writing, shall be substantially in the form of
Exhibit G.

“Swingline Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Revolving Loan Commitments. The Swingline Sublimit is part of, and not
in addition to, the Revolving Loan Commitments.

“Syndication Agent” shall mean Mizuho Bank, Ltd.

“TARGET Day” shall mean any day on which TARGET2 is open for business.

“TARGET2” shall mean the Trans-European Automated Real Time Gross Settlement
Express transfer payment system which utilizes a single shared platform and
which was launched on 19 November 2007.

“Taxes” shall have the meaning assigned thereto in Section 10.3(b).

“Toronto Dominion” shall mean Toronto Dominion (Texas) LLC or any of its
affiliates that is a bank.

“Total Debt” shall mean, for the Company and its Subsidiaries on a consolidated
basis as of any date, (a) the sum (without duplication) of (i) the outstanding
principal amount of the Loans as of such date, (ii) the aggregate amount of
Indebtedness plus Attributable Debt of such Persons as of such date, (iii) the
aggregate amount of all Guaranties by such Persons of Indebtedness as of such
date, and (iv) to the extent payable by the Company, an amount equal to the
aggregate exposure of the Company under any Hedge Agreements permitted pursuant
to Section 7.1 hereof, as calculated on a marked to market basis as of the last
day of the fiscal quarter being tested or the last day of the most recently
completed fiscal quarter, as applicable less (b) the sum of all unrestricted
domestic cash and Cash Equivalents of the Company and its Subsidiaries as of
such date.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance of such Letter of Credit).

“U.S. Person” shall mean a citizen or resident of the United States of America,
a corporation, partnership or other entity created or organized in or under any
laws of the United States of America, or any estate or trust that is subject to
Federal income taxation regardless of the source of its income.

“Unreimbursed Amount” has the meaning specified in Section 2.13(c)(i).

 

-23-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean any Subsidiary of the Company that is
hereafter designated by the Company as an Unrestricted Subsidiary by notice to
the Administrative Agent and the Lenders; provided that (a) no Material
Subsidiary shall be designated as an Unrestricted Subsidiary without the prior
written consent of the Majority Lenders, (b) the aggregate Adjusted EBITDA of
the Unrestricted Subsidiaries (without duplication) shall not exceed 20% of
consolidated Adjusted EBITDA of the Company and its subsidiaries, and (c) no
Subsidiary of the Company may be designated as an Unrestricted Subsidiary after
the occurrence and during the continuance of a Default or an Event of Default;
provided, further, that the designation by the Company of a Subsidiary as an
Unrestricted Subsidiary may be revoked by the Company at any time by notice to
the Administrative Agent and the Lenders so long as no Default would be caused
thereby, from and after which time such Subsidiary will no longer be an
Unrestricted Subsidiary.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” shall mean the lawful currency of Japan.

Section 1.2    Interpretation. Except where otherwise specifically restricted,
reference to a party to this Agreement or any other Loan Document includes that
party and its successors and assigns. All capitalized terms used herein which
are defined in Article 9 of the Uniform Commercial Code in effect in the State
of New York or other applicable jurisdiction on the date hereof and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein. Whenever any agreement, promissory note or other instrument or document
is defined in this Agreement, such definition shall be deemed to mean and
include, from and after the date of any amendment, restatement, supplement,
confirmation or modification thereof, such agreement, promissory note or other
instrument or document as so amended, restated, supplemented, confirmed or
modified, unless stated to be as in effect on a particular date. All terms
defined in this Agreement in the singular shall have comparable meanings when
used in the plural and vice versa. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.

Section 1.3    Cross References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause in
such Article, Section or definition.

Section 1.4    Accounting Provisions. Unless otherwise expressly provided
herein, all references in this Agreement to GAAP shall mean GAAP as in effect on
the date of this Agreement as published by the Financial Accounting Standards
Board. All accounting terms used in this Agreement and not defined expressly,
completely or specifically herein shall have the respective meanings given to
them, and shall be construed, in accordance with GAAP. All financial data
(including financial ratios and other financial calculations) required to be

 

-24-



--------------------------------------------------------------------------------

submitted pursuant to this Agreement shall be prepared in accordance with GAAP
applied in a manner consistent with that used to prepare the most recent audited
consolidated financial statements of the Company and its Subsidiaries. All
financial or accounting calculations or determinations required pursuant to this
Agreement shall be made, and all references to the financial statements of the
Company, Adjusted EBITDA, Senior Secured Debt, Total Debt, Interest Expense,
Consolidated Total Assets and other such financial terms shall be deemed to
refer to such items, unless otherwise expressly provided herein, on a
consolidated basis for the Company and its Subsidiaries. Notwithstanding the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the financial statements of the Company for
the fiscal year ended December 31, 2018 for all purposes, notwithstanding any
change in GAAP relating thereto, including with respect to Accounting Standards
Codification 842.

Section 1.5    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

Section 1.6    Exchange Rates; Currency Equivalents.

(a)    The Administrative Agent or the relevant Issuing Bank, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies and shall promptly provide notice
thereof to the Company. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Company hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the relevant Issuing Bank, as applicable.

(b)    Wherever in this Agreement in connection with an LIBOR Advance,
conversion, continuation or prepayment of Revolving Loan made as a LIBOR Advance
or the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Revolving Loan made as a LIBOR Advance or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the relevant Issuing Bank, as the case may be.

Section 1.7    Additional Alternative Currencies.

 

-25-



--------------------------------------------------------------------------------

(a)    The Company or the relevant Subsidiary Borrower, as the case may be, may
from time to time request that LIBOR Advances of Revolving Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of LIBOR Advances, such request shall be
subject to the approval of the Administrative Agent and the Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the
relevant Issuing Bank.

(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
relevant Issuing Bank, in its or their sole discretion). In the case of any such
request pertaining to LIBOR Advances of Revolving Loans, the Administrative
Agent shall promptly notify each Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the relevant Issuing Bank thereof. Each Lender (in the case of any such
request pertaining to LIBOR Advances of Revolving Loans) or the relevant Issuing
Bank (in the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., five (5) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of LIBOR Advances of Revolving Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency.

(c)    Any failure by a Lender or any Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such Issuing Bank, as
the case may be, to permit LIBOR Advances of Revolving Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Lenders consent to making LIBOR Advances of Revolving Loans in
such requested currency, the Administrative Agent shall so notify the relevant
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any LIBOR Advances of Revolving
Loans; and if the Administrative Agent and the relevant Issuing Bank consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances by such Issuing Bank. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.7, the Administrative Agent shall promptly so notify the relevant
Borrower.

Section 1.8    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its equity interests at such time.

 

-26-



--------------------------------------------------------------------------------

ARTICLE 2 - LOANS

Section 2.1    The Revolving Loans. The Lenders agree severally, and not
jointly, upon the terms and subject to the conditions of this Agreement, to make
Loans (each such Loan, a “Revolving Loan” and, collectively, the “Revolving
Loans”) to the Company or any Subsidiary Borrower in Dollars or in one or more
Alternative Currencies from time to time prior to the Maturity Date in an
aggregate Dollar Equivalent amount not to exceed, (i) in the aggregate at any
one time outstanding, the Revolving Loan Commitments of all Lenders and,
(ii) individually, such Lender’s Revolving Loan Commitment as in effect from
time to time minus such Lender’s Commitment Ratio of the Swingline Loans and the
Dollar Equivalent of the L/C Obligations then outstanding; provided, however,
that neither the Company nor any Subsidiary Borrower may request (and the
Lenders shall have no obligation to make) (x) an Advance under this Section 2.1
in excess of the Available Revolving Loan Commitment on such date or (y) an
Advance denominated in any Alternative Currency to the extent that, after giving
effect thereto, the Dollar Equivalent of the aggregate outstanding principal
amount of Advances and the outstanding amount of Letters of Credit, in each case
denominated in any Alternative Currency, exceeds $1,000,000,000.

Section 2.2    Manner of Advance and Disbursement.

(a)    Choice of Interest Rate, Etc. Any Advance hereunder denominated in
Dollars shall, at the option of the relevant Borrower, be made as a Base Rate
Advance or a LIBOR Advance and any Advance hereunder denominated in an
Alternative Currency shall be made as a LIBOR Advance; provided, however, that,
in each case, at such time as there shall have occurred and be continuing a
Default hereunder, no Borrower shall have the right to (i) in the case of
Advances of Revolving Loans denominated in Dollars, receive or Continue a LIBOR
Advance or to Convert a Base Rate Advance to a LIBOR Advance or (ii) in the case
of Advances of Revolving Loans denominated in Alternative Currencies, receive or
Continue a LIBOR Advance, if the Majority Lenders so notify the relevant
Borrower, and the Majority Lenders may demand that any or all of the then
outstanding LIBOR Advances of Revolving Loans denominated in an Alternate
Currency be prepaid, or redenominated into Dollars in the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto. Any notice given to the Administrative Agent in connection with a
requested LIBOR Advance hereunder shall be given to the Administrative Agent
prior to 11:00 a.m. (New York, New York time) in order for such Business Day to
count toward the minimum number of Business Days required. Notwithstanding
anything to the contrary herein, (i) a Swingline Loan may not be converted to a
LIBOR Advance and (ii) the borrowing procedures with respect to Swingline Loans
shall be governed by Section 2.17.

(b)    Base Rate Advances.

(i)    Advances. The relevant Borrower shall give the Administrative Agent in
the case of Base Rate Advances irrevocable prior telephonic notice followed
immediately by a Request for Advance by 9:00 A.M. (New York, New York time) on
the date of such proposed Base Rate Advance; provided, however, that the
relevant Borrower’s failure to confirm any telephonic notice with a Request for
Advance shall not invalidate any notice so given if acted upon by the
Administrative Agent. Upon

 

-27-



--------------------------------------------------------------------------------

receipt of such notice from the relevant Borrower, the Administrative Agent
shall promptly notify each Lender by telephone, followed promptly by email or
telecopy of the contents thereof.

(ii)    Conversions. The relevant Borrower may, without regard to the applicable
Payment Date and upon at least three (3) Business Days’ irrevocable prior
telephonic notice followed by a Request for Advance, Convert all or a portion of
the principal of a Base Rate Advance to a LIBOR Advance. On the date indicated
by the relevant Borrower, such Base Rate Advance shall be so Converted. The
failure to give timely notice hereunder with respect to the Payment Date of any
Base Rate Advance shall be considered a request to Continue such a Base Rate
Advance as a Base Rate Advance for a subsequent Interest Period.

(c)    LIBOR Advances. Upon request, the Administrative Agent, whose
determination in absence of manifest error shall be conclusive, shall determine
the available LIBOR Basis and shall notify the relevant Borrower of such LIBOR
Basis to apply for the applicable LIBOR Advance.

(i)    Advances. The relevant Borrower shall give the Administrative Agent
(A) in the case of LIBOR Advances of Revolving Loans denominated in Dollars at
least three (3) Business Days’ irrevocable prior telephonic notice followed
immediately by a Request for Advance, (B) in the case of LIBOR Advances of
Revolving Loans denominated in an Alternative Currency at least four
(4) Business Days (or five (5) Business Days in the case of a Special Notice
Currency) irrevocable prior telephonic notice followed immediately by a Request
for Advance or (C) in the case of LIBOR Advances of Revolving Loans denominated
in Canadian Dollars or Australian Dollars at least five (5) Business Days’
irrevocable prior telephonic notice followed immediately by a Request for
Advance; provided, however, that, in each case, the relevant Borrower’s failure
to confirm any telephonic notice with a Request for Advance shall not invalidate
any notice so given if acted upon by the Administrative Agent. Upon receipt of
such notice from the relevant Borrower, the Administrative Agent shall promptly
notify each Lender by telephone, email or telecopy of the contents thereof.

(ii)    Conversions and Continuations. At least three (3) Business Days prior to
the Payment Date for each LIBOR Advance of Revolving Loans denominated in
Dollars and at least four (4) Business Days prior to the Payment Date for each
LIBOR Advance of Revolving Loans denominated in an Alternative Currency, the
relevant Borrower shall give the Administrative Agent telephonic notice followed
by written notice specifying whether all or a portion of such LIBOR Advance
(A) is to be Continued in whole or in part as one or more LIBOR Advances, (B) is
to be Converted in whole or in part to a Base Rate Advance, or (C) is to be
repaid. If the relevant Borrower fails to give such notice, such Advance shall
automatically be Continued on its Payment Date as a LIBOR Advance with an
Interest Period of one month. Upon such Payment Date such LIBOR Advance will,
subject to the provisions hereof, be so Continued, Converted or repaid, as
applicable. No LIBOR Advance of Revolving Loans may be Continued as or Converted
into a LIBOR Advance of Revolving Loans denominated in a

 

-28-



--------------------------------------------------------------------------------

different currency, but instead must be prepaid or repaid in the original
currency of such LIBOR Advance of Revolving Loans and may thereafter be
reborrowed in the other currency.

(d)    Notification of Lenders. Upon receipt of irrevocable prior telephonic
notice in accordance with Section 2.2(b) or (c) hereof or a Request for Advance,
or a notice of Conversion or Continuation from the relevant Borrower with
respect to any outstanding Advance prior to the Payment Date for such Advance,
the Administrative Agent shall promptly notify each Lender having the applicable
Commitment by telephone, followed promptly by written notice or telecopy, of the
contents thereof and the amount (and currency) of such Lender’s portion of the
Advance. Each Lender having the applicable Commitment shall, not later than
12:00 noon (New York, New York time) on the date of borrowing specified in such
notice, make available to the Administrative Agent at the Administrative Agent’s
Office, or at such account as the Administrative Agent shall designate, the
amount of its portion of any Advance that represents an additional borrowing
hereunder in immediately available funds in the applicable currency.

(e)    Disbursement.

(i)    Prior to 2:00 p.m. (New York, New York time) on the date of an Advance
hereunder, the Administrative Agent shall, subject to the satisfaction of the
conditions set forth in Article 3 hereof, disburse the amounts made available to
the Administrative Agent by the Lenders in like funds by (A) transferring the
amounts so made available by wire transfer pursuant to the relevant Borrower’s
instructions, or (B) in the absence of such instructions, crediting the amounts
so made available to the account of the relevant Borrower maintained with the
Administrative Agent.

(ii)    Unless the Administrative Agent shall have received notice from a Lender
having an applicable Commitment prior to 12:00 noon (New York, New York time) on
the date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Advance, the
Administrative Agent may assume that such Lender has made or will make such
portion available to the Administrative Agent on the date of such Advance and
the Administrative Agent may in its sole discretion and in reliance upon such
assumption, make available to the requesting Borrower on such date a
corresponding amount. If and to the extent an applicable Lender does not make
such ratable portion available to the Administrative Agent, such Lender agrees
to repay to the Administrative Agent on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the requesting Borrower until the date such amount is repaid to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.

(iii)    If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
portion of the applicable Advance for purposes of this Agreement. If such Lender
does not repay

 

-29-



--------------------------------------------------------------------------------

such corresponding amount immediately upon the Administrative Agent’s demand
therefor and the Administrative Agent has made such corresponding amount
available to the relevant Borrower, the Administrative Agent shall notify the
relevant Borrower, and the relevant Borrower shall immediately pay such
corresponding amount to the Administrative Agent, with interest at (A) the
Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Administrative Agent in respect of such amount in
the case of Advances denominated in Alternative Currencies, in each case from
the date the Administrative Agent made such amount available to the relevant
Borrower. The relevant Borrower shall not be obligated to pay, and such amount
shall not accrue, any interest or fees on such amount other than as provided in
the immediately preceding sentence. The failure of any Lender to fund its
portion of any Advance shall not relieve any other Lender of its obligation, if
any, hereunder to fund its respective portion of the Advance on the date of such
borrowing, but no Lender shall be responsible for any such failure of any other
Lender.

Section 2.3    Interest.

(a)    On Base Rate Advances. Interest on each Base Rate Advance, including
Swingline Loans, computed pursuant to clause (b) of the definition of Base Rate,
shall be computed on the basis of a year of 365/366 days and interest on each
Base Rate Advance, including Swingline Loans, computed pursuant to clause (a) of
the definition of Base Rate shall be computed on the basis of a 360-day year, in
each case for the actual number of days elapsed and shall be payable at the Base
Rate Basis for such Advance, in arrears on the applicable Payment Date. Interest
on Base Rate Advances then outstanding shall also be due and payable on the
Maturity Date.

(b)    On LIBOR Advances. Interest on each LIBOR Advance shall be computed on
the basis of a 360-day year (or, in each case of Advances denominated in
Alternative Currencies where market practice differs, in accordance with market
practice) for the actual number of days elapsed and shall be payable at the
LIBOR Basis for such Advance, in arrears on the applicable Payment Date, and, in
addition, if the Interest Period for a LIBOR Advance exceeds three (3) months,
interest on such LIBOR Advance shall also be due and payable in arrears on every
three (3) month anniversary of the beginning of such Interest Period. Interest
on LIBOR Advances then outstanding shall also be due and payable on the Maturity
Date.

(c)    [Reserved].

(d)    Interest Upon Event of Default. Immediately upon the occurrence of an
Event of Default under Section 8.1(b), (f) or (g) hereunder and following a
request from the Majority Lenders upon the occurrence of any other Event of
Default hereunder, the outstanding principal balance of the Loans shall bear
interest at the Default Rate. Such interest shall be payable on demand by the
Majority Lenders and shall accrue until the earlier of (i) waiver or cure of the
applicable Event of Default, (ii) agreement by the Majority Lenders (or, if
applicable to the underlying Event of Default, the Lenders) to rescind the
charging of interest at the Default Rate or (iii) payment in full of the
Obligations.

 

-30-



--------------------------------------------------------------------------------

(e)    LIBOR Contracts. At no time may the number of outstanding LIBOR Advances
hereunder exceed ten (10).

(f)    Applicable Margin.

(i)    With respect to any Loans, the Applicable Margin shall be a percentage
per annum determined by reference to the Applicable Debt Rating (as such
Applicable Debt Rating is determined pursuant to Section 2.3(f)(ii)) in effect
on such date as set forth below:

 

    

Applicable Debt Rating

   LIBOR Advance
Applicable Margin   Base Rate Advance
Applicable Margin

A.

   > A- / A3 / A-    0.875%   0.000%

B.

   BBB+ / Baa1/ BBB+    1.000%   0.000%

C.

   BBB / Baa2 / BBB    1.125%   0.125%

D.

   BBB- / Baa3 / BBB-    1.250%   0.250%

E.

   BB+ / Ba1 / BB+    1.500%   0.500%

F.

   < BB/ Ba2 / BB    1.750%   0.750%

(ii)    Changes in Applicable Margin; Determination of Debt Rating. Changes to
the Applicable Margin shall be effective as of the next Business Day after the
day on which the Debt Rating changes. Any change to any Debt Rating established
by S&P, Moody’s or Fitch shall be effective as of the date on which such change
is first announced publicly by the applicable rating agency making such change
and on and after that day the changed Debt Rating shall be the Debt Rating of
such rating agency for purposes of this Agreement. If none of S&P, Moody’s or
Fitch shall have in effect a Debt Rating, the Applicable Margin shall be set in
accordance with part E of the table set forth in Section 2.3(f)(i). If S&P,
Moody’s or Fitch shall change the basis on which ratings are established, each
reference to the Debt Rating announced by S&P, Moody’s or Fitch, as the case may
be, shall refer to the then equivalent rating by S&P, Moody’s or Fitch, as the
case may be.

Section 2.4    Commitment and Letter of Credit Fees.

(a)    Commitment Fees.

(i)    Subject to Section 2.16(a)(iii), the Company agrees to pay to the
Administrative Agent for the account of each of the Lenders having a Revolving
Loan Commitment in accordance with such Lender’s applicable Commitment Ratio, a
commitment fee, in Dollars, on the unused portion of the Revolving Loan
Commitment of such Lender (and any portion of the Revolving Loan Commitment of a
Lender corresponding to the Dollar Equivalent amount of an outstanding Letter of
Credit (whether drawn or not) shall be deemed used) for each day from the
Restatement Date through and including the Maturity Date at the applicable rate
set forth below, based upon the Applicable Debt Rating (as such Applicable Debt
Rating is determined pursuant to Section 2.4(a)(ii)) in effect on such date as
set forth below:

 

-31-



--------------------------------------------------------------------------------

    

Applicable Debt Rating

   Rate per Annum

A.

   > A- / A3 / A-    0.0800%

B.

   BBB+ / Baa1/ BBB+    0.1000%

C.

   BBB / Baa2 / BBB    0.1100%

D.

   BBB- / Baa3 / BBB-    0.1500%

E.

   BB+ / Ba1 / BB+    0.2000%

F.

   < BB/ Ba2 / BB    0.3000%

Such commitment fee shall be computed on the basis of a year of 365/366 days for
the actual number of days elapsed, shall be payable quarterly in arrears on the
third Business Day after the end of each fiscal quarter commencing December 31,
2019, and shall be fully earned when due and non-refundable when paid. A final
payment of any commitment fee then payable with respect to the Revolving Loan
Commitments shall be due and payable on the Maturity Date. For the avoidance of
doubt, the Outstanding Amount of Swingline Loans shall not be counted towards or
considered usage of the Revolving Loan Commitment for purposes of calculating
the commitment fee.

(ii)    Changes in Commitment Fee; Determination of Debt Rating. Changes to the
commitment fee shall be effective as of the next Business Day after the day on
which the Debt Rating changes. Any change to any Debt Rating established by S&P,
Moody’s or Fitch shall be effective as of the date on which such change is first
announced publicly by the applicable rating agency making such change and on and
after that day the changed Debt Rating for such rating agency shall be the Debt
Rating of such rating agency for purposes of this Agreement. If none of S&P,
Moody’s or Fitch shall have in effect a Debt Rating, the Commitment Fee shall be
set in accordance with part E of the table set forth in Section 2.4(a)(i). If
S&P, Moody’s or Fitch shall change the basis on which ratings are established,
each reference to the Debt Rating announced by S&P, Moody’s or Fitch, as the
case may be, shall refer to the then equivalent rating by S&P, Moody’s or Fitch,
as the case may be.

(b)    Letter of Credit Fees.

(i)    The Company agrees to pay directly to the applicable Issuing Bank for its
own account a fronting fee, in Dollars, with respect to each Letter of Credit
issued by such Issuing Bank from the date of issuance through and including the
expiration date of each such Letter of Credit at a rate agreed in writing
between the Company and such Issuing Bank, which fee shall be computed on the
daily amount available to be drawn under such Letter of Credit on the basis of a
year of 365/366 days for the actual number of days elapsed, shall be payable
quarterly in arrears on the third Business Day after the end of each fiscal
quarter commencing December 31, 2019, on the Letter of Credit Expiration Date
and thereafter on demand (provided, that if such day is not a Business Day, such
Letter of Credit fee shall be payable on the next Business Day), and shall be
fully earned when due and non-refundable when paid. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount

 

-32-



--------------------------------------------------------------------------------

of such Letter of Credit shall be determined in accordance with Section 1.5. In
addition, the Company shall pay directly to the applicable Issuing Bank for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(ii)    The Company agrees to pay to the Administrative Agent on behalf of the
Lenders having a Revolving Loan Commitment in accordance with their respective
Commitment Ratios for the Revolving Loans (and the Administrative Agent shall
promptly pay to the Lenders having a Revolving Loan Commitment), a fee (the
“Letter of Credit Fee”), in Dollars, on the stated amount (reduced by the amount
of any draws) of any outstanding Letters of Credit for each day from the date of
issuance thereof through the expiration date for each such Letter of Credit at a
rate equal to the Applicable Margin for LIBOR Advances under the Revolving Loan
Commitments; provided, however, that (x) any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender or the Company has not provided Cash
Collateral reasonably satisfactory to the Issuing Bank pursuant to
Section 2.15(a) shall be payable, to the maximum extent permitted by Applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Commitment Ratios allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the
applicable Issuing Bank for its own account and (y) no Letter of Credit Fees
shall accrue or be payable under an outstanding Letter of Credit to the extent
that the Company has provided Cash Collateral sufficient to eliminate the
applicable Fronting Exposure of a Defaulting Lender. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.5. Such
Letter of Credit Fee shall be computed on the basis of a year of 365/366 days
for the actual number of days elapsed, shall be payable quarterly in arrears for
each quarter on the third Business Day after the end of each fiscal quarter
commencing December 31, 2019, on the Letter of Credit Expiration Date and
thereafter on demand, and shall be fully earned when due and non-refundable when
paid. The Letter of Credit Fee set forth in this Section 2.4(b)(ii) shall be
subject to increase and decrease on the dates and in the amounts set forth in
Section 2.3(f)(i) hereof in the same manner as the adjustment of the Applicable
Margin with respect to LIBOR Advances. Notwithstanding anything to the contrary
contained herein, upon the request of the Majority Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

Section 2.5    Voluntary Commitment Reductions. The Company shall have the
right, at any time and from time to time after the Restatement Date and prior to
the Maturity Date, upon at least three (3) Business Days’ prior written notice
to the Administrative Agent, without premium or penalty, to cancel or reduce
permanently all or a portion of the Revolving Loan Commitments; provided,
however, that any such partial reduction shall be made in an amount not less
than $5,000,000.00 and in an integral multiple of $1,000,000.00. As of the date
of cancellation or reduction set forth in such notice, the Revolving Loan
Commitments shall be

 

-33-



--------------------------------------------------------------------------------

permanently reduced to the amount stated in such notice for all purposes herein,
and the Company and any relevant Subsidiary Borrower shall pay to the
Administrative Agent for the applicable Lenders the amount necessary to reduce
the Dollar Equivalent of the aggregate principal amount of all Revolving Loans,
all Swingline Loans and all L/C Obligations then outstanding under the Revolving
Loan Commitments to not more than the amount of Revolving Loan Commitments as so
reduced, together with accrued interest on the amount so prepaid and any
commitment fees accrued through the date of the reduction with respect to the
amount reduced.

Section 2.6    Prepayments and Repayments.

(a)    Prepayment. (i) Optional. The principal amount of any Base Rate Advance,
including any Swingline Loan, may be prepaid in full or ratably in part at any
time, without premium or penalty and without regard to the Payment Date for such
Advance. The principal amount of any LIBOR Advance may be prepaid in full or
ratably in part, upon three (3) Business Days’ prior written notice (in the case
of any LIBOR Advance denominated in Dollars) or upon four (4) Business Days (or
five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior written notice (in the case of any LIBOR Advance denominated
in an Alternative Currency), or telephonic notice followed immediately by
written notice, to the Administrative Agent, without premium or penalty;
provided, however, that, to the extent prepaid prior to the applicable Payment
Date for such LIBOR Advance, the Company or the relevant Subsidiary Borrower
shall reimburse the applicable Lenders, on the earlier of demand by the
applicable Lender or the Maturity Date, for any loss or out-of-pocket expense
incurred by any such Lender in connection with such prepayment, as set forth in
Section 2.9 hereof; and provided further, however, that (i) the Company’s or any
relevant Subsidiary Borrower’s failure to confirm any telephonic notice with a
written notice shall not invalidate any notice so given if acted upon by the
Administrative Agent and (ii) any notice of prepayment given hereunder may be
revoked by the relevant Borrower at any time. Any prepayment hereunder shall be
in amounts of not less than $2,000,000.00 and in an integral multiple of
$1,000,000.00. Amounts prepaid pursuant to this Section 2.6(a), with respect to
the Revolving Loans or Swingline Loans, shall be fully revolving and accordingly
may be reborrowed, subject to the terms and conditions hereof. Amounts prepaid
shall be paid together with accrued interest on the amount so prepaid.

(ii)    Mandatory. (x) If, on any date, the Administrative Agent notifies the
Company that, on any interest payment date, the sum of (A) the aggregate
principal amount of all Advances denominated in Dollars plus the aggregate
amount of all Letters of Credit then outstanding denominated in Dollars plus
(B) the Equivalent in Dollars (determined on the third Business Day prior to
such interest payment date) of the aggregate principal amount of all Advances
denominated in Alternative Currencies plus the aggregate amount of all Letters
of Credit then outstanding denominated in Alternative Currencies then
outstanding exceeds 105% of the aggregate Revolving Loan Commitments of the
Lenders on such date, the Borrowers shall, as soon as practicable and in any
event within two Business Days after receipt of such notice, prepay the
outstanding principal amount of any Advances owing by the Borrowers in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Revolving Loan Commitments of the Lenders on such date,
together with any accrued interest and fees with respect thereto; provided that
if the Borrowers have Cash Collateralized Letters of Credit in accordance with
Section 2.15(a), the amount of the outstanding Letters of

 

-34-



--------------------------------------------------------------------------------

Credit shall be deemed to have been reduced by the amount of such Cash
Collateral. (y) If, on any date, the Administrative Agent notifies the Company
that, on any interest payment date, the Equivalent in Dollars (determined on the
third Business Day prior to such interest payment date) of the aggregate
principal amount of all Advances denominated in Alternative Currencies plus the
aggregate amount of all Letters of Credit then outstanding denominated in
Alternative Currencies then outstanding exceeds $1,000,000,000, the Borrowers
shall, as soon as practicable and in any event within two Business Days after
receipt of such notice, prepay the outstanding principal amount of any such
Advances owing by the Borrowers in an aggregate amount sufficient to reduce such
sum to an amount not to exceed $1,000,000,000, together with any accrued
interest and fees with respect thereto; provided that if the Borrowers have Cash
Collateralized Letters of Credit in accordance with Section 2.15(a), the amount
of the outstanding Letters of Credit shall be deemed to have been reduced by the
amount of such Cash Collateral.

The Administrative Agent shall give prompt notice of any prepayment required
under this Section 2.6(b)(ii) to the Company and the Lenders, and shall provide
prompt notice to the Company of any such notice of required prepayment received
by it from any Lender.

(b)    Repayments. The Borrowers shall repay the Loans as follows:

(i)    Swingline Loans. The relevant Borrower shall repay each Swingline Loan on
the earlier to occur of (i) the date ten (10) Business Days after such Swingline
Loan is made and (ii) the Maturity Date.

(ii)    Maturity Date. In addition to the foregoing, a final payment of all
Loans, together with accrued interest and fees with respect thereto, shall be
due and payable on the Maturity Date.

Section 2.7    Notes; Loan Accounts.

(a)    The Loans shall be repayable in accordance with the terms and provisions
set forth herein. If requested by a Lender, one (1) Revolving Loan Note duly
executed and delivered by one or more Authorized Signatories of the relevant
Borrower, shall be issued by the relevant Borrower and payable to such Lender in
accordance with such Lender’s applicable Commitment Ratio for Revolving Loans.

(b)    Each Lender may open and maintain on its books in the name of the
relevant Borrower a loan account with respect to its portion of the Loans and
interest thereon. Each Lender which opens such a loan account shall debit such
loan account for the principal amount of its portion of each Advance made by it
and accrued interest thereon, and shall credit such loan account for each
payment on account of principal of or interest on its Loans. The records of a
Lender with respect to the loan account maintained by it shall be prima facie
evidence of its portion of the Loans and accrued interest thereon absent
manifest error, but the failure of any Lender to make any such notations or any
error or mistake in such notations shall not affect the relevant Borrower’s
repayment obligations with respect to such Loans.

 

-35-



--------------------------------------------------------------------------------

Section 2.8    Manner of Payment.

(a)    Each payment (including, without limitation, any prepayment) by any
Borrower (except with respect to principal of and interest on, Advances
denominated in an Alternative Currency) shall be made not later than 1:00 p.m.
(New York, New York time) on the date specified for payment under this Agreement
to the Administrative Agent at the Administrative Agent’s Office, for the
account of the Lenders or the Administrative Agent, as the case may be, in
lawful money of the United States of America in immediately available funds.
Each payment (including, without limitation, any prepayment) by any Borrower
with respect to principal of and interest on, Advances denominated in an
Alternative Currency shall be made not later than 1:00 p.m. (New York, New York
time) on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office, for the account of
the Lenders or the Administrative Agent, as the case may be, in such Alternative
Currency in same day funds. Any payment received by the Administrative Agent
after 1:00 p.m. (New York, New York time) shall be deemed received on the next
Business Day. Receipt by the Administrative Agent of any payment intended for
any Lender or Lenders hereunder prior to 1:00 p.m. (New York, New York time) on
any Business Day shall be deemed to constitute receipt by such Lender or Lenders
on such Business Day. In the case of a payment for the account of a Lender, the
Administrative Agent will promptly, but no later than the close of business on
the date such payment is deemed received, thereafter distribute the amount so
received in like funds to such Lender. If the Administrative Agent shall not
have received any payment from the relevant Borrower as and when due, the
Administrative Agent will promptly notify the applicable Lenders accordingly. In
the event that the Administrative Agent shall fail to make distribution to any
Lender as required under this Section 2.8, the Administrative Agent agrees to
pay such Lender interest from the date such payment was due until paid at the
Federal Funds Rate.

(b)    Each Borrower agrees to pay principal, interest, fees and all other
amounts due hereunder or under the Notes without set-off or counterclaim or any
deduction whatsoever, except as provided in Section 10.3 hereof.

(c)    Prior to the acceleration of the Loans under Section 8.2 hereof, if some
but less than all amounts due from any Borrower are received by the
Administrative Agent with respect to the Obligations, the Administrative Agent
shall distribute such amounts in the following order of priority, all on a pro
rata basis to the Lenders: (i) to the payment on a pro rata basis of any fees or
expenses then due and payable to the Administrative Agent and the Issuing Banks,
or any of them or expenses then due and payable to the Lenders; (ii) to the
payment of interest then due and payable on the Loans on a pro rata basis and of
fees then due and payable to the Lenders on a pro rata basis; (iii) to the
payment of all other amounts not otherwise referred to in this Section 2.8(c)
then due and payable to the Administrative Agent, the Issuing Banks and the
Lenders, or any of them, hereunder or under the Notes or any other Loan
Document; and (iv) to the payment of principal then due and payable on the Loans
on a pro rata basis.

(d)    Subject to any contrary provisions in the definition of Interest Period,
if any payment under this Agreement or any of the other Loan Documents is
specified to be made on a day which is not a Business Day, it shall be made on
the next Business Day, and

 

-36-



--------------------------------------------------------------------------------

such extension of time shall in such case be included in computing interest and
fees, if any, in connection with such payment.

Section 2.9    Reimbursement.

(a)    Whenever any Lender shall sustain or incur any losses or reasonable
out-of-pocket expenses in connection with (i) the failure by any Borrower to
borrow, Continue, Convert or prepay any LIBOR Advance after having given notice
of its intention to borrow, Continue, Convert or prepay such Advance in
accordance with Section 2.2 or 2.6 hereof (whether by reason of the relevant
Borrower’s election not to proceed or the non-fulfillment of any of the
conditions set forth in Article 3 hereof, but not as a result of a failure of
such Lender to make a Loan in accordance with the terms of this Agreement), or
(ii) the prepayment other than on the applicable Payment Date (or failure to
prepay after giving notice thereof) of any LIBOR Advance in whole or in part for
any reason, the relevant Borrower agrees to pay to such Lender, upon such
Lender’s demand, an amount sufficient to compensate such Lender for all such
losses and out-of-pocket expenses. Such Lender’s good faith determination of the
amount of such losses or out-of-pocket expenses, as set forth in writing and
accompanied by calculations in reasonable detail demonstrating the basis for its
demand, shall be presumptively correct absent manifest error.

(b)    Losses subject to reimbursement hereunder shall include, without limiting
the generality of the foregoing, reasonable out-of-pocket expenses incurred by
any Lender or any participant of such Lender permitted hereunder in connection
with the re-employment of funds prepaid, paid, repaid, not borrowed, or not
paid, as the case may be, but not losses resulting from lost Applicable Margin
or other margin. Losses subject to reimbursement will be payable whether the
Maturity Date is changed by virtue of an amendment hereto (unless such amendment
expressly waives such payment) or as a result of acceleration of the Loans.

(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.9 shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
relevant Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any losses or expenses incurred more
than six (6) months prior to the date that such Lender notifies the relevant
Borrower of the circumstances giving rise to such losses or expenses and of such
Lender’s intention to claim compensation therefor.

Section 2.10    Pro Rata Treatment.

(a)    Advances. Each Advance under the Revolving Loan Commitments from the
Lenders hereunder (other than Swingline Advances) shall be made pro rata on the
basis of the applicable Commitment Ratios of the Lenders having a Revolving Loan
Commitment.

(b)    Payments. Except as provided in Section 2.16 hereof and Article 10
hereof, each payment and prepayment of principal of, and interest on, the Loans
shall be made to the Lenders pro rata on the basis of their respective unpaid
principal amounts outstanding under the applicable Loans immediately prior to
such payment or prepayment.

 

-37-



--------------------------------------------------------------------------------

(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it or the participations in
Swingline Loans and L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in the
Swingline Loans and L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with their respective
Commitment Ratios, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in the Swingline Loans or L/C Obligations
to any assignee or participant.

Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.10(b) may, to the fullest extent permitted by
law, exercise all its rights of payment (including, without limitation, the
right of set-off) with respect to such participation as fully as if such
purchasing Lender were the direct creditor of such Borrower in the amount of
such participation.

(d)    Commitment Reductions. Any reduction of the Revolving Loan Commitments
required or permitted hereunder shall reduce the Revolving Loan Commitment of
each Lender having a Revolving Loan Commitment on a pro rata basis based on the
Commitment Ratio of such Lender for the Revolving Loan Commitment.

Section 2.11    Capital Adequacy. If after the date hereof, the adoption of any
Applicable Law regarding the capital adequacy or liquidity of banks or bank
holding companies, or any change in Applicable Law (whether adopted before or
after the Restatement Date) or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, including any
such change resulting from the enactment or issuance of any regulation or
regulatory interpretation affecting existing Applicable Law, or compliance by
such Lender (or the bank holding company of such Lender) with any directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such governmental authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on any Lender’s capital as
a consequence of its obligations hereunder with respect to the Loans and the

 

-38-



--------------------------------------------------------------------------------

Commitments to a level below that which it could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s policies
with respect to capital adequacy or liquidity immediately before such adoption,
change or compliance and assuming that such Lender’s (or the bank holding
company of such Lender) capital was fully utilized prior to such adoption,
change or compliance) by an amount reasonably deemed by such Lender to be
material, then, upon demand by such Lender, the relevant Borrower shall promptly
pay to such Lender such additional amounts as shall be sufficient to compensate
such Lender (on an after-tax basis and without duplication of amounts paid by
the relevant Borrower pursuant to Section 10.3) for such reduced return which is
reasonably allocable to this Agreement, together with interest on such amount
from the fourth (4th) Business Day after the date of demand or the Maturity
Date, as applicable, until payment in full thereof at the Default Rate; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be enacted,
adopted or issued after the date hereof, regardless of the date enacted, adopted
or issued. A certificate of such Lender setting forth the amount to be paid to
such Lender by the relevant Borrower as a result of any event referred to in
this paragraph and supporting calculations in reasonable detail shall be
presumptively correct absent manifest error. Notwithstanding any other provision
of this Section 2.11, no Lender shall demand compensation for any increased cost
or reduction referred to above if it shall not at the time be the general policy
or practice of such Lender to demand such compensation in similar circumstances
under comparable provisions of other credit agreements. Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section 2.11 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the relevant Borrower shall not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
(6) months prior to the date that such Lender notifies the relevant Borrower of
the circumstances giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the
circumstances giving rise to such increased costs or reductions is retroactive,
then the six (6) month period referred to above shall be extended to include the
period of retroactive effect thereof).

Section 2.12    Lender Tax Forms.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding

 

-39-



--------------------------------------------------------------------------------

anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (ii)(a) and (ii)(b) of this Section) shall not be
required if in the Lenders’ reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing:

(a)    On or prior to the Restatement Date and on or prior to the first Business
Day of each calendar year thereafter, to the extent it may lawfully do so at
such time, each Lender which is a Non-U.S. Person shall provide each of the
Administrative Agent, the Company and any relevant Subsidiary Borrower (other
than a Foreign Subsidiary Borrower) (A) if such Lender is a “bank” under
Section 881(c)(3)(A) of the Code, with a properly executed original of Internal
Revenue Service Form W-8BEN (or W-8BEN-E, as applicable) or W-8ECI (or any
successor form) prescribed by the Internal Revenue Service or other documents
satisfactory to the Borrower and the Administrative Agent, as the case may be,
certifying (i) as to such Lender’s status as exempt from United States
withholding taxes with respect to all payments to be made to such Lender
hereunder and under the Notes or (ii) that all payments to be made to such
Lender hereunder and under the Notes are subject to such taxes at a rate reduced
to zero by an applicable tax treaty, or (B) if such Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code and intends to claim
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W-8BEN (or
W-8BEN-E, as applicable), or any subsequent versions thereof or successors
thereto (and, if such Lender delivers a Form W-8BEN (or W-8BEN-E, as
applicable), a certificate representing that such Lender is not a bank for
purposes of Section 881(c) of the Code, is not a ten-percent (10%) shareholder
(within the meaning of Section 871(h)(3)(B) of the Code and is not a controlled
foreign corporation related to the Company or any relevant Subsidiary Borrower
(within the meaning of Section 864(d)(4) of the Code)), properly completed and
duly executed by such Lender, indicating that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States Federal income taxes as permitted by the Code. If a payment made to a
Lender under this Agreement would be subject to withholding Tax imposed under
FATCA if such Lender fails to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Administrative Agent, the
Company and any relevant Subsidiary Borrower (other than a Foreign Subsidiary
Borrower), at the time or times prescribed by law and at such time or times
reasonably requested by the Administrative Agent, the Company or any relevant
Subsidiary Borrower, such documentation prescribed by Applicable Law (included
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent, the Company or
any relevant Subsidiary Borrower as may be necessary for the Administrative
Agent, the Company or any relevant Subsidiary Borrower to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA, or to determine the amount to deduct and
withhold from such payment.

(b)    On or prior to the Restatement Date, and to the extent permitted by
applicable U.S. Federal law, on or prior to the first (1st) Business Day of each
calendar year thereafter, each Lender which is a U.S. Person shall provide the
Administrative Agent, the

 

-40-



--------------------------------------------------------------------------------

Company and any relevant Subsidiary Borrower a duly completed and executed copy
of the Internal Revenue Service Form W-9 or successor form to the effect that it
is a U.S. Person.

Section 2.13    Letters of Credit.

(a)    The Letter of Credit Commitments.

(i)    Subject to the terms and conditions set forth herein, (A) each Issuing
Bank agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.13 and within the limits of its L/C Commitment, (1) from time to time
on any Business Day until the Letter of Credit Expiration Date, to issue Letters
of Credit denominated in Dollars or one or more Alternative Currencies for the
account of the Company or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Company
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (1) the
Dollar Equivalent of the aggregate Outstanding Amount of all Loans and L/C
Obligations shall not exceed the aggregate Revolving Loan Commitments, (2) the
Dollar Equivalent of the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Commitment Ratio of the Dollar Equivalent of the
Outstanding Amount of all L/C Obligations plus such Lender’s Commitment Ratio of
the Swingline Loans then outstanding shall not exceed such Lender’s Commitment,
(3) the Dollar Equivalent of the Outstanding Amount of the L/C Obligations in
respect of Letters of Credit issued by such Issuing Bank shall not exceed the
Dollar Equivalent of such Issuing Bank’s L/C Commitment, (4) the Dollar
Equivalent of the Outstanding Amount of the L/C Obligations shall not exceed the
Letter of Credit Sublimit and (5) the Dollar Equivalent of the aggregate
outstanding principal amount of Advances and the Outstanding Amount of Letters
of Credit, in each case denominated in any Alternative Currency, exceeds
$1,000,000,000; and provided, further, that none of Barclays Bank PLC, Royal
Bank of Canada or Morgan Stanley Bank, N.A. shall have any obligation to issue
commercial letters of credit. Each request by the Company for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Company that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Each letter of credit listed
on Schedule 2 shall be deemed to constitute a Letter of Credit issued hereunder,
and each Lender that is an issuer of such a Letter of Credit shall, for purposes
of this Section 2.13, be deemed to be an Issuing Bank for each such letter of
credit, provided than any renewal or replacement of any such letter of credit
shall be issued by an Issuing Bank pursuant to the terms of this Agreement.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii)    No Issuing Bank shall issue any Letter of Credit, if:

 

-41-



--------------------------------------------------------------------------------

(1)    subject to Section 2.13(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Majority Lenders have approved such expiry date; provided
that each Auto-Extension Letter of Credit shall not be deemed to have an expiry
date longer than twelve (12) months after the date of its issuance; or

(2)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(1)    any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital or
liquidity requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the date hereof, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Restatement Date and which such Issuing Bank in good faith deems material to it;
provided, however, that any such circumstance shall not affect such Lender’s
obligations pursuant to Section 2.13(c);

(2)    the issuance of the Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally;

(3)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, the Letter of Credit is in an initial stated amount less than $100,000, in
the case of a Commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(4)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, the Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

(5)    any Lender is at that time a Defaulting Lender, unless such Issuing Bank
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the Company or
such Lender to eliminate such Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.16(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

 

-42-



--------------------------------------------------------------------------------

(6)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

(i)    No Issuing Bank shall amend any Letter of Credit if such Issuing Bank
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(ii)    No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(iii)    Each Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each Issuing Bank shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article 9 with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article 9 included such Issuing Bank with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the Issuing Banks.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the applicable Issuing Bank (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed to the reasonable satisfaction of the applicable Issuing
Bank and signed by a responsible officer of the Company. Such Letter of Credit
Application must be received by the applicable Issuing Bank and the
Administrative Agent not later than 11:00 a.m. at least, in the case of Letters
of Credit denominated in Dollars, two (2) Business Days and, in the case of
Letters of Credit denominated in an Alternative Currency, four (4) Business Days
(or, in each case, such later date and time as the Administrative Agent and such
Issuing Bank may agree in a particular instance in their sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as such Issuing Bank may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to

 

-43-



--------------------------------------------------------------------------------

the applicable Issuing Bank (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such Issuing
Bank may require. Additionally, the Company shall furnish to the applicable
Issuing Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such Issuing Bank or the Administrative Agent may
require.

(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof. Unless the applicable
Issuing Bank has received written notice from any Lender, the Administrative
Agent or the Company, at least one (1) Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article 3 shall not then be satisfied, then,
subject to the terms and conditions hereof, such Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Commitment Ratio times
the amount of such Letter of Credit.

(iii)    If the Company so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Issuing Bank, the Company shall not be required to
make a specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such Issuing Bank
shall not permit any such extension if (A) such Issuing Bank has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.13(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Majority
Lenders have elected

 

-44-



--------------------------------------------------------------------------------

not to permit such extension or (2) from the Administrative Agent, any Lender or
the Company that one or more of the applicable conditions specified in
Section 3.4 is not then satisfied, and in each such case directing such Issuing
Bank not to permit such extension.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Bank will also deliver to the
Company and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Bank shall
notify the Company and the Administrative Agent thereof. Not later than 11:00
a.m. on the date of any payment by the applicable Issuing Bank under a Letter of
Credit (each such date, an “Honor Date”), the Company shall reimburse such
Issuing Bank through the Administrative Agent in an amount equal to the amount
of such drawing; provided, however, that in the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse such Issuing
Bank in Dollars, and such Issuing Bank shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. If the Company fails to so reimburse the applicable Issuing Bank by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Commitment Ratio thereof. In such event, the Company
shall be deemed to have requested an Advance of Base Rate Advances to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples for the principal amount of Base
Rate Advances, but subject to the amount of the Available Revolving Loan
Commitments and the conditions set forth in Section 3.3 (other than the delivery
of a Request for Advance). Any notice given by an Issuing Bank or the
Administrative Agent pursuant to this Section 2.13(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)    Each Lender shall upon any notice pursuant to Section 2.13(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable Issuing Bank at the
Administrative Agent’s Office in an amount equal to its Commitment Ratio of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.13(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Advances to the Company in such amount. The
Administrative Agent shall remit the funds so received to the applicable Issuing
Bank.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
an Advance of Base Rate Advances because the conditions set forth in

 

-45-



--------------------------------------------------------------------------------

Section 3.3 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable Issuing Bank an L/C Advance in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Advance
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable Issuing Bank pursuant to
Section 2.13(c)(ii) shall be deemed payment in respect of its participation in
such L/C Advance and shall constitute an L/C Loan from such Lender in
satisfaction of its participation obligation under this Section 2.13.

(iv)    Until each Lender funds its Revolving Loan or L/C Loan pursuant to this
Section 2.13(c) to reimburse the applicable Issuing Bank for any amount drawn
under any Letter of Credit issued by it, interest in respect of such Lender’s
Commitment Ratio of such amount shall be solely for the account of such Issuing
Bank.

(v)    Each Lender’s obligation to make Revolving Loans or L/C Loans to
reimburse an Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.13(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuing Bank, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.13(c) is subject to the conditions set forth in
Section 3.3 (other than delivery by the Company of a Request for Advance). No
such making of an L/C Loan shall relieve or otherwise impair the obligation of
the Company to reimburse the applicable Issuing Bank for the amount of any
payment made by such Issuing Bank under any Letter of Credit issued by it,
together with interest as provided herein.

(vi)    If any Lender fails to make available to the Administrative Agent for
the account of an Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.13(c) by the time
specified in Section 2.13(c)(ii), then, without limiting the other provisions of
this Agreement, such Issuing Bank shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Issuing Bank at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such Issuing Bank in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such Issuing Bank in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Advance or L/C
Loan in respect of the relevant L/C Advance, as the case may be. A certificate
of the applicable Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d)    Repayment of Participations.

 

-46-



--------------------------------------------------------------------------------

(i)    At any time after an Issuing Bank has made a payment under any Letter of
Credit issued by it and has received from any Lender such Lender’s L/C Loan in
respect of such payment in accordance with Section 2.13(c), if the
Administrative Agent receives for the account of such Issuing Bank any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Company or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its applicable pro rata share thereof in the same
funds as those received by the Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
an Issuing Bank pursuant to Section 2.13(c)(i) is required to be returned
because it is invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Issuing
Bank in its discretion) to be repaid to a trustee, receiver or any other party
in connection with any proceeding under any debtor relief law or otherwise, each
Lender shall pay to the Administrative Agent for the account of such Issuing
Bank its Commitment Ratio thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)    Obligations Absolute. The obligation of the Company to reimburse each
Issuing Bank for each drawing under each Letter of Credit issued by it and to
repay each L/C Loan shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other

 

-47-



--------------------------------------------------------------------------------

representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any bankruptcy or other debtor relief law; or

(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable Issuing Bank. The Company shall be
conclusively deemed to have waived any such claim against such Issuing Bank and
its correspondents unless such notice is given as aforesaid.

(f)    Role of Issuing Bank. Each Lender and the Company agree that, in paying
any drawing under a Letter of Credit, the Issuing Bank that issued such Letter
of Credit shall not have any responsibility to obtain any document (other than
any sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Issuing Banks, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of an
Issuing Bank shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Majority Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Banks, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of an Issuing Bank shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.13(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Company may have a
claim against an Issuing Bank, and an Issuing Bank may be liable to the Company,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by such Issuing Bank’s willful misconduct or gross negligence
or such Issuing Bank’s willful failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, an Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no Issuing Bank shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

-48-



--------------------------------------------------------------------------------

(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Company when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP, as most recently published by the International
Chamber of Commerce at the time of issuance shall apply to each Commercial
Letter of Credit.

(h)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(i)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.

(j)    Company Indemnity. The Company will indemnify and hold harmless the
Administrative Agent, each Issuing Bank and each Lender and each of the
foregoing Person’s respective employees, representatives, officers and directors
from and against any and all claims, liabilities, obligations, losses (other
than loss of profits), damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including reasonable
attorneys’ fees, but excluding Taxes, which shall be governed exclusively by
Section 10.3) which may be imposed on, incurred by or asserted against the
Administrative Agent, any Issuing Bank or any such Lender in any way relating to
or arising out of the issuance of a Letter of Credit, except that the Company
shall not be liable to the Administrative Agent, any such Issuing Bank or any
such Lender for any portion of such claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
resulting from the gross negligence or willful misconduct of the Person seeking
indemnification as determined by a non-appealable judicial order. This
Section 2.13(l) shall survive termination of this Agreement.

(k)    Letter of Credit Reports. Within two (2) Business Days after the issuance
of a Letter of Credit, the applicable Issuing Bank shall send a written notice
to the Administrative Agent setting forth the face amount, the expiration date
and the name of the beneficiary with respect to such Letter of Credit. Upon any
cancellation or termination of a Letter of Credit prior to its stated expiration
date, the applicable Issuing Bank shall notify the Administrative Agent of such
termination or cancellation in writing. On the second (2nd) Business Day of each
month, each Issuing Bank shall deliver a report to the Administrative Agent
identifying (i) each Letter of Credit issued by it during the prior month, and
(ii) with respect to each Letter of Credit issued by it that remains
outstanding, (A) the face amount thereof as of the end of the prior month and
the maximum potential face amount thereof (b) the amount thereof that was drawn
in the prior month and (C) the amount thereof that remains undrawn as of the
last Business Day of the prior month.

Section 2.14    Incremental Commitments. The Company may, upon five (5) Business
Days’ notice to the Administrative Agent, increase the Revolving Loan Commitment

 

-49-



--------------------------------------------------------------------------------

amount by adding one or more lenders or increasing the Revolving Loan Commitment
of a Lender, determined by the Company in its sole discretion, subject to the
consent of the Administrative Agent, Swingline Lender and Issuing Banks (such
consent not to be unreasonably withheld), which lender or lenders are willing to
commit to such increase (each such lender, a “New Lender,” and such commitment,
the “Incremental Commitment”); provided, however, that (i) the Company may not
elect any Incremental Commitment after the occurrence and during the continuance
of an Event of Default, including, without limitation, any Event of Default that
would result after giving effect to any Incremental Commitment, (ii) each
Incremental Commitment shall be in an amount not less than $10,000,000 or an
integral multiple of $5,000,000 in excess thereof, (iii) after giving effect to
all Incremental Commitments the aggregate Revolving Loan Commitments shall not
exceed the Dollar Equivalent of $5,000,000,000 and (iv) on the effective date of
the Incremental Commitment, each New Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Revolving Loan Commitments. An Incremental Commitment shall become effective
upon the execution by each applicable New Lender of a counterpart of this
Agreement and delivering such counterpart to the Administrative Agent. Over the
term of the Agreement the Company shall increase the Revolving Loan Commitments
no more than five (5) times. Notwithstanding anything to the contrary in this
Agreement, any Incremental Commitment made pursuant to this Section 2.14 may be
effected by adding one or more tranches of Revolving Loan Commitments that are
denominated in an Alternative Currency and/or term loan commitments (which shall
be deemed to be “Revolving Loan Commitments” for purposes of this Section 2.14
(other than clause (iv) above)), and the Lenders agree that any amendment
required to implement an Incremental Commitment may be effected by the consent
of the Company and only those Lenders that agree to participate in any such
tranche, provided that the aggregate amount of the commitments do not exceed the
Dollar Equivalent of $5,000,000,000 at any time. Notwithstanding anything to the
contrary herein, no Lender shall be required to increase its Commitment pursuant
to this Section 2.14.

Section 2.15    Cash Collateral.

(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or any Issuing Bank (i) if such Issuing Bank has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Advance, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Company shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent or the applicable Issuing Bank, the
Company shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in demand
deposit bank accounts in U.S. financial institutions that are either member
banks of the Federal Reserve system or state-chartered banks regulated by the
FDIC. The Company, and to the extent

 

-50-



--------------------------------------------------------------------------------

provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.15(c). If at any time
the Administrative Agent reasonably determines that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Company or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.6, 2.13, 2.16 or 8.2 in respect of Letters of Credit shall be held and applied
to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 12.4(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
Company shall not be released after acceleration of the Loans as provided in
Section 8.2(a) or (b) until all amounts due in accordance with Section 8.2(a) or
(b), as applicable, are paid, and (y) the Company or the applicable Defaulting
Lender providing Cash Collateral, as applicable, on the one hand, and the
applicable Issuing Bank, on the other hand, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

Section 2.16    Defaulting Lenders. (a)    Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:

(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.12.

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender under this Agreement (whether voluntary or mandatory, at
maturity, pursuant to Article 8 or otherwise), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second,

 

-51-



--------------------------------------------------------------------------------

to the payment on a pro rata basis of any amounts owing by that Defaulting
Lender to the Issuing Banks or Swingline Lender hereunder; third, to repay any
Cash Collateral contributed by the Company; fourth, as the Company may request
(so long as no Default has occurred and is continuing), to fund any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, or to reimburse the Company for any amounts paid
by it in satisfaction of that Defaulting Lender’s liabilities under this
Agreement in connection with a written agreement between the Company and an
assignee of that Defaulting Lender’s interests, rights and obligations in
accordance with Section 10.5; fifth, if so determined by the Administrative
Agent or requested any Issuing Bank, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Letter
of Credit; sixth, as the Company may request (so long as no Default exists), to
the funding of any Advance in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; seventh, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; eighth, to the payment of any amounts owing to the Lenders, the
Swingline Lender or this Issuing Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or Issuing Bank against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; ninth, so long as no Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and tenth, to that Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Advances or L/C Advances in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Advances or L/C Advances were made at a time when the conditions set
forth in Section 3.3 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Loans owed to, all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or L/C
Loans owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.4(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.4(b)(ii).

(iv)    Reallocation of Commitment Ratios to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire,

 

-52-



--------------------------------------------------------------------------------

refinance or fund participations in Letters of Credit pursuant to Sections 2.13
or Swingline Loans pursuant to Section 2.17, the “Commitment Ratio” of each
non-Defaulting Lender shall be reallocated by computing such “Commitment Ratio”
without giving effect to the Revolving Loan Commitment of that Defaulting
Lender; provided, that, (i) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Loan Commitment of that non-Defaulting Lender minus (2) the Dollar Equivalent of
the aggregate Outstanding Amount of the Revolving Loans of that Lender.

(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Commitment Ratios
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties and
subject to Section 12.24, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

Section 2.17    Swingline Loans

(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, shall make loans (each such loan, a “Swingline Loan”) from time
to time on any Business Day until the Maturity Date. Each such Swingline Loan
may be made, subject to the terms and conditions set forth herein, to the
Company or any Subsidiary Borrower, in Dollars in an aggregate amount not to
exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Commitment Ratio of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Swingline Lender, may exceed the amount of such Lender’s
Revolving Loan Commitments; provided, however, that (i) after giving effect to
any Swingline Loan, (A) the aggregate Outstanding Amount of all Revolving Loans,
Swingline Loans and L/C Obligations shall not exceed the aggregate Revolving
Loan Commitments, and (B) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Commitment Ratio of all Swingline Loans
and L/C Obligations shall not exceed such Lender’s Commitment, (ii) no Borrower
shall use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan, and (iii) the Swingline Lender shall not be under any obligation
to make any Swingline Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that

 

-53-



--------------------------------------------------------------------------------

it has, or by such borrowing may have, Fronting Exposure. Within the foregoing
limits, and subject to the other terms and conditions hereof, a Borrower’s
ability to obtain Swingline Loans shall be fully revolving, and accordingly any
Borrower may borrow under this Section, prepay under Section 2.6, and reborrow
under this Section. Each Swingline Advance shall be a Base Rate
Advance. Immediately upon the making of a Swingline Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s Commitment Ratio times the amount of such
Swingline Loan.

(b)    Swingline Loan Advance Procedures. Each Swingline Advance shall be made
upon the relevant Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, and (ii) the requested date of the Swingline Advance (which shall
be a Business Day). Each such telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a written
Swingline Loan Notice; provided, however, that the relevant Borrower’s failure
to confirm any telephonic notice with a written Swingline Loan Notice shall not
invalidate any notice so given if acted upon by the Swingline Lender. Promptly
after receipt by the Swingline Lender of any telephonic Swingline Loan Notice,
the Swingline Lender will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has also received such Swingline Loan
Notice and, if not, the Swingline Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swingline Advance (A) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.17(a), or (B) that one or more of the
applicable conditions specified in Article 3 is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender will, not later
than 3:00 p.m. on the borrowing date specified in such Swingline Loan Notice,
make the amount of its Swingline Loan available to the relevant Borrower.

(c)    Refinancing of Swingline Loans.

(i)    The Swingline Lender at any time in its sole discretion may request, on
behalf of the relevant Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Lender make a Revolving
Loan (in the form of a Base Rate Advance) in an amount equal to such Lender’s
Commitment Ratio multiplied by the amount of Swingline Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Request for Advance for purposes hereof) and in accordance
with the requirements of Section 2.02, subject to the unutilized portion of the
Revolving Loan Commitment and the conditions set forth in Section 3.2. The
Swingline Lender shall furnish the relevant Borrower with a copy of the
applicable Request for Advance promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Commitment
Ratio multiplied by the amount specified in such Request for Advance available
to the Administrative Agent in immediately available funds (and the
Administrative Agent may

 

-54-



--------------------------------------------------------------------------------

apply Cash Collateral available with respect to the applicable Swingline Loan)
for the account of the Swingline Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Request for Advance,
whereupon, subject to Section 2.17(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Revolving Loan (in the form of a Base
Rate Advance) to the relevant Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swingline Lender.

(ii)    If for any reason any Swingline Loan cannot be refinanced by such an
Advance in accordance with Section 2.17(c)(i), the request for a Revolving Loan
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the Lenders fund its risk
participation in the relevant Swingline Loan and each Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.17(c)(i) shall be deemed payment in respect of such participation.

(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.17(c) by the time
specified in Section 2.17(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant funded participation in the relevant Swingline Loan. A
certificate of the Swingline Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.17(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swingline Lender, the relevant Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.17(c) is subject to the
conditions set forth in Section 3.2 (other than delivery by the relevant
Borrower of a Request for Advance). No such funding of risk participations shall
relieve or otherwise impair the obligation of the relevant Borrower to repay
Swingline Loans, together with interest as provided herein.

(d)    Repayment of Participations.

 

-55-



--------------------------------------------------------------------------------

(i)    At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Commitment Ratio thereof in the same funds as those received by the
Swingline Lender.

(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender because it is invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party in
connection with any proceeding under any debtor relief law or otherwise
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Commitment
Ratio thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swingline Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the relevant Borrower for interest on the Swingline
Loans. Until each Lender funds its Revolving Loan (in the form of a Base Rate
Advance) or risk participation pursuant to this Section to refinance such
Lender’s Commitment Ratio of any Swingline Loan, interest in respect of such
Commitment Ratio shall be solely for the account of the Swingline Lender.

(f)    Payments Directly to Swingline Lender. The relevant Borrower shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.

Section 2.18    Maturity Date Extension.

The Company may request that the Lenders’ Revolving Loan Commitments be renewed
for up to two additional one year periods by providing notice of such request to
the Administrative Agent (which shall give prompt notice to the Lenders) no
later than the third anniversary of the Restatement Date and no more than once
per year, and shall specify the date upon which such extension will become
effective (the “Extension Date”). If a Lender agrees, in its individual and sole
discretion, to renew its Revolving Loan Commitment (an “Extending Lender”), it
will notify the Administrative Agent, in writing, of its decision to do so no
later than 20 days after receipt of such extension notice. The Administrative
Agent shall notify the Company, in writing, of the Lenders’ decisions no later
than five days after the date the Lenders are required to respond to such
extension notice. As of the Extension Date, the Extending Lenders’ Revolving
Loan Commitment will be renewed for an additional one year from the Maturity
Date at that time, provided that more than 50% of the Revolving Loan Commitments
are extended or otherwise committed to by Extending Lenders and any new Lenders.
Any Lender that declines the Company’s request, or does not respond to the
Company’s request for a commitment renewal (a “Non-Extending Lender”) will have
its Revolving Loan Commitment terminated on the Maturity Date then in effect
(without regard to any extensions by other

 

-56-



--------------------------------------------------------------------------------

Lenders). The Company will have the right to accept commitments from third party
financial institutions acceptable to the Administrative Agent, the Issuing Banks
and the Swingline Lender in an amount equal to the amount of the Revolving Loan
Commitment of any Non-Extending Lender. Notwithstanding anything to the
contrary, the Maturity Date shall not extend beyond the fifth anniversary of the
Extension Date.

ARTICLE 3 - CONDITIONS PRECEDENT

Section 3.1    Conditions Precedent to Effectiveness of this Agreement. The
effectiveness of this Agreement on the Original Agreement Date was subject to
the prior or contemporaneous fulfillment (in the reasonable opinion of the
Administrative Agent) or, if applicable, receipt by the Administrative Agent (in
each case in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders) of each of the following:

(a)    this Agreement duly executed by all relevant parties;

(b)    a loan certificate of the Company dated as of the Original Agreement
Date, in substantially the form attached hereto as Exhibit D, including a
certificate of incumbency with respect to each Authorized Signatory of the
Company, together with the following items: (i) a true, complete and correct
copy of the articles of incorporation and by-laws of the Company as in effect on
the Original Agreement Date, (ii) a certificate of good standing for the Company
issued by the Secretary of State of Delaware, and (iii) a true, complete and
correct copy of the resolutions of the Company authorizing it to execute,
deliver and perform each of the Loan Documents to which it is a party;

(c)    legal opinions of (i) Goodwin Procter LLP, special counsel to the Company
and (ii) Edmund DiSanto, Esq., General Counsel of the Company, addressed to each
Lender and the Administrative Agent and dated as of the Original Agreement Date;

(d)    receipt by the Company of all Necessary Authorizations, other than
Necessary Authorizations the absence of which would not reasonably be expected
to have, individually or in the aggregate, a Materially Adverse Effect,
including all necessary consents to the closing of this Agreement, that have
been obtained or made, are in full force and effect and are not subject to any
pending or, to the knowledge of the Company, threatened reversal or
cancellation;

(e)    each of the representations and warranties in Article 4 hereof are true
and correct in all material respects, except for those representations and
warranties that are qualified by materiality or Materially Adverse Effect, which
shall be true and correct, as of the Original Agreement Date, and no Default
then exists;

(f)    the documentation that the Administrative Agent and the Lenders are
required to obtain from the Company under Section 326 of the USA PATRIOT ACT
(P.L. 107-56, 115 Stat. 272 (2001)) and under any other provision of the Patriot
Act, the Bank Secrecy Act (P.L. 91-508, 84 Stat. 1118 (1970)) or any regulations
under such Act or the Patriot Act that contain document collection requirements
that apply to the Administrative Agent;

 

-57-



--------------------------------------------------------------------------------

(g)    all fees and expenses required to be paid in connection with this
Agreement to the Administrative Agent, the Syndication Agent, the Issuing Banks
and the Lenders shall have been (or shall be simultaneously) paid in full;

(h)    audited consolidated financial statements for the three years ended
December 31, 2012, in each case of the Company and its Subsidiaries;

(i)    a certificate of the president, chief financial officer or treasurer of
the Company as to the financial performance of the Company and its Subsidiaries,
substantially in the form of Exhibit E attached hereto, and, to the extent
applicable, using information contained in the financial statements delivered
pursuant to clause (h) of this Section 3.1 in respect of the 2012 financial
year; and

(j)    receipt by the Administrative Agent of evidence that all amounts due in
respect of the Existing Indebtedness shall have been repaid in full (or that
such amounts shall be paid with proceeds from Advances hereunder) and that the
commitments of the lenders under the 2011 Loan Agreement have been terminated
(or will be terminated simultaneously with the effectiveness of this Agreement)
and each of the Lenders that is a party to such Existing Indebtedness hereby
waives any requirement of prior notice in respect of the termination of
commitments or prepayment of advances under such Existing Indebtedness.

Section 3.2    Conditions Precedent to Initial Advance to Each Subsidiary
Borrower. The obligation of each Lender to make an initial Loan to each
Subsidiary Borrower is subject to the prior or contemporaneous fulfillment (in
the reasonable opinion of the Administrative Agent) or, if applicable, receipt
by the Administrative Agent (in each case in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders) of each of the
following:

(a)    Certified copies of the resolutions of the Board of Directors of such
Subsidiary Borrower (with a certified English translation if the original
thereof is not in English) approving this Agreement and the Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.

(b)    A certificate of a proper officer of such Subsidiary Borrower certifying
the names and true signatures of the officers of such Subsidiary Borrower
authorized to sign its Designation Agreement and the other documents to be
delivered by it hereunder.

(c)    A certificate signed by a duly authorized officer of the Company,
certifying that such Subsidiary Borrower has obtained all governmental and third
party authorizations, consents, approvals (including exchange control approvals)
and licenses required under applicable laws and regulations necessary for such
Subsidiary Borrower to execute and deliver its Designation Agreement and to
perform its obligations hereunder other than governmental and third party
authorizations, consents, approvals and licenses the absence of which would not
reasonably be expected to have, individually or in the aggregate, a Materially
Adverse Effect.

 

-58-



--------------------------------------------------------------------------------

(d)    A Designation Agreement duly executed by such Subsidiary Borrower and the
Company.

(e)    Favorable opinions of counsel (which may be in-house counsel) to such
Subsidiary Borrower as to such matters as any Lender through the Administrative
Agent may reasonably request.

(f)    (i) The Administrative Agent shall have received all documentation and
other information regarding such Subsidiary Borrower reasonably requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act, to the extent reasonably requested
in writing of such Subsidiary Borrower and (ii) to the extent such Subsidiary
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, any Lender that has requested, in a written notice to such
Subsidiary Borrower, a Beneficial Ownership Certification in relation to such
Subsidiary Borrower shall have received such Beneficial Ownership Certification.

(g)    Such other approvals, opinions or documents as any Lender, through the
Administrative Agent may reasonably request.

Section 3.3    Conditions Precedent to Each Advance. The obligation of the
Lenders to make each Advance on or after the Restatement Date is subject to the
fulfillment of each of the following conditions immediately prior to or
contemporaneously with such Advance:

(a)    (i) all of the representations and warranties of the Company under this
Agreement and the other Loan Documents (other than those set forth in
Section 4.1(f)(ii) and Section 4.1(i) hereof), which, pursuant to Section 4.2
hereof, are made at and as of the time of such Advance, and additionally, if
such Advance shall have been requested by a Subsidiary Borrower, the
representations and warranties of such Subsidiary Borrower contained in its
Designation Agreement, in each case shall be true and correct at such time in
all material respects, except for those representations and warranties that are
qualified by materiality or Materially Adverse Effect, which shall be true and
correct, both before and after giving effect to the application of the proceeds
of such Advance, and after giving effect to any updates to information provided
to the Lenders in accordance with the terms of this Agreement except to the
extent stated to have been made as of the Restatement Date, and (ii) no Default
hereunder shall then exist or be caused thereby;

(b)    the Administrative Agent shall have received a duly executed Request for
Advance for Revolving Loans or, in the case of an Advance of Swingline Loans,
the Swingline Lender shall have received a duly executed Swingline Loan Notice
for Swingline Loans;

(c)    the incumbency of the Authorized Signatories shall be as stated in the
applicable certificate of incumbency contained in the certificate of the Company
delivered to the Administrative Agent prior to or on the Original Agreement Date
or as subsequently modified and reflected in a certificate of incumbency
delivered to the Administrative Agent and the Lenders having a Revolving Loan
Commitment;

 

-59-



--------------------------------------------------------------------------------

(d)    if such Advance shall have been requested by a Subsidiary Borrower, such
Subsidiary Borrower shall not be the subject of any proceeding or action
described in Section 8.1(f) or (g); and

(e)    if such Advance consists of an Alternative Currency, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls that would
make it impracticable for such Advance to be denominated in such Alternative
Currency.

Section 3.4    Conditions Precedent to Issuance of Letters of Credit. The
obligation of the Issuing Banks to issue any Letter of Credit hereunder is
subject to the fulfillment of each of the following conditions immediately prior
to or contemporaneously with such issuance:

(a)    all of the representations and warranties of the Company under this
Agreement (other than those set forth in Section 4.1(i) hereof), which, in
accordance with Section 4.2 hereof, are made at and as of the time of an
Advance, and additionally, if such Letter of Credit shall have been requested by
a Subsidiary Borrower, the representations and warranties of such Subsidiary
Borrower contained in its Designation Agreement, in each case shall be true and
correct at such time in all material respects, except for those representations
and warranties that are qualified by materiality or Materially Adverse Effect,
which shall be true and correct in all material respects, except for those
representations and warranties that are qualified by materiality or Materially
Adverse Effect, which shall be true and correct, both before and after giving
effect to the issuance of such Letter of Credit and after giving effect to any
updates to information provided to the Lenders in accordance with the terms of
this Agreement except to the extent stated to have been made as of the
Restatement Date;

(b)    the Administrative Agent and the applicable Issuing Bank shall have
received a duly executed Letter of Credit Application;

(c)    the incumbency of the Authorized Signatories shall be as stated in the
applicable certificate of incumbency contained in the certificate of the Company
delivered to the Administrative Agent prior to or on the Restatement Date or as
subsequently modified and reflected in a certificate of incumbency delivered to
the Administrative Agent and the Lenders having a Revolving Loan Commitment;

(d)    there shall not exist, on the date of the issuance of such Letter of
Credit and after giving effect thereto, a Default or an Event of Default
hereunder; and

(e)    if such Letter of Credit shall have been requested by a Subsidiary
Borrower, such Subsidiary Borrower shall not be the subject of any proceeding or
action described in Section 8.1(f) or (g).

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

Section 4.1    Representations and Warranties. The Company hereby represents and
warrants in favor of the Administrative Agent and each Lender that:

 

-60-



--------------------------------------------------------------------------------

(a)    Organization; Ownership; Power; Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation. The Company has the power and authority to
own its properties and to carry on its business as now being and as proposed
hereafter to be conducted. The Subsidiaries of the Company and the direct and
indirect ownership thereof as of the Restatement Date are as set forth on
Schedule 4 attached hereto. As of the Restatement Date and except as would not
reasonably be expected to have a Materially Adverse Effect, each Subsidiary of
the Company is a corporation, limited liability company, limited partnership or
other legal entity duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation
and has the power and authority to own its properties and to carry on its
business as now being and as proposed hereafter to be conducted.

(b)    Authorization; Enforceability. The Company has the corporate power, and
has taken all necessary action, to authorize it to borrow hereunder, to execute,
deliver and perform this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms, and to consummate the
transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by the Company and is, and each of the other Loan
Documents to which the Company is party is, a legal, valid and binding
obligation of the Company and enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity.

(c)    Compliance with Other Loan Documents and Contemplated Transactions. The
execution, delivery and performance, in accordance with their respective terms,
by the Company of this Agreement, the Notes, and each of the other Loan
Documents, and the consummation of the transactions contemplated hereby and
thereby, do not (i) require any consent or approval, governmental or otherwise,
not already obtained, (ii) violate any Applicable Law respecting the Company,
(iii) conflict with, result in a breach of, or constitute a default under the
articles of incorporation or by-laws, as amended, of the Company, or under any
indenture, agreement, or other instrument, including without limitation the
Licenses, to which the Company is a party or by which the Company or its
respective properties is bound that is material to the Company and its
Subsidiaries on a consolidated basis or (iv) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Company or any of the Material Subsidiaries, except
for Liens permitted pursuant to Section 7.2 hereof.

(d)    Compliance with Law. The Company and its Subsidiaries are in compliance
with all Applicable Law, except where the failure to be in compliance therewith
would not individually or in the aggregate have a Materially Adverse Effect.

(e)    Title to Assets. As of the Restatement Date, the Company and its
Subsidiaries have good title to, or a valid leasehold interest in, all of their
respective assets, except for such exceptions as would not reasonably be
expected to have, individually or in the aggregate, a Materially Adverse Effect.
None of the properties or assets of the Company or any Material Subsidiary is
subject to any Liens, except for Liens permitted pursuant to Section 7.2 hereof.

 

-61-



--------------------------------------------------------------------------------

(f)    Litigation. There is no action, suit, proceeding or investigation pending
against, or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries or any of their respective properties, including without
limitation the Licenses, in any court or before any arbitrator of any kind or
before or by any governmental body (including, without limitation, the FCC) that
(i) calls into question the validity of this Agreement or any other Loan
Document or (ii) as of the Restatement Date, would reasonably be expected to
have a Materially Adverse Effect, other than as may be disclosed in the public
filings of the Company with the Securities and Exchange Commission prior to the
Restatement Date.

(g)    Taxes. All Federal income, other material Federal and material state and
other tax returns of the Company and its Material Subsidiaries required by law
to be filed have been duly filed and all Federal income, other material Federal
and material state and other taxes, including, without limitation, withholding
taxes, assessments and other governmental charges or levies required to be paid
by the Company or any of its Subsidiaries or imposed upon the Company or any of
its Subsidiaries or any of their respective properties, income, profits or
assets, which are due and payable, have been paid, except any such taxes (i) (x)
the payment of which the Company or any of its Subsidiaries is diligently
contesting in good faith by appropriate proceedings, (y) for which adequate
reserves in accordance with GAAP have been provided on the books of such Person,
and (z) as to which no Lien other than a Lien permitted pursuant to Section 7.2
hereof has attached, or (ii) which may result from audits not yet conducted, or
(iii) as to which the failure to pay would not reasonably be expected to have a
Materially Adverse Effect.

(h)    Financial Statements. As of the Restatement Date, the Company has
furnished or caused to be furnished to the Administrative Agent the audited
financial statements for the Company and its Subsidiaries on a consolidated
basis for the fiscal year ended December 31, 2018, and the consolidated balance
sheet of the Company and its Subsidiaries as at September 30, 2019, and the
related consolidated statements of income and cash flows of the Company and its
Subsidiaries for the nine months then ended, duly certified by the chief
financial officer of the Company, all of which have been prepared in accordance
with GAAP and present fairly, subject, in the case of said balance sheet as at
September 30, 2019, and said statements of income and cash flows for the nine
months then ended, to year-end audit adjustments and the absence of footnotes,
in all material respects the financial position of the Company and its
Subsidiaries on a consolidated basis, on and as at such dates and the results of
operations for the periods then ended. As of the Restatement Date, none of the
Company or its Subsidiaries has any liabilities, contingent or otherwise, that
are material to the Company and its Subsidiaries on a consolidated basis other
than as disclosed in the financial statements referred to in the preceding
sentence or in the reports filed by the Company with the Securities and Exchange
Commission prior to the Restatement Date or the Obligations.

(i)    No Material Adverse Change. Other than as may be disclosed in the public
filings of the Company with the Securities and Exchange Commission prior to the
Restatement Date, there has occurred no event since December 31, 2018 which has
had or which would reasonably be expected to have a Materially Adverse Effect.

(j)    ERISA. The Company and its Subsidiaries and, to the best of their
knowledge, their ERISA Affiliates have fulfilled their respective obligations
under the minimum

 

-62-



--------------------------------------------------------------------------------

funding standards of ERISA and the Code with respect to each Plan and are in
compliance in all material respects with the currently applicable provisions of
ERISA and the Code except where any failure or non-compliance would not
reasonably be expected to result in a Materially Adverse Effect.

(k)    Compliance with Regulations U and X. The Company does not own or
presently intend to own an amount of “margin stock” as defined in Regulations U
and X (12 C.F.R. Parts 221 and 224) of the Board of Governors of the Federal
Reserve System (“margin stock”) representing twenty-five percent (25%) or more
of the total assets of the Company, as measured on both a consolidated and
unconsolidated basis. Neither the making of the Loans nor the use of proceeds
thereof will violate, or be inconsistent with, the provisions of any of the
above-mentioned regulations.

(l)    Investment Company Act. The Company is not required to register under the
provisions of the Investment Company Act of 1940, as amended.

(m)    Solvency. As of the Restatement Date and after giving effect to the
transactions contemplated by the Loan Documents (i) the assets and property of
the Company and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the total amount of liabilities, including contingent liabilities of
the Company and its Subsidiaries on a consolidated basis; (ii) the capital of
the Company and its Subsidiaries on a consolidated basis will not be
unreasonably small to conduct its business as such business is now conducted and
expected to be conducted following the Restatement Date; (iii) the Company and
its Subsidiaries on a consolidated basis will not have incurred debts, or have
intended to incur debts, beyond their ability to pay such debts as they mature;
and (iv) the present fair salable value of the assets and property of the
Company and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay their probable liabilities (including debts)
as they become absolute and matured. For purposes of this Section, the amount of
contingent liabilities at any time will be computed as the amount that, in light
of all the facts and circumstances existing as such time, can reasonably be
expected to become an actual or matured liability.

(n)    Designated Persons; Sanctions Laws and Regulations. Neither the Company
nor any of its Subsidiaries nor, to the knowledge of the Company, any of their
respective directors, officers, brokers or other agents is a Designated Person.
The Company, its Subsidiaries and their respective officers and employees and to
the knowledge of the Company, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions Laws and Regulations in all
material respects.

(o)    Beneficial Ownership Certifications. As of the date so delivered, to the
best knowledge of the applicable Borrower, the information included in the
Beneficial Ownership Certification, if any, provided by such Borrower to any
Lender in connection with this Agreement is true and correct in all respects.

Section 4.2    Survival of Representations and Warranties, Etc. All
representations and warranties made under this Agreement and any other Loan
Document (other than those set forth in Section 4.1(f)(ii) hereof and
Section 4.1(i) hereof) shall be deemed to be made, and shall be true and correct
in all material respects, except for those representations and

 

-63-



--------------------------------------------------------------------------------

warranties that are qualified by materiality or Materially Adverse Effect, which
shall be true and correct, at and as of the Restatement Date and on the date the
making of each Advance or the issuance of a Letter of Credit, except to the
extent stated to have been made as of the Restatement Date. All representations
and warranties made under this Agreement and the other Loan Documents shall
survive, and not be waived by, the execution hereof by the Lenders and the
Administrative Agent, any investigation or inquiry by any Lender or the
Administrative Agent, or the making of any Advance under this Agreement.

ARTICLE 5 - GENERAL COVENANTS

So long as any of the Obligations are outstanding and unpaid or the Lenders have
an obligation to fund Advances hereunder or any Issuing Bank has an obligation
to issue Letters of Credit hereunder (in each case, whether or not the
conditions to borrowing or issuing a Letter of Credit, as applicable, have been
or can be fulfilled):

Section 5.1    Preservation of Existence and Similar Matters. Except as
permitted under Section 7.3 hereof or to the extent required for the Company or
any of its Subsidiaries to maintain its status as a REIT, the Company will, and
will cause each of its Subsidiaries to, preserve and maintain its existence, and
its material rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation, including, without limitation, the Licenses and
all other Necessary Authorizations, except where the failure to do so would not
reasonably be expected to have a Materially Adverse Effect.

Section 5.2    Compliance with Applicable Law. The Company will, and will cause
each of its Subsidiaries to comply in all respects with the requirements of all
Applicable Law, except when the failure to comply therewith would not reasonably
be expected to have a Materially Adverse Effect.

Section 5.3    Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in the ordinary
course of business in good repair, working order and condition (reasonable wear
and tear excepted) all properties then used or useful in their respective
businesses (whether owned or held under lease) that, individually or in the
aggregate, are material to the conduct of the business of the Company and its
Subsidiaries on a consolidated basis, except where the failure to maintain would
not reasonably be expected to have a Materially Adverse Effect.

Section 5.4    Accounting Methods and Financial Records. The Company will, and
will cause each of its Subsidiaries on a consolidated and consolidating basis
to, maintain a system of accounting established and administered in accordance
with generally accepted accounting principles, keep adequate records and books
of account in which complete entries will be made in accordance with generally
accepted accounting principles and reflecting all transactions required to be
reflected by generally accepted accounting principles, and keep accurate and
complete records of their respective properties and assets.

Section 5.5    Insurance. The Company will, and will cause each Material
Subsidiary to, maintain insurance (including self-insurance) with respect to its
properties and business that are material to the conduct of the business of the
Company and its Subsidiaries on a

 

-64-



--------------------------------------------------------------------------------

consolidated basis from responsible companies in such amounts and against such
risks as are customary for companies engaged in the same or similar business,
with all premiums thereon to be paid by the Company and the Material
Subsidiaries.

Section 5.6    Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, pay and discharge all Federal income, other
material Federal and material state and other material taxes required to be paid
by them or imposed upon them or their income or profits or upon any properties
belonging to them, prior to the date on which penalties attach thereto, which,
if unpaid, might become a Lien or charge upon any of their properties (other
than Liens permitted pursuant to Section 7.2 hereof); provided, however, that no
such tax, assessment, charge, levy or claim need be paid which is being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on the
appropriate books or where the failure to pay would not reasonably be expected
to have a Materially Adverse Effect.

Section 5.7    Visits and Inspections. The Company will, and will cause each
Material Subsidiary to, permit representatives of the Administrative Agent and
any of the Lenders, upon reasonable notice, to (a) visit and inspect the
properties of the Company or any Material Subsidiary during business hours,
(b) inspect and make extracts from and copies of their respective books and
records, and (c) discuss with their respective principal officers and
accountants (with representatives of the Company participating in such
discussions with their accountants) their respective businesses, assets,
liabilities, financial positions, results of operations and business prospects,
all at such reasonable times and as often as reasonably requested.

Section 5.8    Use of Proceeds. Each Borrower will use the aggregate proceeds of
all Advances made on or after the Restatement Date for working capital needs, to
finance acquisitions and other general corporate purposes of such Borrower and
its Subsidiaries (including, without limitation, to refinance or repurchase
Indebtedness and to purchase issued and outstanding Ownership Interests of such
Borrower).

Section 5.9    Maintenance of REIT Status. The Company will, at all times,
conduct its affairs in a manner so as to continue to qualify as a REIT and elect
to be treated as a REIT under all Applicable Laws, rules and regulations until
such time as the board of directors of the Company deems it in the best
interests of the Company and its stockholders not to remain qualified as a REIT.

Section 5.10    Senior Credit Facility. If the provisions of Articles 7
(Negative Covenants) and/or 8 (Default) (and the definitions of defined terms
used therein) of the Existing Credit Agreements are proposed, in either case, to
be amended or otherwise modified in a manner that is more restrictive from the
Company’s perspective (a “Restrictive Change”), the Company covenants and agrees
that it shall (a) provide the Lenders with written notice describing such
proposed Restrictive Change promptly and in any event prior to the effectiveness
of such Restrictive Change, and (b) upon fifteen (15) Business Days prior
written notice from the Majority Lenders requesting that such Restrictive Change
be effected with respect to this Agreement, take such steps as are necessary to
effect a Restrictive Change with respect to this Agreement that is acceptable to
the Majority Lenders and the Company; provided, that, in the

 

-65-



--------------------------------------------------------------------------------

event the Company fails to effect such equivalent Restrictive Change within such
fifteen (15) Business Day period, then, such Restrictive Change to either of the
Existing Credit Agreements shall automatically be applied to this Agreement;
provided, further that (i) no default or event of default would occur solely by
reason of such amendment to this Agreement or any other debt agreement of the
Company, and (ii) such Restrictive Change shall not be made if doing so would
cause the Company to fail to maintain, or prevent it from being able to elect,
REIT status. Notwithstanding the foregoing, any such Restrictive Change made to
this Agreement hereunder shall remain in effect until such time as the Existing
Credit Agreements have matured or otherwise been terminated, at which point,
unless the Company’s Debt Ratings (or their related outlooks) have declined
since the date this Agreement was executed, the Administrative Agent, Lenders
and the Company will take such steps as are necessary to amend this Agreement to
remove entirely any such amendments made under this Section 5.10 to this
Agreement; provided, however, that in the event that (A) either of the Existing
Credit Agreements has matured or otherwise been terminated, and (B) the
Company’s Debt Ratings (or their related outlooks) have declined since the date
this Agreement was executed, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to modify such Restrictive Change with
respect to its application for the remainder of this Agreement.

ARTICLE 6 - INFORMATION COVENANTS

So long as any of the Obligations are outstanding and unpaid or the Lenders have
an obligation to fund Advances hereunder or any Issuing Bank has an obligation
to issue Letters of Credit hereunder (in each case, whether or not the
conditions to borrowing or to issuing a Letter of Credit, as applicable, have
been or can be fulfilled), the Company will furnish or cause to be furnished to
the Administrative Agent (with the Administrative Agent to make the same
available to the Lenders) at its office:

Section 6.1    Quarterly Financial Statements and Information. Within forty-five
(45) days after the last day of each of the first three (3) quarters of each
fiscal year of the Company, the consolidated balance sheet of the Company and
its Subsidiaries at the end of such quarter and as of the end of the preceding
fiscal year, and the related consolidated statement of operations and the
related consolidated statement of cash flows of the Company and its Subsidiaries
for such quarter and for the elapsed portion of the year ended with the last day
of such quarter, which shall set forth in comparative form such figures as at
the end of and for such quarter and appropriate prior period and shall be
certified by the chief financial officer of the Company to have been prepared in
accordance with generally accepted accounting principles and to present fairly
in all material respects the consolidated financial position of the Company and
its Subsidiaries as at the end of such period and the results of operations for
such period, and for the elapsed portion of the year ended with the last day of
such period, subject only to normal year-end and audit adjustments; provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Company shall also provide,
if necessary for the determination of compliance with Section 7.5 and 7.6, a
statement of reconciliation conforming such financial statements to GAAP;
provided, further, that notwithstanding anything to the contrary in this
Section 6.1, no financial statements delivered pursuant to this Section 6.1
shall be required to include footnotes.

 

-66-



--------------------------------------------------------------------------------

Section 6.2    Annual Financial Statements and Information. As soon as
available, but in any event not later than the earlier of (a) the date such
deliverables are required (if at all) by the Securities and Exchange Commission
and (b) one hundred twenty (120) days after the end of each fiscal year of the
Company, the audited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal year and the related audited
consolidated statement of operations for such fiscal year and for the previous
fiscal year, the related audited consolidated statements of cash flow and
stockholders’ equity for such fiscal year and for the previous fiscal year,
which shall be accompanied by an opinion of Deloitte & Touche, LLP, or other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, together with a statement of
such accountants (unless the giving of such statement is contrary to accounting
practice for the continuing independence of such accountant) that in connection
with their audit, nothing came to their attention that caused them to believe
that the Company was not in compliance with Sections 7.5 and 7.6 hereof insofar
as they relate to accounting matters; provided that in the event of any change
in generally accepted accounting principles used in the preparation of such
financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 7.5 and 7.6 a statement of
reconciliation conforming such financial statements to GAAP.

Section 6.3    Performance Certificates. At the time the financial statements
are furnished pursuant to Sections 6.1 and 6.2 hereof, a certificate of the
president, chief financial officer or treasurer of the Company as to the
financial performance of the Company and its Subsidiaries on a consolidated
basis, in substantially the form attached hereto as Exhibit E:

(a)    setting forth as and at the end of such quarterly period or fiscal year,
as the case may be, the arithmetical calculations required to establish whether
or not the Company was in compliance with Sections 7.5 and 7.6 hereof; and

(b)    stating that, to the best of his or her knowledge, no Default has
occurred and is continuing as at the end of such quarterly period or year, as
the case may be, or, if a Default has occurred, disclosing each such Default and
its nature, when it occurred, whether it is continuing and the steps being taken
by the Company with respect to such Default.

Section 6.4    Copies of Other Reports.

(a)    Promptly upon receipt thereof, copies of the management letter prepared
in connection with the annual audit referred to in Section 6.2 hereof.

(b)    Promptly upon receipt thereof, copies of any adverse notice or report
regarding any License that would reasonably be expected to have a Materially
Adverse Effect.

(c)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
the business, assets, liabilities, financial position, projections, results of
operations or business prospects of the Company and its Subsidiaries, as the
Administrative Agent or any Lender may reasonably request.

 

-67-



--------------------------------------------------------------------------------

(d)    Promptly after the sending thereof, copies of all statements, reports and
other information which the Company sends to public security holders of the
Company generally or publicly files with the Securities and Exchange Commission,
but solely in the event that any such statement, report or information has not
been made publicly available by the Securities and Exchange Commission on the
EDGAR or similar system or by the Company on its internet website.

Section 6.5    Notice of Litigation and Other Matters. Unless previously
disclosed in the public filings of the Company with the Securities and Exchange
Commission, notice specifying the nature and status of any of the following
events, promptly, but in any event not later than fifteen (15) days after the
occurrence of any of the following events becomes known to the Company:

(a)    the commencement of all proceedings and investigations by or before any
governmental body and all actions and proceedings in any court or before any
arbitrator against the Company or any of its Subsidiaries or, to the extent
known to the Company, threatened in writing against the Company or any of its
Subsidiaries, which would reasonably be expected to have a Materially Adverse
Effect;

(b)    any material adverse change with respect to the business, assets,
liabilities, financial position, results of operations or business prospects of
the Company and its Subsidiaries, taken as a whole, other than changes which
have not had and would not reasonably be expected to have a Materially Adverse
Effect and other than changes in the industry in which the Company or any of its
Subsidiaries operates or the economy or business conditions in general;

(c)    any Default, giving a description thereof and specifying the action
proposed to be taken with respect thereto; and

(d)    the commencement or threatened commencement of any litigation regarding
any Plan or naming it or the trustee of any such Plan with respect to such Plan
or any action taken by the Company or any of its Subsidiaries or any ERISA
Affiliate of the Company to withdraw or partially withdraw from any Plan or to
terminate any Plan, that in each case would reasonably be expected to have a
Materially Adverse Effect.

Section 6.6    Certain Electronic Delivery; Public Information. Documents
required to be delivered pursuant to this Section 6 (to the extent any such
documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 5; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Administrative Agent shall receive notice (by
telecopier or electronic mail) of the posting of any such documents and shall be
provided access (by electronic mail) to electronic versions (i.e., soft copies)
of such documents.

 

-68-



--------------------------------------------------------------------------------

The Company hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Company hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Issuing Banks and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Company or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
confidential information, they shall be treated as set forth in Section 12.19);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

Section 6.7    Know Your Customer Information. Upon a merger or consolidation
pursuant to Section 7.3(b), the Company (or the relevant Subsidiary Borrower) or
the surviving corporation into which the Company (or the relevant Subsidiary
Borrower) is merged or consolidated shall deliver for the benefit of the
Lenders, the Issuing Banks and the Administrative Agent, such other documents as
may reasonably be requested in connection with such merger or consolidation,
including, without limitation, information in respect of “know your customer”
and similar requirements, an incumbency certificate and an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Majority Lenders, to the effect that all agreements or
instruments effecting the assumption of the Obligations of the Company (or the
relevant Subsidiary Borrower) under the Notes, this Agreement and the other Loan
Documents pursuant to the terms of Section 7.3(b) are enforceable in accordance
with their terms and comply with the terms hereof.

Section 6.8    Additional Requested Information. Promptly upon request,
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation.

ARTICLE 7 - NEGATIVE COVENANTS

So long as any of the Obligations are outstanding and unpaid or the Lenders have
an obligation to fund Advances hereunder or any Issuing Bank has an obligation
to issue Letters of

 

-69-



--------------------------------------------------------------------------------

Credit hereunder (in each case, whether or not the conditions to borrowing or to
issuing a Letter of Credit, as applicable, have been or can be fulfilled):

Section 7.1    Indebtedness; Guaranties of the Company and its Subsidiaries. The
Company shall not, and shall not permit any of its Subsidiaries to, create,
assume, incur or otherwise become or remain obligated in respect of, or permit
to be outstanding, any Indebtedness (including, without limitation, any
Guaranty) except:

(a)    Indebtedness existing on the date hereof and disclosed in the public
filings of the Company with the Securities and Exchange Commission and any
refinancing, extensions, renewals and replacements (including through open
market purchases and tender offers) of any such Indebtedness that do not
(i) increase the outstanding principal amount and any existing commitments not
utilized thereunder, or accreted value thereof (or, in the case of open market
purchases and tender offers, exceed the current market value thereof) plus any
accrued interest thereon, the amount of any premiums and any costs and expenses
incurred to effect such refinancing, extension, renewal or replacement,
(ii) result in an earlier maturity date or decrease the weighted average life
thereof or (iii) change the direct or any contingent obligor with respect
thereto;

(b)    Indebtedness owed to the Company or any of its Subsidiaries;

(c)    Indebtedness existing at the time a Subsidiary of the Company (not having
previously been a Subsidiary) (i) becomes a Subsidiary of the Company or (ii) is
merged or consolidated with or into a Subsidiary of the Company and any
refinancing, extensions, renewals and replacements (including through open
market purchases and tender offers) of any such Indebtedness that do not
(x) increase the outstanding principal amount, including any existing
commitments not utilized thereunder, or accreted value thereof (or, in the case
of open market purchases and tender offers, exceed the current market value
thereof) plus any accrued interest thereon, the amount of any premiums and any
costs and expenses incurred to effect such refinancing, extension, renewal or
replacement or (y) result in an earlier maturity date or decrease the weighted
average life thereof; provided that such Indebtedness is not created in
contemplation of such merger or consolidation;

(d)    Indebtedness secured by Permitted Liens;

(e)    Capitalized Lease Obligations;

(f)    obligations under Hedge Agreements; provided that such Hedge Agreements
shall not be speculative in nature;

(g)    Indebtedness of Subsidiaries of the Company, so long as (i) no Default
exists or would be caused thereby and (ii) the principal outstanding amount of
such Indebtedness at the time of its incurrence does not exceed (when taken
together with the principal outstanding amount at such time of Indebtedness
incurred under Section 7.1(i) hereof (or portion thereof) that is guaranteed by
any Subsidiary of the Company), in the aggregate, the greater of (x)
$2,500,000,000 and (y) fifty percent (50%) of Adjusted EBITDA of the Company

 

-70-



--------------------------------------------------------------------------------

and its Subsidiaries on a consolidated basis as of the last day of the most
recently completed fiscal quarter;

(h)    Indebtedness under (i) each Existing ABS Facility and (ii) any additional
ABS Facilities entered into by the Company or any of its Subsidiaries (including
any increase of any Existing ABS Facility) so long as, in each case after giving
pro forma effect to such ABS Facility, the Company is in compliance with
Sections 7.5 and 7.6 hereof;

(i)    (i) Indebtedness under the Loan Documents and (ii) other Indebtedness of
the Company so long as, in each case after giving pro forma effect to such other
Indebtedness, the Company is in compliance with Sections 7.5 and 7.6 hereof;

(j)    Guaranties by the Company of any of the foregoing except for the
Indebtedness set forth under Section 7.1(h) hereof;

(k)    Guaranties by any Subsidiary of the Company of any of the foregoing
except for the Indebtedness set forth under Section 7.1(h) hereof; provided that
there shall be no prohibition against Guaranties by any Subsidiaries of the
Company that (i) are special purposes entities directly involved in any ABS
Facilities and (ii) have no material assets other than the direct or indirect
Ownership Interests in special purpose entities directly involved in such ABS
Facilities; provided further that the principal outstanding amount of any
Indebtedness set forth in Section 7.1(i) hereof (or portion thereof) that is
guaranteed by any Subsidiary of the Company shall not exceed (when taken
together with the principal outstanding amount at such time of Indebtedness
incurred under Section 7.1(g) hereof), in the aggregate, the greater of (x)
$2,500,000,000 and (y) fifty percent (50%) of Adjusted EBITDA of the Company and
its Subsidiaries on a consolidated basis as of the last day of the most recently
completed fiscal quarter; and

(l)    In respect of Subsidiaries of the Company that are owned by the Company
and one or more joint venture partners, Indebtedness of such Subsidiaries owed
to such joint venture partners.

For purposes of determining compliance with this Section 7.1, (A) if an item of
Indebtedness meets the criteria of more than one of the types of Indebtedness
described above, the Company, in its sole discretion, shall classify such item
of Indebtedness and only be required to include the amount and type of such
Indebtedness in one of such clauses, although the Company may divide and
classify an item of Indebtedness in one or more of the types of Indebtedness and
may later re-divide or reclassify all or a portion of such item of Indebtedness
in any manner that complies with this Section 7.1 and (B) the amount of
Indebtedness issued at a price that is less than the principal amount thereof
shall be equal to the amount of the liability in respect thereof determined in
conformity with GAAP.

Section 7.2    Limitation on Liens. The Company shall not, and shall not permit
any of its Subsidiaries to, create, assume, incur or permit to exist or to be
created, assumed, incurred or permitted to exist, directly or indirectly, any
Lien on any of its properties or assets, whether now owned or hereafter
acquired, except for (i) Liens securing the Obligations (if any), (ii) Permitted
Liens, and (iii) Liens securing Indebtedness permitted under Section 7.1(a) (but
only if and to the extent such Indebtedness (or the Indebtedness which was
refinanced, extended, renewed or replaced) is secured as of the date hereof),
Section 7.1(c) (but only if and to the extent such Indebtedness (or the
Indebtedness which was refinanced, extended, renewed or

 

-71-



--------------------------------------------------------------------------------

replaced) is secured as of the date the Subsidiary that incurred such
Indebtedness became a Subsidiary of the Company), Section 7.1(g), Section 7.1(h)
or Section 7.1(k).

Section 7.3    Liquidation, Merger or Disposition of Assets.

(a)    Disposition of Assets. The Company shall not, and shall not permit any of
its Subsidiaries to, at any time sell, lease, abandon, or otherwise dispose of
any assets (other than assets disposed of in the ordinary course of business),
except for (i) the transfer of assets among the Company and its Subsidiaries
(excluding Subsidiaries of such Persons described in clause (b) of the
definition of “Subsidiary” if the requirements of clause (a) thereof are not
otherwise met) or the transfer of assets between or among the Company’s
Subsidiaries (excluding Subsidiaries of such Persons described in clause (b) of
the definition of “Subsidiary” if the requirements of clause (a) thereof are not
otherwise met), (ii) the transfer of assets by the Company or any of its
Subsidiaries to Unrestricted Subsidiaries representing an amount not to exceed,
in any given fiscal year, fifteen percent (15%) of Adjusted EBITDA of the
Company and its Subsidiaries on a consolidated basis as of the last day of the
immediately preceding fiscal year, but in aggregate for the period commencing on
the Restatement Date and ending of the date of such transfer, not more than
twenty-five percent (25%) of Adjusted EBITDA of the Company and its Subsidiaries
on a consolidated basis as of the last day of the fiscal year immediately
preceding the date of such transfer, or (iii) the disposition of assets for fair
market value so long as no Default exists or will be caused to occur as a result
of such disposition; provided that, in respect of this clause (iii), the fair
market value of all such assets disposed of by the Company and its Subsidiaries
during any fiscal year shall not exceed fifteen percent (15%) of Consolidated
Total Assets as of the last day of the immediately preceding fiscal year. For
the avoidance of doubt, cash and cash equivalents shall not be considered assets
subject to the provisions of this Section 7.3(a).

(b)    Liquidation or Merger. Neither Company nor any Subsidiary Borrower shall,
at any time, liquidate or dissolve itself (or suffer any liquidation or
dissolution) or otherwise wind up, or enter into any merger or consolidation,
other than (i) a merger or consolidation among the Company or any Subsidiary
Borrower and one or more of its Subsidiaries; provided, however, that the
Company or the relevant Subsidiary Borrower is the surviving Person, (ii) in
connection with an Acquisition permitted hereunder effected by a merger in which
the Company or any Subsidiary Borrower is the surviving Person, or (iii) a
merger or consolidation (including, without limitation, in connection with an
Acquisition permitted hereunder) among the Company or any Subsidiary Borrower,
on the one hand, and any other Person (including, without limitation, an
Affiliate), on the other hand, where the surviving Person (if other than the
Company or a Subsidiary Borrower) (A) is a corporation, partnership, or limited
liability company organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and (B) on the effective
date of such merger or consolidation expressly assumes, by supplemental
agreement, executed and delivered to the Administrative Agent, for itself and on
behalf of the Lenders and the Issuing Banks, in form and substance reasonably
satisfactory to the Majority Lenders, all the Obligations of the Company or the
relevant Subsidiary Borrower under the Notes, this Agreement and the other Loan
Documents; provided, however, that, in each case, no Default exists or would be
caused thereby.

Section 7.4    Restricted Payments. The Company shall not, and shall not permit
any of its Subsidiaries to, make any Restricted Payments; provided, however that
the Company

 

-72-



--------------------------------------------------------------------------------

and its Subsidiaries may make any Restricted Payments so long as no Default
exists or would be caused thereby, and, provided, further that, (a) for so long
as the Company is a REIT, during the continuation of a Default, the Company and
its Subsidiaries may make any Restricted Payments provided they do not exceed in
the aggregate for any four consecutive fiscal quarters of the Company occurring
from and after March 31, 2013, (i) 95% of Funds From Operations for such four
fiscal quarter period, or (ii) such greater amount as may be required to comply
with Section 5.9 or to avoid the imposition of income or excise taxes on the
Company, and (b) the Company may make any Restricted Payment required to comply
with Section 5.9, including, for the avoidance of doubt, any Restricted Payment
necessary to satisfy the requirements of section 857(a)(2)(B) of the Code, or
any successor provision, or to avoid the imposition of any income or excise
taxes.

Section 7.5    Senior Secured Leverage Ratio. As of the end of each fiscal
quarter, the Company shall not permit the ratio of (i) Senior Secured Debt on
such calculation date to (ii) Adjusted EBITDA, as of the last day of such fiscal
quarter, to be greater than 3.00 to 1.00.

Section 7.6    Total Company Leverage Ratio. As of the end of each fiscal
quarter, the Company shall not permit the ratio of (a) Total Debt on such
calculation date to (b) Adjusted EBITDA, as of the last day of such fiscal
quarter to be greater than 6.00 to 1.00; provided that in lieu of the foregoing,
for any such date occurring after a Qualified Acquisition (as defined below) and
on or prior to the last day of the fourth full fiscal quarter of the Company
after the consummation of such Qualified Acquisition, the Company will not
permit such ratio as of such date to exceed 7.00 to 1.00.

“Qualified Acquisition” means an Acquisition by the Company or any Subsidiary
which has been designated to the Lenders by an authorized officer of the Company
as a “Qualified Acquisition” so long as, on a pro forma basis after giving
effect to such Acquisition, the ratio of Total Debt to Adjusted EBITDA as of the
last day of the most recently ended fiscal quarter of the Company (for which
financial statements have been delivered pursuant to Section 6.1 or 6.2) prior
to such acquisition would be no less than 5.00 to 1.00; provided that (i) no
such designation may be made with respect to any Acquisition prior to the end of
the fourth full fiscal quarter following the completion of the most recently
consummated Qualified Acquisition unless the ratio of Total Debt to Adjusted
EBITDA as of the last day of the most recently ended fiscal quarter of the
Company (for which financial statements have been delivered pursuant to
Section 6.1 or 6.2) prior to the consummation of such Acquisition was no greater
than 5.50 to 1.00, (ii) the aggregate consideration for such Acquisition
(including the aggregate principal amount of any Indebtedness assumed thereby)
is equal to or greater than $850,000,000 and (iii) the Company may designate no
more than three (3) such Acquisitions as a “Qualified Acquisition” during the
term of this Agreement.

Section 7.7    [Reserved].

Section 7.8    Affiliate Transactions. Except (i) as specifically provided
herein (including, without limitation, Sections 7.1, 7.3 and 7.4 hereof), (ii)
investments of cash and cash equivalents in Unrestricted Subsidiaries, and
(iii) as may be disclosed in the public filings of the Company with the
Securities and Exchange Commission prior to the Restatement Date, the Company
shall not, and shall not permit any of its Subsidiaries to, at any time engage
in any transaction with an Affiliate, other than between or among the Company
and/or any Subsidiaries

 

-73-



--------------------------------------------------------------------------------

of the Company or in the ordinary course of business, or make an assignment or
other transfer of any of its properties or assets to any Affiliate, in each case
on terms less advantageous in any material respect to the Company or such
Subsidiary than would be the case if such transaction had been effected with a
non-Affiliate.

Section 7.9    Restrictive Agreements. The Company shall not, nor shall the
Company permit any of its Material Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Material
Subsidiary of the Company to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Material Subsidiary of the Company; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Applicable
Law or by any Loan Document, (ii) the foregoing shall not apply to restrictions
and conditions contained in agreements relating to the sale of a Material
Subsidiary of the Company pending such sale; provided that such restrictions and
conditions apply only to the Material Subsidiary that is to be sold and such
sale is permitted hereunder, (iii) the foregoing shall not apply to restrictions
and conditions contained in any instrument governing Indebtedness or Ownership
Interests of a Person acquired by the Company or any of its Material
Subsidiaries as in effect at the time of such acquisition (except to the extent
such Indebtedness was incurred, or such Ownership Interests were issued, in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the property or assets of the Person so
acquired, and any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of those instruments;
provided that the encumbrances or restrictions contained in any such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings, taken as whole, are not materially more
restrictive than the encumbrances or restrictions contained in instruments as in
effect on the date of acquisition, (iv) the foregoing shall not apply to
restrictions and conditions on cash or other deposits or net worth imposed by
customers or lessors under contracts or leases entered into in the ordinary
course of business, (v) the foregoing shall not apply to restrictions and
conditions imposed on the transfer of copyrighted or patented materials or other
intellectual property and customary provisions in agreements that restrict the
assignment of such agreements or any rights thereunder, (vi) the foregoing shall
not apply to restrictions and conditions imposed by contracts or leases entered
into in the ordinary course of business by the Company or any of its Material
Subsidiaries with such Person’s customers, lessors or suppliers and (vii) the
foregoing shall not apply to restrictions and conditions imposed upon the
“borrower”, “issuer”, “guarantor”, “pledgor” or “lender” entities under ABS
Facilities permitted under Section 7.1(h) hereof or which arise in connection
with any payment default regarding Indebtedness otherwise permitted under
Section 7.1 hereof.

Section 7.10    Use of Proceeds. The Company shall not, nor shall the Company
permit any of its Subsidiaries to, use the proceeds of any Loan or Letter of
Credit directly, or to the Company’s knowledge indirectly, to fund any
operations in, finance any investments or activities in, or make any payments to
a Designated Person or a Sanctioned Country, in violation of Anti-Corruption
Laws or in any manner that would result in the violation of any Sanctions Laws
and Regulations applicable to any party hereto.

 

-74-



--------------------------------------------------------------------------------

ARTICLE 8 - DEFAULT

Section 8.1    Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
governmental or non-governmental body:

(a)    any representation or warranty made under this Agreement shall prove to
be incorrect in any material respect when made or deemed to be made pursuant to
Section 4.2 hereof;

(b)    the Company or any Subsidiary Borrower shall default in the payment of
(i) any interest hereunder or under any of the Notes or fees or other amounts
payable to the Lenders and the Administrative Agent under any of the Loan
Documents, or any of them, when due, and such Default shall not be cured by
payment in full within five (5) Business Days from the due date or (ii) any
principal hereunder or under any of the Notes when due;

(c)    the Company or any Material Subsidiary, as applicable, shall default in
the performance or observance of any agreement or covenant contained in Sections
5.1 (as to the existence of the Company), 5.8, 5.10, 7.1, 7.2, 7.3, 7.4, 7.5,
7.6 and 7.9 hereof;

(d)    the Company or any of its Subsidiaries, as applicable, shall default in
the performance or observance of any other agreement or covenant contained in
this Agreement not specifically referred to elsewhere in this Section 8.1, and
such default shall not be cured within a period of thirty (30) days (or with
respect to Sections 5.3, 5.4, 5.5, 5.6, 6.4, 6.5 and 7.8 hereof, such longer
period not to exceed sixty (60) days if such default is curable within such
period and the Company is proceeding in good faith with all diligent efforts to
cure such default) from the later of (i) occurrence of such Default and (ii) the
date on which such Default became known to the Company;

(e)    there shall occur any default in the performance or observance of any
agreement or covenant or breach of any representation or warranty contained in
any of the Loan Documents (other than this Agreement or as otherwise provided in
this Section 8.1) by the Company, which shall not be cured within a period of
thirty (30) days (or such longer period not to exceed sixty (60) days if such
default is curable within such period and the Company is proceeding in good
faith with all diligent efforts to cure such default) from the date on which
such default became known to the Company;

(f)    there shall be entered and remain unstayed a decree or order for relief
in respect of the Company or any Material Subsidiary Group under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
applicable Federal or state bankruptcy law or other similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official of the Company or any Material Subsidiary Group, or of any substantial
part of their respective properties, or ordering the winding-up or liquidation
of the affairs of the Company or any Material Subsidiary Group; or an
involuntary petition shall be filed against the Company or any Material
Subsidiary Group, and (i) such petition shall not be

 

-75-



--------------------------------------------------------------------------------

diligently contested, or (ii) any such petition shall continue undismissed or
unstayed for a period of ninety (90) consecutive days;

(g)    the Company or any Material Subsidiary Group shall file a petition,
answer or consent seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other applicable Federal or state
bankruptcy law or other similar law, or the Company or any Material Subsidiary
Group shall consent to the institution of proceedings thereunder or to the
filing of any such petition or to the appointment or taking of possession of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Company or any Material Subsidiary Group or of any
substantial part of their respective properties, or the Company or any Material
Subsidiary Group shall fail generally to pay their respective debts as they
become due or shall be adjudicated insolvent; or the Company or any Material
Subsidiary Group shall take any action in furtherance of any such action;

(h)    a judgment not covered by insurance or indemnification, where the
indemnifying party has agreed to indemnify and is financially able to do so,
shall be entered by any court against the Company or any Material Subsidiary
Group for the payment of money which exceeds singly, or in the aggregate with
other such judgments, $400,000,000, or a warrant of attachment or execution or
similar process shall be issued or levied against property of the Company or any
Material Subsidiary Group which, together with all other such property of the
Company or any Material Subsidiary Group subject to other such process, exceeds
in value $400,000,000 in the aggregate, and if, within thirty (30) days after
the entry, issue or levy thereof, such judgment, warrant or process shall not
have been paid or discharged or stayed pending appeal or removed to bond, or if,
after the expiration of any such stay, such judgment, warrant or process, shall
not have been paid or discharged or removed to bond;

(i)    except to the extent that would not reasonably be expected to have a
Materially Adverse Effect collectively or individually, (i) there shall be at
any time any “accumulated funding deficiency,” as defined in ERISA or in
Section 412 of the Code, with respect to any Plan maintained by the Company, any
of its Subsidiaries or any ERISA Affiliate, or to which the Company, any of its
Subsidiaries or any ERISA Affiliate has any liabilities, or any trust created
thereunder; (ii) a trustee shall be appointed by a United States District Court
to administer any such Plan; (iii) PBGC shall institute proceedings to terminate
any such Plan; (iv) the Company, any of its Subsidiaries or any ERISA Affiliate
shall incur any liability to PBGC in connection with the termination of any such
Plan; or (v) any Plan or trust created under any Plan of the Company, any of its
Subsidiaries or any ERISA Affiliate shall engage in a “prohibited transaction”
(as such term is defined in Section 406 of ERISA or Section 4975 of the Code)
which would subject any such Plan, any trust created thereunder, any trustee or
administrator thereof, or any party dealing with any such Plan or trust to
material tax or penalty on “prohibited transactions” imposed by Section 502 of
ERISA or Section 4975 of the Code;

(j)    there shall occur (i) any acceleration of the maturity of any
Indebtedness of the Company or any Material Subsidiary in an aggregate principal
amount exceeding $400,000,000, or, as a result of a failure to comply with the
terms thereof, such Indebtedness shall otherwise have become due and payable
prior to its scheduled maturity; or (ii) any failure to make any payment when
due (after any applicable grace period) with respect to

 

-76-



--------------------------------------------------------------------------------

any Indebtedness of the Company or any Material Subsidiary (other than the
Obligations) in an aggregate principal amount exceeding $400,000,000;

(k)    any material Loan Document or any material provision thereof, shall at
any time and for any reason be declared by a court of competent jurisdiction to
be null and void, or a proceeding shall be commenced by the Company seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or the Company shall deny that it has
any liability or obligation for the payment of principal or interest purported
to be created under any Loan Document (other than in accordance with its terms);

(l)    there shall occur any Change of Control; or

(m)    so long as any Subsidiary of the Company is a Subsidiary Borrower, any
provision of Article11 shall for any reason cease to be valid and binding on or
enforceable against the Company, or the Company shall so state in writing.

Section 8.2    Remedies.

(a)    If an Event of Default specified in Section 8.1 (other than an Event of
Default under Section 8.1(f) or (g) hereof) shall have occurred and shall be
continuing, the Administrative Agent, at the request of the Majority Lenders but
subject to Section 9.3 hereof, shall (i) (A) terminate the Revolving Loan
Commitments and/or (B) declare the principal of and interest on the Loans and
the Notes, if any, and all other amounts owed to the Lenders, the Issuing Banks
and the Administrative Agent under this Agreement, the Notes and any other Loan
Documents to be forthwith due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived, anything
in this Agreement, the Notes or any other Loan Document to the contrary
notwithstanding, and the Revolving Loan Commitments shall thereupon forthwith
terminate, and (ii) require the Company to, and the Company shall thereupon,
deposit in an interest bearing account with the Administrative Agent, as Cash
Collateral for the Obligations, an amount equal to the maximum amount currently
or at any time thereafter available to be drawn on all outstanding Letters of
Credit in accordance with Section 2.15.

(b)    Upon the occurrence and continuance of an Event of Default specified in
Section 8.1(f) or (g) hereof, all principal, interest and other amounts due
hereunder and under the Notes, and all other Obligations, shall thereupon and
concurrently therewith become due and payable and the Revolving Loan Commitments
shall forthwith terminate and the principal amount of the Loans outstanding
hereunder shall bear interest at the Default Rate, and the Company shall
thereupon forthwith deposit in an interest bearing account with the
Administrative Agent, as Cash Collateral for the Obligations, an amount equal to
the maximum amount currently or at any time thereafter available to be drawn on
all outstanding Letters of Credit in accordance with Section 2.15, all without
any action by the Administrative Agent, the Lenders, the Majority Lenders, the
Issuing Banks, or any of them, and without presentment, demand, protest or other
notice of any kind, all of which are expressly waived, anything in this
Agreement or in the other Loan Documents to the contrary notwithstanding;
provided, that in the case of an actual or deemed entry of an order for relief
under the Federal Bankruptcy Code with

 

-77-



--------------------------------------------------------------------------------

respect to any Subsidiary Borrower, all principal, interest and other amounts
due hereunder and under the Notes, and all other Obligations of such Subsidiary
Borrower, shall thereupon and concurrently therewith become due and payable and
the principal amount of the Loans outstanding hereunder shall bear interest at
the Default Rate.

(c)    Upon acceleration of the Loans, as provided in Section 8.2(a) or
(b) hereof, the Administrative Agent, the Issuing Banks and the Lenders shall
have all of the post-default rights granted to them, or any of them, as
applicable under the Loan Documents and under Applicable Law.

(d)    The rights and remedies of the Administrative Agent, the Issuing Banks
and the Lenders hereunder shall be cumulative, and not exclusive.

(e)    In the event that the Administrative Agent establishes a cash collateral
account as contemplated by this Section 8.2, the Administrative Agent shall
invest all funds in demand deposit bank accounts in U.S. financial institutions
that are either member banks of the Federal Reserve system or state-chartered
banks regulated by the FDIC). The Company hereby acknowledges and agrees that
any interest earned on such funds shall be retained by the Administrative Agent
as additional collateral for the Obligations. Upon satisfaction in full of all
Obligations and the termination of the Commitments, the Administrative Agent
shall pay any amounts then held in such account to the Company.

Section 8.3    Payments Subsequent to Declaration of Event of Default.
Subsequent to the acceleration of the Loans under Section 8.2 hereof, payments
and prepayments (but, for the avoidance of doubt, not Cash Collateral) under
this Agreement made to the Administrative Agent, the Issuing Banks and the
Lenders or otherwise received by any of such Persons shall be paid over to the
Administrative Agent (if necessary) and distributed by the Administrative Agent
as follows: first, to the Administrative Agent’s, Lenders’ and Issuing Banks’
reasonable costs and expenses, if any, incurred in connection with the
collection of such payment or prepayment, including, without limitation, all
amounts under Section 12.2(b) hereof; second, to the Administrative Agent and
the Issuing Banks for any fees hereunder or under any of the other Loan
Documents then due and payable; third, to the Lenders pro rata on the basis of
their respective unpaid principal amounts (except as provided in Section 2.2(e)
hereof), for the payment of any unpaid interest which may have accrued on the
Obligations and any fees hereunder or under any of the other Loan Documents then
due and payable; fourth, to the Lenders pro rata until all Loans have been paid
in full and participations in the Letters of Credit purchased by the Lenders
pursuant to Section 2.13(d) hereof shall be paid on a pro rata basis with the
Loans), for the payment of the Loans (including the aforementioned obligations
under Hedge Agreements and participations in the Letters of Credit); fifth, to
the Lenders pro rata on the basis of their respective unpaid amounts, for the
payment of any other unpaid Obligations; and sixth, to the Company or as
otherwise required by Applicable Law.

ARTICLE 9 - THE ADMINISTRATIVE AGENT

 

-78-



--------------------------------------------------------------------------------

Section 9.1    Appointment and Authorization. Each of the Lenders and the
Issuing Banks hereby irrevocably appoints Toronto Dominion (Texas) LLC to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Banks, and the
Borrowers shall not have rights as a third party beneficiary of any of such
provisions.

Section 9.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.3    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law , including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any debtor relief law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall

 

-79-



--------------------------------------------------------------------------------

be necessary, under the circumstances as provided in Sections 12.12 and 8.2) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Company, a Lender, the Swingline Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.5    Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing Banks
and the Company. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right to appoint a successor, which shall (i) be a bank
with (A) an office in the United States, or an Affiliate of a bank with an
office in the United States, and (B) combined capital and reserves in excess of
$250,000,000 (clauses (A) and (B) together, the “Agent Qualifications”) and
(ii) so long as no Event of Default is continuing, be reasonably acceptable to
Company. If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders and the Issuing Banks and
in consultation with the Company, appoint a successor Administrative Agent
meeting the Agent Qualifications.

 

-80-



--------------------------------------------------------------------------------

Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition thereof, the Majority Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and appoint a successor
Administrative Agent meeting the Agent Qualifications and which, so long as no
Event of Default is continuing, is reasonably acceptable to Company. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Majority Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c)    With effect from, as applicable, the Resignation Effective Date or the
Removal Effective Date (1) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the Issuing Banks under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuing Bank directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 12.2 and 12.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(d)    Any resignation by Toronto Dominion (Texas) LLC as Administrative Agent
pursuant to this Section shall also constitute the resignation of Toronto
Dominion as an Issuing Bank and Swingline Lender. If Toronto Dominion resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Revolving Loans (in the form of Base Rate Advances)
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.17(c). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank or Swingline Lender, as applicable, (ii) the retiring Issuing Bank
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Bank shall issue letters of credit in

 

-81-



--------------------------------------------------------------------------------

substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

Section 9.6    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.7    Indemnification. The Lenders severally, and not jointly, agree to
indemnify the Administrative Agent (to the extent not reimbursed by the Company
but without effecting the Company’s obligations with respect thereto) pro rata
according to their respective Commitment Ratios, from and against any and all
liabilities, obligations, losses (other than the loss of principal, interest and
fees hereunder in the event of a bankruptcy or out-of-court ‘work-out’ of the
Loans), damages, penalties, actions, judgments, suits, or reasonable
out-of-pocket costs, expenses (including, without limitation, fees and
disbursements of experts, agents, consultants and counsel), or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement or any other Loan Document or any action taken or omitted by the
Administrative Agent under this Agreement, any other Loan Document, or any other
document contemplated by this Agreement, except that no Lender shall be liable
to the Administrative Agent for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, or reasonable
out-of-pocket costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Administrative Agent as determined by a
final, non-appealable judicial order of a court having jurisdiction over the
subject matter.

Section 9.8    No Responsibilities of the Agents. Notwithstanding any provision
to the contrary contained elsewhere herein or in any other Loan Document, the
Syndication Agent, the Joint Lead Arrangers and the Joint Bookrunners (as set
forth on the cover page hereof) shall not have any duties or responsibilities,
nor shall the Syndication Agent or any of the Joint Lead Arrangers or Joint
Bookrunners have or be deemed to have any fiduciary relationship with any Lender
or participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Syndication Agent or any of the Joint
Lead Arrangers or Joint Bookrunners.

Section 9.9    Lender ERISA Matters. Each Lender represents and warrants as of
the date hereof to the Administrative Agent and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, for the
benefit of the Company or any other Borrower, that such Lender is not and will
not be (i) an employee benefit plan subject to Title I

 

-82-



--------------------------------------------------------------------------------

of ERISA, (ii) a plan or account subject to Section 4975 of the Internal Revenue
Code; (iii) an entity deemed to hold “plan assets” of any such plans or accounts
for purposes of ERISA or the Internal Revenue Code that is using “plan assets”
of any such plans or accounts to fund or hold Loans or perform its obligations
under this Agreement; or (iv) a “governmental plan” within the meaning of ERISA.

ARTICLE 10 - CHANGES IN CIRCUMSTANCES

AFFECTING LIBOR ADVANCES AND INCREASED COSTS

Section 10.1    LIBOR Basis Determination Inadequate or Unfair. (1) If with
respect to any proposed LIBOR Advance for any Interest Period, (a) the Majority
Lenders notify the Administrative Agent that the Eurocurrency Rate for any
Interest Period for such Advance will not adequately reflect the cost to such
Lenders of making, funding or maintaining their LIBOR Advances for such Interest
Period, or (b) the Administrative Agent determines after consultation with the
Lenders that adequate and fair means do not exist for determining the LIBOR
Basis, the Administrative Agent shall forthwith give notice thereof to the
Borrowers and the Lenders, whereupon until the Administrative Agent notifies the
Borrowers that the circumstances giving rise to such situation no longer exist,
the obligations of any affected Lender to make its portion of such LIBOR
Advances shall be suspended and each affected Lender shall make its portion of
such LIBOR Advance as a Base Rate Advance.

(2)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (1)(b) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (1)(b) have not arisen but either
(w) the supervisor for the administrator of LIBOR has made a public statement
that the administrator of LIBOR is insolvent (and there is no successor
administrator that will continue publication of LIBOR), (x) the administrator of
LIBOR has made a public statement identifying a specific date after which LIBOR
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of LIBOR), (y) the
supervisor for the administrator of LIBOR has made a public statement
identifying a specific date after which LIBOR will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of LIBOR or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Company shall endeavor to establish an alternate rate of interest
to LIBOR that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 12.12, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date such
amendment is provided to the Lenders, a written notice from the Majority Lenders
stating that such Majority Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (2) (but, in
the case of the

 

-83-



--------------------------------------------------------------------------------

circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 10.1(2), only to the extent LIBOR for such
Interest Period is not available or published at such time on a current basis),
(x) any Request for Advance requesting a Conversion of any Base Rate Advance to,
or continuation of any Base Rate Advance as, a LIBOR Advance shall be
ineffective and (y) if any Request for Advance requests a LIBOR Advance, such
Advance shall be made as an Base Rate Advance.

Section 10.2    Illegality. If, after the date hereof, the adoption of any
Applicable Law, or any change in any Applicable Law (whether adopted before or
after the Restatement Date), or any change in interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any directive (whether or not having the force of law) of any such
authority, central bank or comparable agency, shall make it unlawful or
impossible for any Lender to make, maintain or fund its portion of such LIBOR
Advances, such Lender shall so notify the Administrative Agent, and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrowers. Before giving any notice to the Administrative Agent pursuant
to this Section 10.2, such Lender shall designate a different lending office if
such designation will avoid the need for giving such notice and will not, in the
sole reasonable judgment of such Lender, be otherwise materially disadvantageous
to such Lender. Upon receipt of such notice, notwithstanding anything contained
in Article 2 hereof, the relevant Borrowers shall repay in full the then
outstanding principal amount of such Lender’s portion of each affected LIBOR
Advance, together with accrued interest thereon, on either (a) the last day of
the then current Interest Period applicable to such affected LIBOR Advances if
such Lender may lawfully continue to maintain and fund its portion of such LIBOR
Advance to such day or (b) immediately if such Lender may not lawfully continue
to fund and maintain its portion of such affected LIBOR Advances to such day.
Concurrently with repaying such portion of each affected LIBOR Advance, any
Borrower may borrow a Base Rate Advance from such Lender, whether or not it
would have been entitled to effect such borrowing, and such Lender shall make
such Advance, if so requested, in an amount such that the outstanding principal
amount of the Advance shall equal the outstanding principal amount of the
affected LIBOR Advance of such Lender immediately prior to such repayment.

Section 10.3    Increased Costs and Additional Amounts.

(a)    If after the date hereof, the adoption of any Applicable Law, or any
change in any Applicable Law (whether adopted before or after the Restatement
Date), or any interpretation or change in interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof or compliance by any Lender
with any directive issued after the Restatement Date (whether or not having the
force of law) of any such authority, central bank or comparable agency:

(i)    shall subject any Lender to any Tax with respect to its obligation to
make its portion of LIBOR Advances, or its portion of other Advances, or shall
change the basis of taxation of payments to any Lender of the principal of or
interest on its portion of LIBOR Advances or in respect of any other amounts due
under this

 

-84-



--------------------------------------------------------------------------------

Agreement, or its obligation to make its portion of Advances (except for changes
with respect to Taxes imposed on the revenues or net income of such Lender, and
except for any Taxes referred to in Section 10.3(b) hereof); or

(ii)    shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in an applicable Eurocurrency Reserve Percentage),
special deposit, capital adequacy or liquidity, assessment or other requirement
or condition against assets of, deposits with or for the account of, or
commitments or credit extended by, any Lender or shall impose on any Lender or
the London interbank borrowing market any other condition affecting its
obligation to make its portion of such LIBOR Advances or its portion of existing
Advances;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any of its portion of such LIBOR Advances, or to reduce
the amount of any sum received or receivable by such Lender under this Agreement
or under its Note, if any, with respect thereto, then, within ten (10) days
after demand by such Lender, the relevant Borrowers agree to pay to such Lender
such additional amount or amounts as will compensate such Lender on an after-tax
basis for such increased costs; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be enacted, adopted or issued after the date hereof,
regardless of the date enacted, adopted or issued.

(b)    Except as required by Applicable Law, all payments made by any Borrower
under this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income or other similar
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Taxes”), now or hereafter imposed, levied, collected, withheld or assessed by
any governmental authority, excluding any Taxes imposed on a Lender by reason of
any connection between the Lender and the taxing jurisdiction other than a
connection that is solely attributable to executing, delivering, performing or
enforcing this Agreement and receiving payments hereunder. If any such
non-excluded Taxes (collectively, the “Non-Excluded Taxes”) are required to be
withheld or deducted from any such payment, the relevant Borrower shall pay such
additional amounts as may be necessary to ensure that the net amount actually
received by a Lender after such withholding or deduction is equal to the amount
that the Lender would have received had no such withholding or deduction been
required; provided, however, that the relevant Borrower shall not be required to
increase any such amounts payable to any Lender if such Lender fails to comply
with the requirements of Section 2.12 hereof; provided, further, that the
relevant Borrower shall not be required to pay any additional amounts in respect
of Taxes imposed under FATCA, provided, further, that the Borrowers shall not be
required to pay any U.S. withholding Taxes imposed on amounts payable to or for
the account of any Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment or (ii) such Lender changes its
lending office, except, in

 

-85-



--------------------------------------------------------------------------------

each case, to the extent that, pursuant to this Section 10.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office. Whenever any Non-Excluded Taxes are payable by the
relevant Borrower, as promptly as possible thereafter the relevant Borrower
shall send to the Administrative Agent for its own account or for the account of
such Lender, as the case may be, a certified copy of an original official
receipt received by the relevant Borrower showing payment thereof. If the
relevant Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fail to remit to the Administrative Agent the
required receipts or other documentary evidence, the relevant Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as result of any such failure. The relevant Borrower shall make any
payments required pursuant to the immediately preceding sentence within thirty
(30) days after receipt of written demand therefor from the Administrative Agent
or any Lender, as the case may be. The agreements set forth in this Section 10.3
shall survive the termination of this Agreement and the payment of the
Obligations. Each Lender will promptly notify the Borrowers and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 10.3 and will designate a different lending office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender made in good faith, be otherwise
disadvantageous to such Lender.

(c)    Any Lender claiming compensation under this Section 10.3 shall provide
the relevant Borrower with a written certificate setting forth the additional
amount or amounts to be paid to it hereunder and calculations therefor in
reasonable detail. Such certificate shall be presumptively correct absent
manifest error. In determining such amount, such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 10.3
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that, other than in respect of Taxes, no Borrower shall
be required to compensate a Lender pursuant to the foregoing provisions of this
Section if the circumstances giving rise to such compensation occurred more than
six (6) months prior to the date that such Lender notifies the Borrowers of such
circumstances and of such Lender’s intention to claim compensation therefor
(except that, if such circumstances are retroactive, then the six (6) month
period referred to above shall be extended to include the period of retroactive
effect thereof). If any Lender demands compensation under this Section 10.3, the
relevant Borrowers may at any time, upon at least five (5) Business Days’ prior
notice to such Lender, prepay in full such Lender’s portion of the then
outstanding LIBOR Advances, together with accrued interest and fees thereon to
the date of prepayment, along with any reimbursement required under Section 2.9
hereof and this Section 10.3. Concurrently with prepaying such portion of LIBOR
Advances the relevant Borrower may, whether or not then entitled to make such
borrowing, borrow a Base Rate Advance, or a LIBOR Advance not so affected, from
such Lender, and such Lender shall, if so requested, make such Advance in an
amount such that the outstanding principal amount of such Advance shall equal
the outstanding principal amount of the affected LIBOR Advance of such Lender
immediately prior to such prepayment.

 

-86-



--------------------------------------------------------------------------------

(d)    The relevant Borrowers shall pay any present or future stamp, transfer or
documentary Taxes or any other excise or property Taxes that may be imposed in
connection with the execution, delivery or registration of this Agreement or any
other Loan Documents.

(e)    If any party receives a refund of any Taxes for which it has been
indemnified pursuant to this Section 10.3, it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (e) (plus any penalties,
interest or other charges imposed by the relevant governmental authority) in the
event that such indemnified party is required to repay such refund to such
governmental authority. Notwithstanding anything to the contrary in this
paragraph (e), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (e) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Section 10.4    Effect On Other Advances. If notice has been given pursuant to
Section 10.1, 10.2 or 10.3 hereof suspending the obligation of any Lender to
make its portion of any LIBOR Advance, or requiring such Lender’s portion of
LIBOR Advances to be repaid or prepaid, then, unless and until such Lender
notifies the Borrowers that the circumstances giving rise to such repayment no
longer apply, all amounts which would otherwise be made by such Lender as its
portion of LIBOR Advances shall be instead as Base Rate Advances, unless
otherwise notified by the relevant Borrowers.

Section 10.5    Claims for Increased Costs and Taxes; Replacement Lenders. In
the event that any Lender shall (v) decline to make LIBOR Advances pursuant to
Sections 10.1 and 10.2 hereof, (w) have notified the Borrowers that it is
entitled to claim compensation pursuant to Section 10.3, 2.8, 2.9 or 2.11 hereof
or is unable to complete the form required or is subject to withholding on
account of any Tax, (x) not consent to any request for an extension of the
Maturity Date pursuant to Section 2.18 hereof or (y) become a Defaulting Lender
(each such lender being an “Affected Lender”), the relevant Borrower at its own
cost and expense may designate a replacement lender (a “Replacement Lender”) to
assume the Revolving Loan Commitments and the obligations of any such Affected
Lender hereunder, and to purchase the outstanding Loans of such Affected Lender
and such Affected Lender’s rights hereunder and with respect thereto, and within
ten (10) Business Days of such designation the Affected Lender shall (a) sell to
such Replacement Lender, without recourse upon, warranty by or expense to such
Affected Lender, by way of an Assignment and Assumption substantially in the
form of Exhibit F attached hereto, for a purchase price equal to (unless such
Lender agrees to a lesser amount) the outstanding principal amount of the Loans
of such Affected Lender, plus all interest accrued

 

-87-



--------------------------------------------------------------------------------

and unpaid thereon and all other amounts owing to such Affected Lender
hereunder, including without limitation, payment by the relevant Borrower of any
amount which would be payable to such Affected Lender pursuant to Section 2.9
hereof (provided that the administrative fee set forth in Section 12.4(b)(iv)
shall not apply to an assignment described in this clause (a)), and (b) assign
the Revolving Loan Commitments of such Affected Lender and upon such assumption
and purchase by the Replacement Lender, such Replacement Lender shall be deemed
to be a “Lender” for purposes of this Agreement and such Affected Lender shall
cease to be a “Lender” for purposes of this Agreement and shall no longer have
any obligations or rights hereunder (other than any obligations or rights which
according to this Agreement shall survive the termination of the Revolving Loan
Commitments); provided that the relevant Borrower shall not replace any
Defaulting Lender during the continuance of any Default.

ARTICLE 11 - GUARANTY

Section 11.1    Unconditional Guaranty.

The Company hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations
of each other Borrower now or hereafter existing under or in respect of this
Agreement and the other Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such obligations being
the “Guaranteed Obligations”), and agrees to pay any and all documented
out-of-pocket expenses (including, without limitation, reasonable and documented
fees and out-of-pocket expenses of counsel) incurred by the Administrative Agent
or any Lender in enforcing any rights under this Agreement. Without limiting the
generality of the foregoing, the Company’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by such
Borrower to the Administrative Agent or any Lender under or in respect of this
Agreement and the other Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Borrower. This is a guaranty
of payment and not collection.

Section 11.2    Guaranty Absolute. (a) The Company guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any Lender with respect
thereto. The obligations of the Company under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other obligations of any other
Borrower under or in respect of this Agreement and the other Loan Documents, and
a separate action or actions may be brought and prosecuted against the Company
to enforce this Guaranty, irrespective of whether any action is brought against
any Borrower or whether any Borrower is joined in any such action or actions.
The liability of the Company under this Guaranty shall be irrevocable, absolute
and

 

-88-



--------------------------------------------------------------------------------

unconditional irrespective of, and the Company hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

(i)    any lack of validity or enforceability of this Agreement, any other Loan
Document or any agreement or instrument relating thereto;

(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Borrower under or in respect of this Agreement and the other Loan Documents,
or any other amendment or waiver of or any consent to departure from this
Agreement or any other Loan Document, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Borrower or any of its Subsidiaries or otherwise;

(iii)    any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(iv)    any manner of application of any collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement and the other Loan Documents or
any other assets of any Borrower or any of its Subsidiaries;

(v)    any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(vi)    any failure of the Administrative Agent or any Lender to disclose to the
Company any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Borrower now
or hereafter known to the Administrative Agent or such Lender (the Company
waiving any duty on the part of the Administrative Agent and the Lenders to
disclose such information);

(vii)    the failure of any other Person to execute or deliver any other
guaranty or agreement or the release or reduction of liability of the Company or
other guarantor or surety with respect to the Guaranteed Obligations; or

(viii)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, any Borrower or any other guarantor or surety.

(b)    This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Administrative Agent or any
Lender or any other Person upon

 

-89-



--------------------------------------------------------------------------------

the insolvency, bankruptcy or reorganization of any Borrower or otherwise, all
as though such payment had not been made.

Section 11.3    Waivers and Acknowledgments(a) . To the maximum extent permitted
by Applicable Law:

(a)    The Company hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Administrative Agent or any Lender protect, secure, perfect
or insure any Lien or any property subject thereto or exhaust any right or take
any action against any Borrower or any other Person or any collateral.

(b)    The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c)    The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against any Borrower, any other guarantor or
any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.

(d)    The Company hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Lender to disclose to the Company any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Borrower or
any of its Subsidiaries now or hereafter known by the Administrative Agent or
such Lender.

(e)    The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 11.2 and this
Section 11.3 are knowingly made in contemplation of such benefits.

Section 11.4    Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Administrative Agent or
any Lender against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider

 

-90-



--------------------------------------------------------------------------------

guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash, all Letters of Credit
shall have expired or been terminated and the Commitments shall have expired or
been terminated. If any amount shall be paid to the Company in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the latest Maturity Date and (c) the latest
date of expiration or termination of all Letters of Credit, such amount shall be
received and held in trust for the benefit of the Administrative Agent and the
Lenders, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of this Agreement and the other Loan Documents, or to be held as collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising. If (i) the Company shall make payment to the Administrative
Agent or any Lender of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash, (iii) the latest Maturity Date shall have
occurred and (iv) all Letters of Credit shall have expired or been terminated,
the Administrative Agent and the Lenders will, at the Company’s request and
expense, execute and deliver to the Company appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Company of an interest in the Guaranteed
Obligations resulting from such payment made by the Company pursuant to this
Guaranty.

Section 11.5    Subordination. The Company hereby subordinates any and all
debts, liabilities and other obligations owed to the Company by any Borrower
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 11.5:

(a)    Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), and after notice from the
Administrative Agent not to accept such payments, the Company may receive
regularly scheduled payments from such Borrower on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), however, unless the Majority Lenders
otherwise agree, the Company shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to such Borrower, the Company agrees that the
Administrative Agent and the Lenders shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding (“Post Petition
Interest”)) before the Company receives payment of any Subordinated Obligations.

 

-91-



--------------------------------------------------------------------------------

(c)    Turn-Over. After the occurrence and during the continuance of any Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to such Borrower), the Company shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent
and the Lenders and deliver such payments to the Administrative Agent on account
of the Guaranteed Obligations (including all Post Petition Interest), together
with any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of the Company under the other
provisions of this Guaranty.

(d)    Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to such Borrower), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of the Company, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require the Company (A) to collect
and enforce, and to submit claims in respect of, Subordinated Obligations and
(B) to pay any amounts received on such obligations to the Administrative Agent
for application to the Guaranteed Obligations (including any and all Post
Petition Interest) until the payment in full of the Guaranteed Obligations.

Section 11.6    Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the latest Maturity Date and (iii) the
latest date of expiration or termination of all Letters of Credit, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Administrative Agent and the Lenders and
their successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, the Administrative Agent or
any Lender may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Advances owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to the Administrative Agent or
such Lender herein or otherwise, in each case as and to the extent provided in
Section 12.4.

ARTICLE 12 - MISCELLANEOUS

Section 12.1    Notices.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications

 

-92-



--------------------------------------------------------------------------------

expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i)    if to any Borrower, the Administrative Agent, the Swingline Lender or any
Issuing Bank, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 5; and

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified to the Administrative Agent
(including, as appropriate, notices delivered solely to the Person designated by
a Lender for the delivery of notices that may contain material non-public
information relating to the Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent and the Company,
provided that the foregoing shall not apply to notices to any Lender, the
Swingline Lender or the Issuing Banks pursuant to Article 2 if such Lender,
Swingline Lender or such Issuing Bank, as applicable, has notified the
Administrative Agent and the Company that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE

 

-93-



--------------------------------------------------------------------------------

ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower, any Lender, any Issuing Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Company’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Lender, any Issuing Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the Swingline Lender and each Issuing Bank may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the Swingline Lender and the Issuing Banks.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and Applicable Law, including United States Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Swingline Lender, the Issuing Banks and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the Swingline Lender, each Issuing Bank, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company.

 

-94-



--------------------------------------------------------------------------------

All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 12.2    Expenses. The Borrowers will promptly pay, or reimburse:

(a)    all reasonable and documented out-of-pocket expenses of the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Agreement and the other Loan Documents, and the
transactions contemplated hereunder and thereunder any amendments, waivers and
consents associated therewith, including, without limitation, the reasonable and
documented fees and disbursements of Shearman & Sterling LLP, special counsel
for the Administrative Agent; and

(b)    all documented out-of-pocket costs and expenses of the Administrative
Agent, the Lenders, the Swingline Lender and the Issuing Banks of enforcement
under this Agreement or the other Loan Documents and all documented
out-of-pocket costs and expenses of collection if an Event of Default occurs in
the payment of the Notes, which in each case shall include, without limitation,
reasonable fees and out-of-pocket expenses of one counsel for the Administrative
Agent, the Swingline Lender and the Issuing Banks and one counsel for all of the
Lenders.

Section 12.3    Waivers. The rights and remedies of the Administrative Agent,
the Lenders and the Issuing Banks under this Agreement and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies which
they would otherwise have. No failure or delay by the Administrative Agent, the
Majority Lenders, the Lenders, the Swingline Lender and the Issuing Banks, or
any of them, in exercising any right, shall operate as a waiver of such right.
No waiver of any provision of this Agreement or consent to any departure by the
Company or any of its Subsidiaries therefrom shall in any event be effective
unless the same shall be permitted by Section 12.13, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

Section 12.4    Assignment and Participation.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent, the Swingline Lender,
each Issuing Bank and each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement,

 

-95-



--------------------------------------------------------------------------------

expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Swingline Lender, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and Swingline
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender, no minimum amount
need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or an Affiliate of such Lender; and

 

-96-



--------------------------------------------------------------------------------

(C)    the consent of each Issuing Bank and the Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for each
assignment of Commitments.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in form and substance reasonably satisfactory to
the Administrative Agent.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates, or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person.

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
under this Agreement then due and owing by such Defaulting Lender to the
Administrative Agent, any Issuing Bank or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Commitment Ratio. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 10.3, 10.2 and 10.5 with

 

-97-



--------------------------------------------------------------------------------

respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the relevant Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. This Section 12.4(c) shall be construed so that the Obligations are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (and any other
relevant or successor provisions of the Code or Treasury Regulations promulgated
thereunder). The Register shall be available for inspection by the Company and
any Lender, as to its Commitments only, at any reasonable time and from time to
time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the Issuing Banks shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (ii)(A), (B)
or (C) of Section 12.12(a) that affects such Participant. Subject to subsection
(e) of this Section, the Borrowers agree that each Participant shall be entitled
to the benefits of Section 10.3 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section.

 

-98-



--------------------------------------------------------------------------------

A Participant shall not be entitled to receive any greater payment under
Section 10.3 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant. A Participant that would
be a foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.12 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Company, to
comply with Section 2.12 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans, or its other obligations under
any Loan Document) except each Lender that sells a participation shall make a
copy of the Participant Register available for the Borrower and the
Administrative Agent to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and the
Borrower, the Lenders and the Administrative Agent shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement, notwithstanding any notice to the contrary.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(f)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”)
sponsored by such Granting Lender, identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the relevant
Borrower, the option to provide to the relevant Borrower all or any part of any
Advance that such Granting Lender would otherwise be obligated to make to the
relevant Borrower pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Advance and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The Loans by an SPC hereunder shall be Revolving
Loans of the Granting Lender to the same extent, and as if, such Loans were made
by such Granting Lender. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender). In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it, solely in its capacity as a party hereto and
to any other Loan Document, will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or

 

-99-



--------------------------------------------------------------------------------

liquidation proceedings under the laws of the United States or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
Section 12.4, any SPC may (i) with notice to, but without the prior written
consent of, the relevant Borrower and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Advances to the Granting Lender or to any financial institutions (consented
to by the relevant Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Advances and (ii) disclose on a confidential basis any
non-public information relating to its Advances to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section 12.4(f) may not be amended without the
written consent of any SPC which has been designated in writing as provided in
the first sentence hereof and holds any outstanding Loans. The designation by a
Granting Lender of an SPC to fund Advances shall be deemed to be a
representation, warranty, covenant and agreement by such Granting Lender to the
Borrowers and all other parties hereunder that (A) the funding and maintaining
of such Advances by such SPC shall not constitute a “prohibited transaction” (as
such term is defined in Section 406 of ERISA or Section 4975 of the Code), and
(B) such designation, funding and maintenance would not result in any interest
requiring registration under the Securities Act of 1933, as amended, or
qualification under any state securities law. The SPC shall from time to time
provide to the relevant Borrower the tax and other forms required pursuant to
Section 2.12 hereof with respect to such SPC as though such SPC were a Lender
hereunder. In no event shall any Borrower or any Lender other than the Granting
Lender be obligated hereunder to pay any additional amounts under any provision
of this Agreement (pursuant to Article 10 hereof or otherwise) by reason of a
Granting Lender’s designation of an SPC or the funding or maintenance of
Advances by such SPC, in excess of amounts which the relevant Borrower would
have been obligated to pay if such Granting Lender had not made such designation
and such Granting Lender were itself funding and maintaining such Advances. The
Administrative Agent shall register the interest of any SPC in an Advance from
time to time on the Register maintained pursuant to Section 12.4(c) hereof.

(g)    Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
Toronto Dominion assigns all of its Revolving Loan Commitment and Loans pursuant
to subsection (b) above, Toronto Dominion may, (i) upon thirty (30) days’ notice
to the Company and the Lenders, resign as Issuing Bank and (ii) (i) upon thirty
(30) days’ notice to the Company, resign as Swingline Lender. In the event of
any such resignation as Issuing Bank or Swingline Lender, the Company shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swingline
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Toronto Dominion as Issuing
Bank or Swingline Lender, as the case may be. If Toronto Dominion resigns as
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
an Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as Issuing Bank and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Advances or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.13(c)). If Toronto Dominion resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make
Revolving

 

-100-



--------------------------------------------------------------------------------

Loans (in the form of Base Rate Advances) or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.17(c). Upon the appointment of
a successor Issuing Bank or Swingline Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank or Swingline Lender, and (b) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to Toronto Dominion to effectively assume the obligations of
Toronto Dominion with respect to such Letters of Credit.

Section 12.5    Indemnity. The Borrowers agree to indemnify and hold harmless
each Lender, the Administrative Agent, the Issuing Banks and each of their
respective Affiliates, employees, representatives, shareholders, partners,
agents, officers and directors (any of the foregoing shall be an “Indemnitee”)
from and against any and all claims, liabilities, obligations, losses, damages,
actions, reasonable and documented external attorneys’ fees and expenses (as
such fees and expenses are reasonably incurred), penalties, judgments, suits,
reasonable and documented out-of-pocket costs and demands by any third party,
including the costs of investigating and defending such claims, whether or not
the Company or the Person seeking indemnification is the prevailing party
(a) resulting from any breach or alleged breach by the Company of any
representation or warranty made hereunder or under any Loan Document; or
(b) otherwise arising out of (i) the Commitments or otherwise under this
Agreement, any Loan Document or any transaction contemplated hereby or thereby,
including, without limitation, the use of the proceeds of Loans hereunder in any
fashion by any Borrower or the performance of its obligations under the Loan
Documents, (ii) allegations of any participation by a Lender, the Administrative
Agent, an Issuing Bank or any of them, in the affairs of the Company or any of
its Subsidiaries, or allegations that any of them has any joint liability with
the Company for any reason and (iii) any claims against the Lenders, the
Administrative Agent, the Issuing Banks or any of them, by any shareholder or
other investor in or lender to any Borrower, by any brokers or finders or
investment advisers or investment bankers retained by such Borrower or by any
other third party, arising out of the Commitments or otherwise under this
Agreement, except to the extent that (A) the Person seeking indemnification
hereunder is determined in such case to have acted with gross negligence or
willful misconduct, in any case, by a final, non-appealable judicial order of a
court of competent jurisdiction or (B) such claims are for lost profits,
foreseeable and unforeseeable, consequential, special, incidental or indirect
damages or punitive damages. Upon receipt of notice in writing of any actual or
prospective claim, litigation, investigation or proceeding for which
indemnification is provided pursuant to the immediately preceding sentence (a
“Relevant Proceeding”), the recipient shall promptly notify the Administrative
Agent (which shall promptly notify the other parties hereto) thereof, and the
Company and the Lenders agree to consult, to the extent appropriate, with a view
to minimizing the cost to the Company of its obligations hereunder. The Company
shall be entitled, to the extent feasible, to participate in any Relevant
Proceeding and shall be entitled to assume the defense thereof with counsel of
the Company’s choice; provided, however, that such counsel shall be reasonably
satisfactory to such of the Indemnitees as are parties thereto; provided,
further, however, that, after the Company has assumed the defense of any
Relevant Proceeding, it will not settle, compromise or consent to the entry of
any order adjudicating or otherwise disposing of any claims against any
Indemnitee (1) if such settlement, compromise or order involves the payment of
money damages, except if the Company agrees, as between the

 

-101-



--------------------------------------------------------------------------------

Company and such Indemnitee, to pay such money damages, and, if not
simultaneously paid, to furnish such Indemnitee with satisfactory evidence of
its ability to pay the same, and (2) if such settlement, compromise or order
involves any relief against such Indemnitee other than the payment of money
damages, except with the prior written consent of such Indemnitee (which consent
shall not be unreasonably withheld). Notwithstanding the Company’s election to
assume the defense of such Relevant Proceeding, such of the Indemnitees as are
parties thereto shall have the right to employ separate counsel and to
participate in the defense of such action or proceeding at the expense of such
Indemnitee. The obligations of the Company under this Section 12.5 are in
addition to, and shall not otherwise limit, any liabilities which the Company
might otherwise have in connection with any warranties or similar obligations of
the Company in any other Loan Document. Notwithstanding the foregoing, this
Section 12.5 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

Section 12.6    Subsidiary Borrowers. (a) Designation. The Company may at any
time, and from time to time, upon not less than 15 Business Days’ notice in the
case of any Subsidiary so designated after the Effective Date, notify the
Administrative Agent that the Company intends to designate a Subsidiary as a
“Subsidiary Borrower” for purposes of this Agreement. On or after the date that
is 15 Business Days after such notice, upon delivery to the Administrative Agent
and each Lender of a Designation Letter duly executed by the Company and the
respective Subsidiary and substantially in the form of Exhibit H hereto, such
Subsidiary shall thereupon become a “Subsidiary Borrower” for purposes of this
Agreement and, as such, shall have all of the rights and obligations of a
Borrower hereunder. The Administrative Agent shall promptly notify each Lender
of the Company’s notice of such pending designation by the Company and the
identity of the respective Subsidiary. Following the giving of any notice
pursuant to this Section 12.6(a), if the designation of such Subsidiary Borrower
obligates the Administrative Agent or any Lender to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of the Administrative Agent or any Lender, supply such
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.

If the Company shall designate as a Subsidiary Borrower hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Administrative Agent and the Company, fulfill its
Commitment by causing an Affiliate or any foreign or domestic branch of such
Lender to act as the Lender in respect of such Subsidiary Borrower.

As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Subsidiary as a
Subsidiary Borrower, and in any event no later than five Business Days after the
delivery of such notice, for a Subsidiary Borrower that is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, establish credit
for the account of and/or do any business whatsoever with such Subsidiary
Borrower directly or through an Affiliate of such Lender as provided in the
immediately preceding paragraph (a “Protesting

 

-102-



--------------------------------------------------------------------------------

Lender”) shall so notify the Company and the Administrative Agent in writing.
With respect to each Protesting Lender, the Company shall, effective on or
before the date that such Subsidiary Borrower shall have the right to borrow
hereunder, either (A) notify the Administrative Agent and such Protesting Lender
that the Commitments of such Protesting Lender shall be terminated; provided
that such Protesting Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and/or Letter of Credit reimbursement
obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company or the relevant
Subsidiary Borrower (in the case of all other amounts), or (B) cancel its
request to designate such Subsidiary as a “Subsidiary Borrower” hereunder.

(b)    Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement and the Notes of
any Subsidiary Borrower then, so long as at the time no Request for Advance in
respect of such Subsidiary Borrower is outstanding, such Subsidiary’s status as
a “Subsidiary Borrower” shall terminate upon notice to such effect from the
Administrative Agent to the Lenders (which notice the Administrative Agent shall
give promptly upon its receipt of a request therefor from the Company).
Thereafter, the Lenders shall be under no further obligation to make any Loan
hereunder to such Subsidiary Borrower.

Section 12.7    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute one and the same instrument.

Section 12.8    Governing Law; Jurisdiction. (a) Governing Law. This Agreement
and the Notes shall be construed in accordance with and governed by the internal
laws of the State of New York applicable to agreements made and to be performed
the State of New York.

(b) Jurisdiction. Each Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender
or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Borrower or
its properties in the courts of any jurisdiction.

 

-103-



--------------------------------------------------------------------------------

(c)    Waiver of Venue. Each Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law. Each Subsidiary Borrower hereby agrees
that service of process may be made upon the Company and each Subsidiary
Borrower hereby irrevocably appoints the Company its authorized agent to accept
such service of process, and agrees that the failure of the Company to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
To the extent that each Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
Subsidiary Borrower hereby irrevocably waives such immunity in respect of its
obligations under this Agreement.

Section 12.9    Severability. To the extent permitted by law, any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

Section 12.10    Interest.

(a)    In no event shall the amount of interest due or payable hereunder or
under the Notes exceed the maximum rate of interest allowed by Applicable Law,
and in the event any such payment is inadvertently made by any Borrower or
inadvertently received by the Administrative Agent or any Lender, then such
excess sum shall be credited as a payment of principal, unless, if no Event of
Default shall have occurred and be continuing, the relevant Borrower shall
notify the Administrative Agent or such Lender, in writing, that it elects to
have such excess sum returned forthwith. It is the express intent hereof that
the Borrowers not pay and the Administrative Agent and the Lenders not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may legally be paid by the Borrowers under Applicable Law.

(b)    Notwithstanding the use by the Lenders of the Base Rate and the
Eurocurrency Rate as reference rates for the determination of interest on the
Loans, the Lenders shall be under no obligation to obtain funds from any
particular source in order to charge interest to the Borrowers at interest rates
related to such reference rates.

 

-104-



--------------------------------------------------------------------------------

Section 12.11    Table of Contents and Headings. The Table of Contents and the
headings of the various subdivisions used in this Agreement are for convenience
only and shall not in any way modify or amend any of the terms or provisions
hereof, nor be used in connection with the interpretation of any provision
hereof.

Section 12.12    Amendment and Waiver.

(a)    Neither this Agreement nor any Loan Document nor any term hereof or
thereof may be amended orally, nor may any provision hereof or thereof be waived
orally but only by an instrument in writing signed by or at the written
direction of:

(i)    except as set forth in (ii) and (iii) below, the Majority Lenders and, in
the case of any amendment, by the Company;

(ii)    with respect to (A) any increase in the amount of any Lender’s portion
of the Commitments or Commitment Ratios or any extension of any Lender’s
Commitments, (B) any reduction in the rate of, or postponement in the payment of
any interest or fees due hereunder or the payment thereof to any Lender without
a corresponding payment of such interest or fee amount by any Borrower, (C) (1)
any waiver of any Default due to the failure by any Borrower to pay any sum due
to any of the Lenders hereunder or (2) any reduction in the principal amount of
the Loans or the L/C Obligations without a corresponding payment, (D) any
release of any Borrower from this Agreement, except in connection with a merger,
sale or other disposition otherwise permitted hereunder (in which case, such
release shall require no further approval by the Lenders) and except, for the
avoidance of doubt, in the case of any Subsidiary Borrower, pursuant to
Section 12.6(b) above, (E) any amendment to the pro rata treatment of the
Lenders set forth in Section 8.3 hereof, (F) any amendment of this
Section 12.12, of the definition of Majority Lenders, or of any Section herein
to the extent that such Section requires action by all Lenders or the Issuing
Banks, (G) any subordination of the Loans in full to any other Indebtedness,
(H) any extension of the Maturity Date or any other scheduled maturity of any
Loan or the time for payment thereof (other than in accordance with
Section 2.18), or (I) a release of any Guaranty provided in Article 11 hereto,
the affected Lenders and in the case of an amendment, the Company, and, if
applicable, the Swingline Lender or Issuing Banks (it being understood that, for
purposes of this Section 12.12(a)(ii), changes to provisions of the Loan
Documents that relate only to one or more of the Revolving Loans shall be deemed
to “affect” only the Lenders holding such Loans); and

(iii)    (x) no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above to take
such action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document, (y) no amendment, waiver or consent shall,
unless in writing and signed by each Swingline Lender, in addition to the
Lenders required above to take such action, affect the rights or obligations of
the Swingline Lender under this Agreement, and (z) no amendment, waiver or
consent shall, unless in writing and signed by the Issuing Banks in addition to
the Lenders required above to take

 

-105-



--------------------------------------------------------------------------------

such action, adversely affect the rights or obligations of the Issuing Banks in
their capacities as such under this Agreement.

(b)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders, if the
consent of Majority Lenders is obtained, but the consent of the other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, at the Company’s
request (and at the Company’s sole cost and expense), a Replacement Lender
selected by the Company and reasonably acceptable to the Administrative Agent,
shall have the right to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Company’s request, sell
and assign to such Person, all of the Revolving Loan Commitments and all
outstanding Loans of such Non-Consenting Lenders for an amount equal to the
principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest and fees and other amounts due (including without limitation
amounts due to such Non-Consenting Lender pursuant to Section 2.9 hereof) or
outstanding to such Non-Consenting Lender through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment and
Assumption substantially in the form on Exhibit F attached hereto. Upon
execution of any Assignment and Assumption pursuant to this Section 12.12(c),
(i) the Replacement Lender shall be entitled to vote on any pending waiver,
amendment or consent in lieu of the Non-Consenting Lender replaced by such
Replacement Lender, (ii) such Replacement Lender shall be deemed to be a
“Lender” for purposes of this Agreement and (iii) such Non-Consenting Lender
shall cease to be a “Lender” for purposes of this Agreement and shall no longer
have any obligations or rights hereunder (other than any obligations or rights
which according to this Agreement shall survive the termination of the Revolving
Loan Commitments).

Section 12.13    Power of Attorney. Each Subsidiary of the Company may from time
to time authorize and appoint the Company as its attorney-in-fact to execute and
deliver (a) any amendment, waiver or consent in accordance with Section 12.1 on
behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary. Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Administrative Agent a power of attorney enforceable under
applicable law and any additional information to the Administrative Agent as
necessary to make such power of attorney the legal, valid and binding obligation
of such Subsidiary.

Section 12.14    Entire Agreement. Except as otherwise expressly provided
herein, this Agreement, the other Loan Documents and the other documents
described or contemplated

 

-106-



--------------------------------------------------------------------------------

herein or therein will embody the entire agreement and understanding among the
parties hereto and thereto and supersede all prior agreements and understandings
relating to the subject matter hereof and thereof.

Section 12.15    Other Relationships; No Fiduciary Relationships. No
relationship created hereunder or under any other Loan Document shall in any way
affect the ability of the Administrative Agent, each Issuing Bank and each
Lender to enter into or maintain business relationships with the Company or any
Affiliate thereof beyond the relationships specifically contemplated by this
Agreement and the other Loan Documents. The Company agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Company, its Subsidiaries and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the
Issuing Banks and their respective Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, any Lender, any Issuing
Bank or any of their respective Affiliates, and no such duty will be deemed to
have arisen in connection with any such transactions or communications.

Section 12.16    Directly or Indirectly. If any provision in this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person, whether or not expressly
specified in such provision.

Section 12.17    Reliance on and Survival of Various Provisions. All covenants,
agreements, statements, representations and warranties made by the Company
herein or in any certificate delivered pursuant hereto shall (a) be deemed to
have been relied upon by the Administrative Agent, each of the Lenders, the
Swingline Lender and each Issuing Bank notwithstanding any investigation
heretofore or hereafter made by them and (b) survive the execution and delivery
of this Agreement and shall continue in full force and effect so long as any
Loans are outstanding and unpaid. Any right to indemnification hereunder,
including, without limitation, rights pursuant to Sections 2.9, 2.11, 10.3, 12.2
and 12.5 hereof, shall survive the termination of this Agreement and the payment
and performance of all Obligations.

Section 12.18    Senior Debt. The Obligations are intended by the parties hereto
to be senior in right of payment to any Indebtedness of the Company that by its
terms is subordinated to any other Indebtedness of the Company.

Section 12.19    Obligations. The obligations of the Administrative Agent, each
of the Lenders and each of the Issuing Banks hereunder are several, not joint.

Section 12.20    Confidentiality. The Administrative Agent, the Lenders, the
Swingline Lender and the Issuing Banks shall hold confidentially all non-public
and proprietary information and all other information designated by the Company
as confidential, in each case, obtained from the Company or its Affiliates
pursuant to the requirements of this Agreement in accordance with their
customary procedures for handling confidential information of this nature and in
accordance with safe and sound lending practices; provided, however, that the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Banks
may make disclosure of any such information (a) to their examiners, Affiliates,
outside auditors, counsel,

 

-107-



--------------------------------------------------------------------------------

consultants, appraisers, agents, other professional advisors, any credit
insurance provider relating to the Borrowers and their obligations and any
direct or indirect contractual counterparty in swap agreements or such
counterparty’s professional advisor in connection with this Agreement or as
reasonably required by any proposed syndicate member or any proposed transferee
or participant in connection with the contemplated transfer of any Note or
participation therein (including, without limitation, any pledgee referred to in
Section 12.4(e) hereof), in each case, so long as any such Person (other than
any examiners) receiving such information is advised of the provisions of this
Section 12.20 and agrees to be bound thereby, (b) as required or requested by
any governmental authority or self-regulatory body or representative thereof or
in connection with the enforcement hereof or of any Loan Document or related
document or (c) pursuant to legal process or with respect to any litigation
between or among the Company and any of the Administrative Agent, the Lenders,
the Swingline Lender or the Issuing Banks. In no event shall the Administrative
Agent, any Lender, the Swingline Lender or any Issuing Bank be obligated or
required to return any materials furnished to it by the Company. The foregoing
provisions shall not apply to the Administrative Agent, any Lender, the
Swingline Lender or any Issuing Bank with respect to information that (i) is or
becomes generally available to the public (other than through the Administrative
Agent, such Lender, the Swingline Lender or such Issuing Bank), (ii) is already
in the possession of the Administrative Agent, such Lender, the Swingline Lender
or such Issuing Bank on a non-confidential basis, or (iii) comes into the
possession of the Administrative Agent, such Lender, the Swingline Lender or
such Issuing Bank from a source other than the Company or its Affiliates in a
manner not known to the Administrative Agent, such Lender, the Swingline Lender
or such Issuing Bank to involve a breach of a duty of confidentiality owing to
the Company or its Affiliates.

Section 12.21    Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at the Administrative Agent’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.

(b)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in an Alternative Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Alternative Currency
with Dollars at the Administrative Agent’s principal office in London at 11:00
A.M. (London time) on the Business Day preceding that on which final judgment is
given.

(c)    The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the

 

-108-



--------------------------------------------------------------------------------

applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.

Section 12.22    Substitution of Currency. If a change in any Alternative
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement (including,
without limitation, the definition of Eurocurrency Rate) will be amended to the
extent determined by the Administrative Agent (acting reasonably and in
consultation with the Company) to be necessary to reflect the change in currency
and to put the Lenders and the Borrowers in the same position, so far as
possible, that they would have been in if no change in such Alternative Currency
had occurred.

Section 12.23    Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Advances
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

Section 12.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
other Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under

 

-109-



--------------------------------------------------------------------------------

any Loan Document, to the extent such liability is unsecured, may be subject to
the Write-Down and Conversion Powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE 13 - WAIVER OF JURY TRIAL

Section 13.1    Waiver of Jury Trial. EACH OF THE COMPANY, EACH SUBSIDIARY
BORROWER AND THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE LENDERS, HEREBY
AGREE, TO THE EXTENT PERMITTED BY LAW, TO WAIVE AND HEREBY WAIVE THE RIGHT TO A
TRIAL BY JURY IN ANY COURT AND IN ANY ACTION OR PROCEEDING OF ANY TYPE IN WHICH
THE COMPANY, ANY SUBSIDIARY BORROWER, ANY OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE SWINGLINE LENDER, ANY OF THE ISSUING BANKS, OR ANY OF THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS
ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT, ANY OF THE NOTES OR THE
OTHER LOAN DOCUMENTS AND THE RELATIONS AMONG THE PARTIES LISTED IN THIS SECTION
13.1. EXCEPT AS PROHIBITED BY LAW, EACH PARTY TO THIS AGREEMENT WAIVES ANY
RIGHTS IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THIS
SECTION, ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH PARTY TO THIS
AGREEMENT (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
ADMINISTRATIVE AGENT, THE SWINGLINE LENDER, ANY ISSUING BANK OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK, THE SWINGLINE LENDER OR ANY LENDER WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND EACH OTHER LOAN

 

-110-



--------------------------------------------------------------------------------

DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCLOSED BY AND TO THE
PARTIES AND THE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN
ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF
THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

-111-



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENT AMOUNTS

 

Entity   

Revolving Loan
Commitment

 

    

Commitment
Ratio

 

    L/C Commitment   The Toronto-Dominion Bank, New York Branch     
$211,000,000        7.03 %      $25,000,000   Mizuho Bank, Ltd.     
$211,000,000        7.03 %      $25,000,000   Bank of America, N.A.     
$211,000,000        7.03 %      $25,000,000   Barclays Bank PLC     
$211,000,000        7.03 %      $25,000,000   Citibank, N.A.      $211,000,000  
     7.03 %      $25,000,000   JP Morgan Chase Bank, N.A.      $211,000,000     
  7.03 %      $25,000,000   MUFG Bank, Ltd.      $126,600,000        4.22 %     
$15,000,000   Morgan Stanley Bank, N.A.      $84,400,000        2.81 %     
$10,000,000   Royal Bank of Canada      $211,000,000        7.03 %     
$25,000,000   Banco Bilbao Vizcaya Argentaria, S.A. New York Branch     
$175,000,000        5.83 %          Banco Santander, S.A., New York Branch     
$175,000,000        5.83 %          The Bank of Nova Scotia      $175,000,000  
     5.83 %          Societe Generale      $175,000,000        5.83 %         
Sumitomo Mitsui Banking Corporation      $175,000,000        5.83 %         
Goldman Sachs Bank USA      $138,000,000        4.60 %          Commerzbank AG,
New York Branch      $137,000,000        4.57 %          ING Capital LLC     
$107,000,000        3.57 %          CoBank ACB      $55,000,000        1.83 %   
                                  Total      $3,000,000,000        100.00 %     
$200,000,000  



--------------------------------------------------------------------------------

SCHEDULE 2

EXISTING LETTERS OF CREDIT

USD $

 

Issuer    LC Number    Amount    Issued    Expiration
Date

Bank of America, N.A.

   T00000068074976    $343,400.00    6/7/2012    6/1/2020

Bank of America, N.A.

   T00000003029729    $20,000.00    9/26/2000      9/26/2020

Bank of America, N.A.

   T00000068089625    $5,000.00    1/30/2013    1/17/2020

Bank of America, N.A.

   T00000068088958    $31,376.00    2/8/2013    12/19/2019  

Bank of America, N.A.

   T00000068088959    $29,700.00    4/4/2013    12/19/2019

Bank of America, N.A.

   T00000068088960    $30,580.00    4/4/2013    12/19/2019

Bank of America, N.A.

   T00000068088961    $36,300.00    4/4/2013    12/19/2019

Bank of America, N.A.

   T00000068088962    $30,250.00    4/4/2013    12/19/2019

Bank of America, N.A.

   T00000068096266    $38,640.00    6/5/2013    4/26/2020

Bank of America, N.A.

   T00000068096267    $37,950.00    6/5/2013    4/26/2020

Bank of America, N.A.

   T00000068096268    $37,950.00    6/5/2013    4/26/2020

Bank of America, N.A.

   T00000068096270      $34,500.00    6/5/2013    4/26/2020 The Toronto-Dominion
Bank, New York Branch    BB5B0MZ6S    $2,452,000.00      2/26/2014    2/26/2020
The Toronto-Dominion Bank, New York Branch    BB8ATJ7MN    $372,501.00   
1/10/2013    10/31/2020 The Toronto-Dominion Bank, New York Branch    S100252   
$ 265,824.55    12/3/2018    6/28/2020



--------------------------------------------------------------------------------

SCHEDULE 3

EXISTING ABS FACILITIES

$1,300.0 million aggregate principal amount of Secured Tower Revenue Securities,
Series 2013-2, Subclass A and $500.0 million aggregate principal amount of
Secured Tower Revenue Securities, Series 2018-1, Subclass A issued by the
American Tower Trust I

$350.0 million aggregate principal amount of American Tower Secured Revenue
Notes, Series 2015-1, Class A and $525.0 million aggregate principal amount
American Tower Secured Revenue Notes, Series 2015-2, Class A issued by GTP
Acquisition Partners I, LLC



--------------------------------------------------------------------------------

SCHEDULE 4

SUBSIDIARIES ON THE RESTATEMENT DATE

10 Presidential Way Associates, LLC

ACC Tower Sub, LLC

Adquisiciones y Proyectos Inalámbricos, S. de R. L. de C.V. (API)

Alternative Networking LLC (f/k/a Alternative Networking, Inc.)

American Tower Asset Sub II, LLC

American Tower Asset Sub, LLC

American Tower Charitable Foundation, Inc.

American Tower Corporation f/k/a American Tower REIT, Inc.

American Tower Delaware Corporation

American Tower Depositor Sub, LLC

American Tower do Brasil - Cessão de Infraestruturas Ltda.

American Tower do Brasil – Communicação Multimídia Ltda.

American Tower Guarantor Sub, LLC

American Tower Holding Sub, LLC

American Tower Holding Sub II, LLC (f/k/a GTP Holdco I, LLC)

American Tower International Holding I LLC

American Tower International Holding II LLC

American Tower International, Inc. f/k/a ATC International Holding Corp.

American Tower Investments LLC f/k/a Briar Summit Wireless, LLC

American Tower LLC

American Tower Management, LLC f/k/a American Tower Management, Inc.

American Tower Mauritius

American Tower, L.P.

American Tower Servicios Fibra, S. de R.L. de C.V.

American Tower Tanzania Operations Limited

American Towers LLC f/k/a American Towers, Inc.

AT Kenya C.V. (f/k/a AT Tanzania C.V.)

AT Netherlands C.V.

AT Netherlands Coöperatief U.A

AT Sao Paulo C.V.

AT Sher Netherlands Coöperatief U.A.

AT South America C.V.

ATC Africa Holding B.V.

ATC Africa Shared Services (Pty) Ltd

ATC Antennas Holding LLC

ATC Antennas LLC

ATC Argentina Coöperatief U.A.

ATC Argentina C.V.

ATC Argentina Holding LLC

ATC Asia Pacific Pte. Ltd., f/k/a Insight Infrastructure Pte. Ltd.

ATC Atlantic C.V.

ATC Atlantic II B.V.



--------------------------------------------------------------------------------

ATC Backhaul LLC

ATC Brasil – Serviços de Conectividades Ltda.

ATC Brazil Holding LLC

ATC Brazil I LLC

ATC Brazil II LLC

ATC Chile Holding LLC

ATC Codu Holding LLC

ATC Colombia B.V.

ATC Colombia Holding I LLC

ATC Colombia Holding LLC

ATC Colombia I LLC

ATC CSR Foundation India

ATC Edge LLC

ATC EH GmbH & Co KG

ATC Europe B.V.

ATC Europe LLC

ATC European Holdings, Inc.

ATC Fibra de Colombia, S.A.S.

ATC France SAS (formerly FPS Towers SAS)

ATC France Coöperatief U.A.

ATC France Holding SAS

ATC France Holding II SAS

ATC France Réseaux SAS

ATC France Services SAS

ATC Germany Holdings GmbH f/k/a Maia Achtzigste Vermoegensverwaltungs-GmBH

ATC Germany Services GmbH (f/k/a Maia Einundsiebzigste Vermogensverwaltungs-GmBH

ATC GP GmbH

ATC Global Employment B.V.

ATC Heston B.V.

ATC Holding Fibra Mexico S. de R.L. DE C.V.

ATC India Infrastructure Private Limited

ATC Indoor DAS Holding LLC

ATC Indoor DAS LLC

ATC Infrastructure Services Limited (fka Idea Cellular Infrastructure Services
Limited)

ATC International Coöperatief U.A. (f/k/a ATC Brazil Coöperatief U.A.)

ATC International Financing B.V.

ATC International Financing II B.V.

ATC International Financing II Holding LLC

ATC International Holding Corp. f/k/a American Tower International, Inc.

ATC IP LLC

ATC Iris I LLC f/k/a Skyway Towers, LLC

ATC Kenya Operations Limited

“ATC Latin America S.A. de C.V., SOFOM, E.N.R. f/k/a ATC Latin America Treasury
Center LLC - (Delaware) DISSOLVED”

ATC Managed Sites Holding LLC

ATC Managed Sites LLC, f/k/a ATC Rooftop Management LLC



--------------------------------------------------------------------------------

ATC MexHold LLC f/k/a ATC MexHold, Inc.

ATC Mexico Holding LLC f/k/a ATC Mexico Holding Corp.

ATC Nigeria Coöperatief U.A.

ATC Nigeria C.V.

ATC Nigeria Holding LLC

ATC Nigeria Wireless Infrastructure Limited

ATC On Air + LLC

ATC Operations LLC, f/k/a ATC Payroll LLC

ATC Outdoor DAS, LLC

ATC Paraguay Holding LLC

ATC Paraguay S.R.L.

ATC Peru Holding LLC

ATC Ponderosa B-I LLC

ATC Ponderosa B-II LLC

ATC Ponderosa K LLC

ATC Ponderosa K-R LLC

ATC Sequoia LLC

ATC Sitios de Chile S.A.

ATC Sitios de Colombia S.A.S.

ATC Sitios del Peru S.R.L.

ATC Sitios Infraco S.A.S.

ATC South Africa Investment Holdings (Proprietary) Limited, f/k/a Friedshelf
1228 (Proprietary) Limited

ATC South Africa Wireless Infrastructure (Pty )Ltd

ATC South Africa Wireless Infrastructure II (Pty) Ltd, fka Eaton Towers South
Africa (Pty) Ltd

ATC South America Holding LLC f/k/a ATC South America Holding Corp.

ATC South LLC

ATC Tanzania Holding LLC

ATC Telecom Infrastructure Private Limited (f/k/a Viom Networks Limited)

ATC Tower (Ghana) Limited

ATC Tower Services LLC (successor in interest by merger to ATC Tower Services,
Inc.)

ATC TRS I LLC

ATC TRS II LLC

ATC TRS III LLC

ATC Uganda Limited

ATC Watertown LLC

ATC WiFi LLC

ATS-Needham LLC (80%)

Blue Transfer Sociedad Anonima

California Tower, Inc.

Cell Site NewCo II, LLC

Cell Tower Lease Acquisition LLC

Central States Tower Holdings, LLC

CNC2 Associates, LLC

Colo ATL, LLC

Comunicaciones y Consumos S.A.



--------------------------------------------------------------------------------

Connectivity Infrastructure Services Limited f/k/a ATC Nigeria Technical
Solutions Limited

DCS Tower Sub, LLC

Eure-et-Loir Réseaux Mobiles SAS

Ghana Tower InterCo B.V. (51%)

Global Tower Assets III, LLC

Global Tower Assets, LLC

Global Tower Holdings, LLC

Global Tower Services, LLC

Global Tower, LLC

Gondola Tower Holdings LLC f/k/a MIP Tower Holdings LLC

GrainComm I, LLC

GrainComm II, LLC

GrainComm III, LLC

GrainComm V, LLC

GrainComm Marketing, LLC

Grain Communications REIT II, Inc.

Grain HoldCo, LLC

Grain HoldCo Parent, LLC

GTP Acquisition Partners I, LLC

GTP Acquisition Partners II, LLC

GTP Acquisition Partners III, LLC

GTP Costa Rica Finance, LLC

GTP Infrastructure I, LLC

GTP Infrastructure II, LLC

GTP Infrastructure III, LLC

GTP Investments LLC

GTP LATAM Holdings B.V.

GTP LatAm Holdings Coöperatieve U.A.

GTP Operations CR, S.R.L.

GTP South Acquisitions II, LLC

GTP Structures I, LLC

GTP Structures II, LLC

GTP Structures III, LLC

GTP Torres CR, S.R.L.

GTP Towers Costa Rica Holdcorp S.R.L.

GTP Towers I, LLC

GTP Towers II, LLC

GTP Towers III, LLC

GTP Towers IV, LLC

GTP Towers IX, LLC

GTP Towers V, LLC

GTP Towers VII, LLC

GTP Towers VIII, LLC

GTP TRS I LLC

GTPI HoldCo, LLC

Haysville Towers, LLC (67%)



--------------------------------------------------------------------------------

JT Communications, LLC

Lap do Brasil Empreendimentos Imobiliários Ltda

LAP Inmobiliaria Limitada

LAP Inmobiliaria S.R.L.

Loxel SAS

MATC Digital, S. de R.L. de C.V.

MATC Fibraoptica, S. de R.L. de C.V.

MATC Infraestructura, S. de R.L. de C.V.

MATC Servicios, S. de R.L. de C.V.

MHB Tower Rentals of America, LLC f/k/a CommuniSite Tower Rentals of American,
L.L.C.

MC New Macland Properties, LLC

MCSU Properties, LLC

Municipal Bay, LLC

Municipal-Bay Holdings, LLC

New Towers LLC

PCS Structures Towers, LLC

Richland Towers, LLC

RSA Media LLC (f/k/a RSA Media, Inc.)

Southeast Network Access Point, LLC

SpectraSite Communications, LLC

SpectraSite, LLC f/k/a Asteroid Merger Sub, LLC

T8 Ulysses Site Management LLC f/k/a T8 Unison Site Management LLC

Tower Management, Inc.

Towers of America, L.L.L.P.

Transcend Infrastructure Holdings Pte. Ltd.

Transcend Towers Infrastructure (Philippines), Inc.

Uganda Tower Interco B.V.

Ulysses Asset Sub I, LLC f/k/a T5 Unison Site Management LLC

Ulysses Asset Sub II, LLC f/k/a T6 Unison Site Management LLC

UniSite, LLC f/k/a UniSite, Inc.

UniSite/Omnipoint FL Tower Venture, LLC (95%) f/k/a Omnipoint FL Tower Venture,
LLC

UniSite/Omnipoint NE Tower Venture, LLC (95%) f/k/a Omnipoint NE Tower Venture,
LLC

UniSite/Omnipoint PA Tower Venture LLC (95%) f/k/a Omnipoint PA Tower Venture,
LLC

Verus Management One, LLC



--------------------------------------------------------------------------------

SCHEDULE 5

AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

American Tower Corporation

116 Huntington Avenue

Boston, MA 02116

Attention: Treasurer (or General Counsel if legal notice)

Telephone:                     

Fax: 617-375-7575

Website: www.americantower.com

U.S. Taxpayer ID:                     

AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Toronto Dominion (Texas) LLC

Attention: Administrative Agent

Telephone: N/A

Telecopier: 416 982 5535

Electronic Mail:                             

Wire Instructions for US Dollar Payments:

 

                                                                 

Wire Instructions for Euro Dollar Payments:

 

                                                                 

Wire Instructions for GBP Payments:

 

                                                                 

Wire Instructions for CDN Payments:

 

                                                                 

Wire Instructions for JPY Payments:

 

                                                                 



--------------------------------------------------------------------------------

Wire Instructions for AUD Payments:

 

                                                                 

ISSUING BANKS:

The Toronto-Dominion Bank, New York Branch

Ernst & Young Tower

222 Bay Street, 15th Floor, Toronto, Ontario M5K1A2,

Attention: Administrative Agent (Telephone: N/A),

fax: (416) 982-5535,

email addresse:                             

Mizuho Bank, Ltd.

Contact Person: Jane Yoon

Telephone No:                     

E-mail Address:                             

Bank of America, N.A.

1 Fleet Way

Mail code: P6-580-02-30

Scranton, PA 18507

Charles Herron:                      /                     

                                                                 

Barclays Bank PLC

745 7th Avenue, New York, NY, 10019 8th Floor

Nnamdi Otudoh

                             

                                                                 

Citibank, N.A.

388 Greenwich St, 35th Floor

Global Communications Group

New York, NY 10013

Denise Brown-Saddler, SVP

Tel:                     / Fax: 646-291-1750

                                                                 

JPMorgan Chase Bank, N.A.

Sandeep Parihar

383 Madison Ave Fl 24

New York, NY 10179

Telephone:                     

E-mail address:                             



--------------------------------------------------------------------------------

MUFG Bank, Ltd.

210 Hudson Street

Suite 500

Jersey City, New Jersey 07311]

Attn: Antonina Bondi

Tel:                     

Email:                             

Morgan Stanley Bank, N.A.

1300 Thames Street, 4th Floor

Thames Street Wharf

Baltimore, MD 21231

Telephone:                     

Telecopier: 212 507-5010

Email address:                             

Royal Bank of Canada

30 Hudson Street

28th Floor

Jersey City, NJ 07302-4699

Attn: Credit Administration

Tel:                     

Email:                             

Facsimile: 212-428-3015



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REQUEST FOR ADVANCE

Date:             ,         

 

To:

Toronto Dominion (Texas) LLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Multicurrency Revolving
Credit Agreement, dated as of December 20, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among American Tower Corporation, a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, and Toronto Dominion (Texas) LLC, as
Administrative Agent.

The undersigned hereby requests (select one):

 

☐  An Advance of Revolving Loans   

☐  A conversion or continuation of Revolving Loans

1.          On                                          
                            (a Business Day).

2.          In the amount of $                                             .

3.          Comprised of                                                     .

                [Type of Revolving Loan requested]

4.          For LIBOR Advances: with an Interest Period of      months.

The Advance, if any, requested herein complies with the proviso to the first
sentence of Section 2.1 of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 3.3 shall be satisfied on and as of the date of the Advance.

This letter agreement shall be construed in accordance with and governed by the
internal laws of the State of New York applicable to agreements made and to be
performed in the State of New York.

 

AMERICAN TOWER CORPORATION

By:

 

                                                 

 

Name:

 

 

                                                     

 

Title:

 

 

                                                     

 

A-1

Form of Request for Advance



--------------------------------------------------------------------------------

 

A-2

Form of Request for Advance



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING LOAN NOTE

 

                                         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Multicurrency Revolving Credit
Agreement, dated as of December 20, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Toronto
Dominion (Texas) LLC, as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Revolving Loan Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Loan Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Loan Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Loan Note.

 

C-1

Form of Note



--------------------------------------------------------------------------------

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

AMERICAN TOWER CORPORATION By:  

                                                     

 

Name:

 

 

                                                     

 

Title:

 

 

                                                     

 

C-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

            Date            Type of
Loan Made      Amount of
Loan Made      End of
Interest
Period     

Amount of
Principal or

Interest

Paid This

Date

    

Outstanding

Principal

Balance

This Date

    

Notation

    Made By    

                                 

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

C-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LOAN CERTIFICATE

The undersigned,                      the Secretary of American Tower
Corporation (the “Company”), does hereby certify in the name of and on behalf of
the Company pursuant to the Loan Agreement, dated June 28, 2013 (the “Loan
Agreement”), among the Company, the Lenders party thereto, Toronto Dominion
(Texas) LLC, as Administrative Agent for the Lenders, as follows:

1.    All terms not otherwise defined herein shall have the meanings assigned to
such terms in the Loan Agreement.

2.    Attached hereto as Exhibit A is a true, complete and correct copy of the
certificate of incorporation of the Company (the “Certificate of Incorporation”)
as certified by the Secretary of State of the State of Delaware as of the date
given on the certificate. The Certificate of Incorporation has not been amended
or restated, and no document with respect to an amendment to the Certificate of
Incorporation has been filed with the Secretary of State since such date.

3.    Attached hereto as Exhibit B is a true, complete and correct copy of the
Bylaws of the Company, as have been in full force and effect at all times from
the date thereof through the date hereof.

4.    (i) Attached hereto as Exhibit C is a true and correct copy of certain
resolutions adopted by the Board of Directors of the Company at a meeting duly
convened on June [    ], 2013 (the “Resolutions”) (ii) that the Resolutions have
not been amended, modified or rescinded and remain in full force and effect, and
(iii) that the Resolutions constitute all of the resolutions or consents of the
Board of Directors of the Company relating to the transactions contemplated by
the Loan Documents.

5.     Attached hereto as Exhibit D are the names and the respective offices and
the true and genuine specimen signatures of the duly elected, qualified and
acting officers of the Company authorized to execute and deliver on behalf of
the Company the Loan Documents to which it is a party, and all other documents
necessary or appropriate to consummate the transactions contemplated therein or
in the Loan Agreement and the Loan Documents.

6.     Attached hereto as Exhibit E is a true, correct and complete copy of a
Certificate of Good Standing as of a recent date for the Company issued by the
Secretary of State of the State of Delaware.

7.    Goodwin Procter LLP is entitled to rely on this certificate in rendering
its opinion pursuant to Section 3.1(c) of the Loan Agreement.

 

D-1

Form of Loan Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

By:  

                                         

  Name:  

                                         

             Title:  

                                         

 

The undersigned,                     ,                      of the Company,
hereby certifies that                     , who executed the foregoing
Certificate, is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above his name is his genuine signature.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first above written.

 

Name:                                                                       
Title:                                                  

 

D-2

Form of Loan Certificate



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF INCORPORATION

 

D-3

Form of Loan Certificate



--------------------------------------------------------------------------------

EXHIBIT B

BY-LAWS

 

D-4

Form of Loan Certificate



--------------------------------------------------------------------------------

EXHIBIT C

RESOLUTIONS

 

D-5

Form of Loan Certificate



--------------------------------------------------------------------------------

EXHIBIT D

 

Name

  

Office

  

Signature

                     

                                                                            

                     

                                                                            

                     

                                                                            

                     

                                                                            

 

D-6

Form of Loan Certificate



--------------------------------------------------------------------------------

EXHIBIT E

GOOD STANDING CERTIFICATE

 

D-7

Form of Loan Certificate



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PERFORMANCE CERTIFICATE

Financial Statement Date:            ,        

 

To:

Toronto Dominion (Texas) LLC, as Administrative Agent

The undersigned                     , as [Chief Financial Officer] [President]
[Treasurer] of AMERICAN TOWER CORPORATION., a Delaware corporation (the
“Borrower”), does hereby certify in name of and on behalf of the Borrower in
connection with that certain Amended and Restated Multicurrency Revolving Credit
Agreement, dated as of December 20, 2019 (the “Loan Agreement”) by and among the
Borrower, the Lenders party thereto, Toronto Dominion (Texas) LLC, as
Administrative Agent for said Lenders, as follows that:

1.  Calculations demonstrating compliance with Sections 7.5 and 7.6 of the Loan
Agreement are set forth on Schedule 1 attached hereto; and

2.  To the knowledge of the undersigned, no Default or Event of Default has
occurred and is continuing or, if a Default has occurred, each such Default and
its nature, when it occurred, whether it is continuing and the steps being taken
by the Borrowers with respect to such Default are set forth on Schedule 2
attached hereto.

Capitalized terms used herein and not otherwise defined have the meaning given
to them in the Loan Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

E-1

Form of Performance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Performance Certificate as of the date
first written above.

 

AMERICAN TOWER CORPORATION,

a Delaware corporation

By:                                                                            
  Name:   Title:

 

E-2

Form of Performance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                          (“Statement
Date”)

            SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

ARTICLE 14 - Section 7.5 of the Loan Agreement

 

1.    Senior Secured Leverage Ratio Compliance       (a)    Senior Secured Debt
as of the last day of such fiscal quarter or on any other calculation date, as
applicable = the aggregate amount of secured Indebtedness as of such date
(including, without limitation, Indebtedness under any Existing ABS Facility and
Indebtedness under any additional ABS Facilities entered into in accordance with
Section 7.1(h) of the Loan Agreement)    $                  

divided by

      (b)    Adjusted EBITDA as of the last day of such fiscal quarter, if
calculated as of the end of a fiscal quarter, or as of the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1 or 6.2 of the Loan Agreement, if calculated at the time
of incurrence of any Indebtedness = the sum of (in each case determined in
accordance with GAAP):          (1)    Net Income    $                        

plus (to the extent deducted in determining such Net Income)

         (2)    The sum of:             (A)    depreciation and amortization
(including, without limitation, amortization of goodwill and other intangible
assets)    $                           plus             (B)    Interest Expense
   $                           plus             (C)    income tax expense,
including, without limitation, taxes paid or accrued based on income, profits or
capital, including state, franchise and similar taxes and foreign withholding
taxes    $                           plus   

 

E-3

Form of Performance Certificate



--------------------------------------------------------------------------------

                           (D)   
extraordinary losses and non-recurring non-cash charges and expenses      
$                             plus              (E)    all other non-cash
charges, expenses and interest (including, without limitation, any non-cash
losses in respect of Hedge Agreements, non-cash impairment charges, non-cash
valuation charges for stock option grants or vesting of restricted stock awards
or any other non-cash compensation charges and losses from the early
extinguishment of Indebtedness)       $                             plus       
      (F)    non-recurring integration costs and expenses resulting from
operational changes and improvements (including, without limitation, severance
costs and business optimization expenses)       $                           plus
             (G)    non-recurring charges and expenses, restructuring charges,
transaction expenses (including, without limitation, transaction expenses
incurred in connection with any merger or acquisition) and underwriters’ fees,
and severance and retention payments in connection with any merger or
acquisition       $                             less              (H)   
extraordinary gains and cash payments (to the extent not otherwise deducted in
determining Net Income) made during such period with respect to non-cash charges
that were added back in a prior period       $                          
  SUBTOTAL for (b):    

 

$              

 

           

TOTAL SENIOR SECURED LEVERAGE RATIO

               

 

(line (a) divided by line (b)) =

   

 

 

 

        : 1.00

 

 

           

 

Maximum ratio permitted for applicable period =

   

 

 

 

3.00: 1.00

 

 

 

E-4

Form of Performance Certificate



--------------------------------------------------------------------------------

      ARTICLE 15 - Section 7.6 of the Loan Agreement     1.    Total Borrower
Leverage Ratio Compliance        (a)   

Total Debt as of the last day of such fiscal quarter or on any other calculation
date, as applicable = the sum (without duplication) of, in each case for the
Borrower and its Subsidiaries on a consolidated basis:

          (1)    the outstanding principal amount of the Loans as of such date  
  $                      plus           (2)    the aggregate amount of
Indebtedness plus Attributable Debt of such Persons as of such date   $  
                        plus           (3)   

the aggregate amount of all Guaranties by such Persons of Indebtedness as of
such date

    $                      plus           (4)   

to the extent payable by the Company, an amount equal to the aggregate exposure
of the Company under any permitted Hedge Agreement permitted pursuant to
Section 7.1 of the Loan Agreement as calculated on a marked to market basis as
of the last day of the fiscal quarter being tested or the last day of the most
recently completed fiscal quarter, as applicable

    $                      minus           (5)   

the sum of all unrestricted domestic cash and Cash Equivalents of the Company
and its Subsidiaries as of such date

    $                      SUBTOTAL for (a):   $                          

divided by

       (b)   

Adjusted EBITDA as of the last day of such fiscal quarter, if calculated as of
the end of a fiscal quarter, or as of the most recently completed fiscal quarter
for which financial statements have been delivered pursuant to Section 6.1 or
6.2 of the Loan Agreement, if calculated at the time of incurrence of any
Indebtedness = the sum of (in each case determined in accordance with GAAP):

          (1)    Net Income     $                         

 

E-5

Form of Performance Certificate



--------------------------------------------------------------------------------

  

    

              plus (to the extent deducted in determining such Net Income)    

 

E-6

Form of Performance Certificate



--------------------------------------------------------------------------------

  

(2)

  

The sum of:

          (A)   

depreciation and amortization (including, without limitation, amortization of
goodwill and other intangible assets)

    $                        plus           (B)    Interest Expense    
$                        plus           (C)   

income tax expense, including, without limitation, taxes paid or accrued based
on income, profits or capital, including state, franchise and similar taxes and
foreign withholding taxes

    $                        plus           (D)   

extraordinary losses and non-recurring non-cash charges and expenses

    $                        plus           (E)   

all other non-cash charges, expenses and interest (including, without
limitation, any non-cash losses in respect of Hedge Agreements, non-cash
impairment charges, non-cash valuation charges for stock option grants or
vesting of restricted stock awards or any other non-cash compensation charges
and losses from the early extinguishment of Indebtedness)

    $                     plus    

 

E-7

Form of Performance Certificate



--------------------------------------------------------------------------------

                     (F)    non-recurring integration costs and expenses
resulting from operational changes and improvements (including, without
limitation, severance costs and business optimization expenses)   
    $            
       plus        (G)    non-recurring charges and expenses, restructuring
charges, transaction expenses (including, without limitation, transaction
expenses incurred in connection with any merger or acquisition) and
underwriters’ fees, and severance and retention payments in connection with any
merger or acquisition        $            
         less        (H)    extraordinary gains and cash payments (to the extent
not otherwise deducted in determining Net Income) made during such period with
respect to non-cash charges that were added back in a prior period   
    $            
         SUBTOTAL for (b):    $                
      

TOTAL BORROWER LEVERAGE RATIO

(line (a) divided by line (b)) =

       :1.00       

Maximum ratio permitted for applicable period =

   6.00: 1.00     ARTICLE 16 -

 

E-8

Form of Performance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (the “Loan Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities6) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being

 

 

2 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4 Select as appropriate.

5 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

6 Include all applicable subfacilities.

 

F-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.    Assignor[s]:                                                              
                                        
                                             2.   
Assignee[s]:                                                                
                                                                               
      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower(s):                                  
                          4.    Administrative Agent: Toronto Dominion (Texas)
LLC, as the administrative agent under the Loan Agreement 5.    Loan Agreement:
Amended and Restated Multicurrency Revolving Credit Agreement, dated as of
December 20, 2019 among American Tower Corporation, the Lenders from time to
time party thereto, and Toronto Dominion (Texas) LLC, as Administrative Agent 6.
   Assigned Interest[s]:

 

Assignor[s]7

 

  

Assignee[s]8

 

   

Aggregate

Amount of

Commitment/Loans

for all Lenders9

 

   

Amount of

Commitment/Loans

Assigned

 

   

Percentage

Assigned of

Commitment/

Loans10

 

   

CUSIP

Number

 

                 $                           $                          
                     %                         $                          
$                                                %                        
$                           $                                                % 
       

[7.    Trade Date:                     ]11

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

7 List each Assignor, as appropriate.

8 List each Assignee, as appropriate.

9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

                                         

  Title:

 

[Consented to and]12 Accepted: Toronto Dominion (Texas) LLC, as Administrative
Agent By:  

                                         

  Title: [Consented to:]13 By:  

 

  Title:

 

 

 

12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, Issuing Bank) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.4(b)(i), (iii),
(iv) and (vi) of the Loan Agreement (subject to such consents, if any, as may be
required under Section 12.4(b)(iii) of the Loan Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Loan Agreement as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Loan Agreement,
and has received or has been accorded the opportunity to receive copies of the
most recent financial statements delivered pursuant to Section      thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Loan Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms



--------------------------------------------------------------------------------

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SWINGLINE LOAN NOTICE

Date:             ,         

 

To:

Toronto Dominion (Texas) LLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Multicurrency Revolving
Credit Agreement, dated as of December 20, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among American Tower Corporation, a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, and Toronto Dominion (Texas) LLC, as
Administrative Agent.

The undersigned hereby requests a Swingline Advance:

1. On                                                                   (a
Business Day).

2. In the amount of $                                        .

The Swingline Advance, if any, requested herein complies with the proviso to the
first sentence of Section 2.1 of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 3.3 shall be satisfied on and as of the date of the Swingline Advance.

 

AMERICAN TOWER CORPORATION By:  

                                                 

Name:  

 

Title:  

 

 

G-1

Form of Swingline Loan Notice



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

DESIGNATION AGREEMENT

[DATE]

To each of the Lenders

parties to the Loan Agreement

(as defined below) and to Toronto Dominion (Texas) LLC,

as Administrative Agent for such Lenders

Ladies and Gentlemen:

Reference is made to the Amended and Restated Multicurrency Revolving Credit
Agreement, dated as of December 20, 2019 (as amended or modified from time to
time, the “Loan Agreement”) among American Tower Corporation, a Delaware
corporation (the “Company”), the Lenders (as defined in the Loan Agreement) and
Toronto Dominion (Texas) LLC, as Administrative Agent and Swingline Lender for
the Lenders. Terms defined in the Loan Agreement are used herein with the same
meaning.

Please be advised that the Company hereby designates its undersigned Subsidiary,
                     (“Subsidiary Borrower”), as a “Subsidiary Borrower” under
and for all purposes of the Loan Agreement.

The Subsidiary Borrower, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Loan
Agreement, does hereby assume each of the obligations imposed upon a “Subsidiary
Borrower” and a “Borrower” under the Loan Agreement and agrees to be bound by
the terms and conditions of the Loan Agreement. In furtherance of the foregoing,
the Subsidiary Borrower hereby represents and warrants to each Lender as
follows:

(a)    The Subsidiary Borrower is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation. The
Subsidiary Borrower has the power and authority to own its properties and to
carry on its business as now being and as proposed hereafter to be conducted.

(b)    The Subsidiary Borrower has the corporate power, and has taken all
necessary action, to authorize it to borrow under the Loan Agreement, to execute
and deliver this Designation Agreement and to perform the Loan Agreement and
each of the other Loan Documents to which it is a party in accordance with their
respective terms, and to consummate the transactions contemplated hereby and
thereby. This Designation Agreement has been duly executed and delivered by the
Subsidiary Borrower and the Loan Agreement is, and each of the other Loan
Documents to which the Subsidiary Borrower is party is, a legal, valid and
binding

 

H-1

Form of Designation Agreement



--------------------------------------------------------------------------------

obligation of the Subsidiary Borrower and enforceable against the Subsidiary
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity.

(c)    The execution and delivery of this Designation Agreement and the Notes to
be delivered by it and the performance, in accordance with their respective
terms, by the Subsidiary Borrower of the Loan Agreement, the Notes, and each of
the other Loan Documents, and the consummation of the transactions contemplated
hereby and thereby, do not (i) require any consent or approval, governmental or
otherwise, not already obtained, (ii) violate any Applicable Law respecting the
Subsidiary Borrower, (iii) conflict with, result in a breach of, or constitute a
default under the articles of incorporation or by-laws, as amended, of the
Subsidiary Borrower, or under any indenture, agreement, or other instrument,
including without limitation the Licenses, to which the Subsidiary Borrower is a
party or by which the Subsidiary Borrower or its respective properties is bound
that is material to the Subsidiary Borrower or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Subsidiary Borrower, except for Liens
permitted pursuant to Section 7.2 of the Loan Agreement.

(d)    The Subsidiary Borrower is in compliance with all Applicable Law, except
where the failure to be in compliance therewith would not individually or in the
aggregate have a Materially Adverse Effect.

(e)    There is no action, suit, proceeding or investigation pending against,
or, to the knowledge of the Subsidiary Borrower, threatened against the
Subsidiary Borrower or any of its respective properties, including without
limitation the Licenses, in any court or before any arbitrator of any kind or
before or by any governmental body (including, without limitation, the FCC) that
calls into question the validity of this Designation Agreement, the Loan
Agreement or any other Loan Document.

(f)    The Subsidiary Borrower is not required to register under the provisions
of the Investment Company Act of 1940, as amended.

The Subsidiary Borrower hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Company at its offices at 116 Huntington Avenue, Boston, MA, Attention:
                     (the “Process Agent”) and the Subsidiary Borrower hereby
irrevocably appoints the Process Agent to give any notice of any such service of
process, and agrees that the failure of the Process Agent to give any notice of
any such service shall not impair or affect the validity of such service or of
any judgment rendered in any action or proceeding based thereon.

The Company hereby accepts such appointment as Process Agent and agrees with you
that (i) the Company will maintain an office in [Boston, Massachusetts] through
the Termination Date and will give the Agent prompt notice of any change of
address of the Company, (ii) the Company will perform its duties as Process
Agent to receive on behalf of the Subsidiary Borrower and its property service
of copies of the summons and complaint and any other process which may be served
in any action or proceeding in any New York State or federal court sitting in
New York City arising out of or relating to the Loan Agreement and (iii) the
Company will forward forthwith to the Subsidiary Borrower at its address at
                     or, if different, its then current address, copies of any
summons,

 

H-2

Form of Designation Agreement



--------------------------------------------------------------------------------

complaint and other process which the Company received in connection with its
appointment as Process Agent.

This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours, AMERICAN TOWER CORPORATION By  
                                                            Name:  
        Title: [THE SUBSIDIARY BORROWER] By  
                                                            Name:  
        Title:

 

H-3

Form of Designation Agreement